Exhibit 10.1

Execution Version

 

 

 

Published CUSIP Number: 43644AAV1

CUSIP (Revolving Credit Facility): 43644AAW9

CUSIP (Term Facility): 43644AAX7

CREDIT AND GUARANTY AGREEMENT

Dated as of May 29, 2015

among

HOLOGIC, INC.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

The Other Lenders Party Hereto,

BANK OF AMERICA MERRILL LYNCH,

CITIGROUP GLOBAL MARKETS, INC.,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as

Co-Syndication Agents

DNB BANK ASA

HSBC BANK USA, NATIONAL ASSOCIATION

and

SUMITOMO MITSUI BANKING CORPORATION,

as Co-Documentation Agents

 

 

BANK OF AMERICA MERRILL LYNCH,

CITIGROUP GLOBAL MARKETS, INC.,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01.

  

Defined Terms

     1   

Section 1.02.

  

Other Interpretive Provisions

     71   

Section 1.03.

  

Accounting Terms

     72   

Section 1.04.

  

Rounding

     72   

Section 1.05.

  

Exchange Rates; Currency Equivalents

     73   

Section 1.06.

  

Additional Alternative Currencies

     73   

Section 1.07.

  

Change of Currency

     74   

Section 1.08.

  

Times of Day

     75   

Section 1.09.

  

Letter of Credit Amounts

     75   

Section 1.10.

  

Pro Forma Calculations

     75    ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01.

  

The Loans

     76   

Section 2.02.

  

Borrowings, Conversions and Continuations of Loans

     77   

Section 2.03.

  

Letters of Credit

     80   

Section 2.04.

  

Swing Line Loans

     93   

Section 2.05.

  

Prepayments/Commitment Reductions

     97   

Section 2.06.

  

Application of Prepayments/Reductions

     102   

Section 2.07.

  

Scheduled Payments/Commitment Reductions

     104   

Section 2.08.

  

Interest

     105   

Section 2.09.

  

Fees

     106   

Section 2.10.

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     107   

Section 2.11.

  

Evidence of Debt

     107   

Section 2.12.

  

Payments Generally; Administrative Agent’s Clawback

     108   

Section 2.13.

  

Sharing of Payments by Lenders

     110   

Section 2.14.

  

Designated Borrowers

     111   

Section 2.15.

  

Extension of Loans

     113   

Section 2.16.

  

Incremental Facilities

     118   

Section 2.17.

  

Cash Collateral

     122   

Section 2.18.

  

Defaulting Lenders

     123   

Section 2.19.

  

Refinancing Amendments

     126   

Section 2.20.

  

Foreign Obligors Not Obligated For U.S. Loan Party Obligations

     129   

Section 2.21.

  

U.S. Loan Parties; U.K. Borrower; Designated Borrowers

     129    ARTICLE 3    TAXES, YIELD PROTECTION AND ILLEGALITY   

Section 3.01.

  

Taxes

     130   

 

i



--------------------------------------------------------------------------------

Section 3.02.

Illegality

  137   

Section 3.03.

Inability to Determine Rates

  137   

Section 3.04.

Increased Costs; Reserves on Eurocurrency Rate Loans

  138   

Section 3.05.

Compensation for Losses

  140   

Section 3.06.

Mitigation Obligations; Replacement of Lenders

  141   

Section 3.07.

Survival

  142    ARTICLE 4    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01.

Conditions of Initial Credit Extension

  142   

Section 4.02.

Conditions to all Credit Extensions

  147    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01.

Organization; Requisite Power and Authority; Qualification

  148   

Section 5.02.

Equity Interests and Ownership

  148   

Section 5.03.

Due Authorization

  148   

Section 5.04.

No Conflict

  148   

Section 5.05.

Governmental Consents

  149   

Section 5.06.

Binding Obligation

  149   

Section 5.07.

Reserved

  149   

Section 5.08.

Financial Statements

  149   

Section 5.09.

No Material Adverse Effect

  150   

Section 5.10.

No Restricted Junior Payments

  150   

Section 5.11.

Adverse Proceedings, Etc

  150   

Section 5.12.

Payment of Taxes

  150   

Section 5.13.

Properties

  151   

Section 5.14.

Environmental Matters

  152   

Section 5.15.

No Defaults

  153   

Section 5.16.

Material Contracts

  153   

Section 5.17.

Governmental Regulation

  153   

Section 5.18.

Margin Stock

  153   

Section 5.19.

Employee Matters

  153   

Section 5.20.

Employee Benefit Plans

  154   

Section 5.21.

[Reserved]

  155   

Section 5.22.

Solvency

  155   

Section 5.23.

[Reserved]

  155   

Section 5.24.

Compliance with Statutes, Etc

  155   

Section 5.25.

Disclosure

  155   

Section 5.26.

Senior Indebtedness

  156   

Section 5.27.

PATRIOT Act; Sanctioned Persons

  156   

Section 5.28.

Use of Proceeds

  156   

Section 5.29.

Security Documents

  156   

Section 5.30.

Representations as to Foreign Obligors

  157   

 

ii



--------------------------------------------------------------------------------

ARTICLE 6   AFFIRMATIVE COVENANTS   

Section 6.01.

  

Financial Statements and Other Reports

     158   

Section 6.02.

  

Existence

     163   

Section 6.03.

  

Payment of Taxes and Claims

     163   

Section 6.04.

  

Maintenance of Properties

     164   

Section 6.05.

  

Insurance

     164   

Section 6.06.

  

Books and Records; Inspections

     165   

Section 6.07.

  

[Reserved]

     165   

Section 6.08.

  

Compliance with Laws

     165   

Section 6.09.

  

Environmental Matters

     165   

Section 6.10.

  

Subsidiaries

     167   

Section 6.11.

  

Additional Material Real Estate Assets

     168   

Section 6.12.

  

Further Assurances

     169   

Section 6.13.

  

Maintenance of Ratings

     169   

Section 6.14.

  

Use of Proceeds

     170    ARTICLE 7    NEGATIVE COVENANTS   

Section 7.01.

  

Indebtedness

     170   

Section 7.02.

  

Liens

     174   

Section 7.03.

  

No Further Negative Pledges

     178   

Section 7.04.

  

Restricted Junior Payments

     179   

Section 7.05.

  

Restrictions on Subsidiary Distributions

     180   

Section 7.06.

  

Investments

     181   

Section 7.07.

  

Financial Covenants

     184   

Section 7.08.

  

Fundamental Changes; Disposition of Assets; Acquisitions

     184   

Section 7.09.

  

Sales and Leasebacks

     188   

Section 7.10.

  

Transactions with Shareholders and Affiliates

     188   

Section 7.11.

  

Conduct of Business

     190   

Section 7.12.

  

Amendments or Waivers of Organizational Documents

     190   

Section 7.13.

  

Amendments or Waivers with Respect to Junior Financing

     190   

Section 7.14.

  

Fiscal Year

     191   

Section 7.15.

  

Massachusetts Securities Corporation

     191   

Section 7.16.

  

Sanctions and Anti-Corruption: Use of Proceeds

     191    ARTICLE 8    EVENTS OF DEFAULT   

Section 8.01.

  

Events of Default

     191   

Section 8.02.

  

Remedies upon Event of Default

     194   

Section 8.03.

  

Application of Funds

     195   

 

iii



--------------------------------------------------------------------------------

ARTICLE 9   ADMINISTRATIVE AGENT   

Section 9.01.

  

Appointment and Authority

     196   

Section 9.02.

  

Rights as a Lender

     197   

Section 9.03.

  

Exculpatory Provisions

     197   

Section 9.04.

  

Reliance by Administrative Agent

     198   

Section 9.05.

  

Delegation of Duties

     198   

Section 9.06.

  

Resignation of Administrative Agent

     199   

Section 9.07.

  

Non-Reliance on Administrative Agent and Other Lenders

     200   

Section 9.08.

  

No Other Duties, Etc

     200   

Section 9.09.

  

Administrative Agent May File Proofs of Claim; Credit Bidding

     201   

Section 9.10.

  

Collateral and Guaranty Matters

     202   

Section 9.11.

  

Secured Cash Management Agreements and Secured Hedge Agreements

     204    ARTICLE 10    MISCELLANEOUS   

Section 10.01.

  

Amendments, Etc

     204   

Section 10.02.

  

Notices; Effectiveness; Electronic Communication

     206   

Section 10.03.

  

No Waiver; Cumulative Remedies; Enforcement

     209   

Section 10.04.

  

Expenses; Indemnity; Damage Waiver

     209   

Section 10.05.

  

Payments Set Aside

     213   

Section 10.06.

  

Successors and Assigns

     213   

Section 10.07.

  

Treatment of Certain Information; Confidentiality

     219   

Section 10.08.

  

Right of Setoff

     221   

Section 10.09.

  

Interest Rate Limitation

     221   

Section 10.10.

  

Counterparts; Integration; Effectiveness

     222   

Section 10.11.

  

Survival of Representations and Warranties

     222   

Section 10.12.

  

Severability

     222   

Section 10.13.

  

Replacement of Lenders

     223   

Section 10.14.

  

Governing Law; Jurisdiction; Etc

     223   

Section 10.15.

  

Waiver of Jury Trial

     225   

Section 10.16.

  

No Advisory or Fiduciary Responsibility

     225   

Section 10.17.

  

Electronic Execution of Assignments and Certain Other Documents

     226   

Section 10.18.

  

USA PATRIOT Act

     226   

Section 10.19.

  

Judgment Currency

     226   

Section 10.20.

  

Entire Agreement

     227    ARTICLE 11    GUARANTY   

Section 11.01.

  

Guaranty of the Obligations

     227   

Section 11.02.

  

Contribution by Guarantors

     227   

Section 11.03.

  

Payment by Guarantors

     228   

Section 11.04.

  

Liability of Guarantors Absolute

     228   

 

iv



--------------------------------------------------------------------------------

Section 11.05.

Waivers by Guarantors

  230   

Section 11.06.

Guarantors’ Rights of Subrogation, Contribution, Etc

  231   

Section 11.07.

Subordination of Other Obligations

  232   

Section 11.08.

Continuing Guaranty

  232   

Section 11.09.

Authority of Guarantors or Borrowers

  232   

Section 11.10.

Financial Condition of Loan Parties

  232   

Section 11.11.

Bankruptcy, Etc

  233   

Section 11.12.

Discharge of Guaranty Upon Sale of Guarantor

  234   

Section 11.13.

Keepwell

  234   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(A) Asset Sales 1.01(B) Existing Letters of Credit 1.01(C) [Reserved]
1.01(D)(1) Immaterial Domestic Subsidiaries 1.01(D)(2) Immaterial Subsidiaries
1.01(E) [Reserved] 2.01 Commitments and Applicable Percentages 4.01(a) Closing
Date Mortgaged Property 5.01 Jurisdictions of Organization 5.02 Equity Interests
and Ownership 5.11 Adverse Proceedings 5.13(b) Real Estate Assets 5.13(c)
Intellectual Property Litigation 5.16 Material Contracts 5.24 Compliance with
Statutes 6.12(c) Post-Closing Actions 7.01 Existing Indebtedness 7.02 Existing
Liens 7.03 Negative Pledges 7.04 Certain Restricted Payments 7.05 Certain
Restrictions on Subsidiary Distributions 7.06(k) Certain Investments 7.09 Sale
and Leasebacks 7.10 Certain Affiliate Transactions 10.02 Administrative Agent’s
Office; Certain Addresses for Notices

 

vi



--------------------------------------------------------------------------------

EXHIBITS

 

A Form of Committed Loan Notice B Form of Swing Line Loan Notice C-1.1 Form of
Multicurrency Revolving Credit Note (Company) C-1.2 Form of Multicurrency
Revolving Credit Note (U.K. Borrower) C-1.3 Form of Multicurrency Revolving
Credit Note (Designated Borrower) C-2.1 Form of Swing Line Note (Company) C-2.2
Form of Swing Line Note (U.K. Borrower) C-2.3 Form of Swing Line Note
(Designated Borrower) C-3 Form of Term Note C-4.1 Form of USD Revolving Credit
Note (Company) C-4.2 Form of USD Revolving Credit Note (U.K. Borrower) C-4.3
Form of USD Revolving Credit Note (Designated Borrower) D Form of Compliance
Certificate E-1 Form of Assignment and Assumption E-2 Form of Administrative
Questionnaire F Form of Notice of Loan Prepayment G Counterpart Agreement H Form
of Designated Borrower Request and Assumption Agreement I Form of Designated
Borrower Notice J Pledge and Security Agreement K Form of U.S. Tax Compliance
Certificate L Form of Joinder Agreement M Form of Solvency Certificate N Form of
Letter of Credit Report

 

vii



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT (this “Agreement”) is entered into as of
May 29, 2015 among HOLOGIC, INC., a Delaware corporation (the “Company”),
Hologic GGO 4 Ltd (the “U.K. Borrower”, and together with the Company, the
“Initial Borrowers”), certain Subsidiaries of the Company party hereto pursuant
to Section 2.14 (each a “Designated Borrower” and, together with the Initial
Borrowers, the “Borrowers” and, each a “Borrower”), the Guarantors from time to
time party hereto, each lender from time to time party hereto (collectively, the
“Lenders” and individually, each a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Initial Borrowers have requested that the Lenders provide a term loan
facility and revolving credit facilities, the proceeds of which shall be used
(i) to consummate the Refinancing and (ii) in the case of the revolving credit
facilities following the Closing Date, for working capital, capital expenditures
and other lawful corporate purposes, and the Lenders are willing to lend, the
L/C Issuer has indicated its willingness to issue letters of credit and the
Existing L/C Issuer is willing to maintain the Existing Letters of Credit as a
Letter of Credit hereunder, in each case, on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acquired Non-Investment-Grade Securities” means any and all investment
securities (including equity securities listed on a national securities
exchange) acquired by the Company and/or any Subsidiary of the Company in any
Permitted Acquisition, Prior Acquisition and/or any other acquisition that
constitutes a permitted Investment which are not Investment Grade Securities or
securities issued by an Affiliate of such Subsidiary, a Subsidiary of Company or
the Company, to the extent that such investment securities were owned by such
Subsidiary at the time of such Permitted Acquisition, Prior Acquisition and/or
any other acquisition that constitutes a permitted Investment, as applicable,
and were not acquired in contemplation thereof.

“Additional Lender” has the meaning specified in Section 2.19.

“Adjusted Consolidated Cash Interest Expense” means for any period, the Adjusted
Consolidated Interest Expense for such period, excluding any amount not payable
in Cash, original issue discount and other imputed non-cash interest charges
relating to the Convertible Notes or any other Indebtedness now or hereafter
outstanding.



--------------------------------------------------------------------------------

“Adjusted Consolidated Interest Expense” means for any period, total interest
expense in accordance with GAAP (including that portion attributable to Capital
Leases in accordance with GAAP, capitalized interest, amortization of deferred
financing fees and amortization in relation to terminated Hedge Agreements) of
the Company and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of the Company and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit, net costs under Interest Rate Agreements, capitalized interest and
the interest component of all Attributable Receivables Indebtedness.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Company or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of any Responsible Officer of the Company or any of its
Subsidiaries, threatened against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of the Administrative Agent, the Co-Syndication Agents, the
Collateral Agent, the Arrangers, the Co-Documentation Agents and any other
Person appointed under the Loan Documents to serve in an agent or similar
capacity.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Multicurrency Revolving Commitments” means the Multicurrency
Revolving Credit Commitments of all the Multicurrency Revolving Credit Lenders.

 

2



--------------------------------------------------------------------------------

“Aggregate Payments” has the meaning specified in Section 11.02.

“Aggregate Revolving Commitments” means, collectively, the Aggregate
Multicurrency Revolving Commitments and the Aggregate USD Revolving Commitments.

“Aggregate USD Revolving Commitments” means the USD Revolving Credit Commitments
of all the USD Revolving Credit Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means each of the following currencies: Euro, Sterling
and each other currency (other than Dollars) that is approved in accordance with
Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as calculated by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the then-most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Multicurrency Revolving Commitments and $300,000,000. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate
Multicurrency Revolving Commitments.

“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.30.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by such Term Lender’s outstanding Term
Loans at such time, (b) in respect of the Multicurrency Revolving Credit
Facility, with respect to any Multicurrency Revolving Credit Lender at any time,
the percentage (carried out to the ninth decimal place) of the Multicurrency
Revolving Credit Facility represented by such Multicurrency Revolving Credit
Lender’s Multicurrency Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.18 and (c) in respect of the USD Revolving
Credit Facility, with respect to any USD Revolving Credit Lender at any time,
the percentage (carried out to the ninth decimal place) of the USD Revolving
Credit Facility represented by such USD Revolving Credit Lender’s USD Revolving
Credit Commitment at such time, subject to adjustment as provided in
Section 2.18. If the Commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the applicable

 

3



--------------------------------------------------------------------------------

Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender then-most recently in effect, after giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, in respect of the Term Facility, the
Revolving Credit Facility and the Commitment Fee, (i) from the Closing Date to
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.01(c) for the Fiscal Quarter ending June 30, 2015, a
percentage per annum determined by reference to Pricing Level 2 set forth below
and (ii) thereafter, the applicable percentage per annum set forth below
determined by reference to the Total Net Leverage Ratio as set forth in the
then-most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.01(c):

 

Applicable Rate   Pricing Level    Total Net
Leverage
Ratio     

Applicable

Rate for

Eurocurrency

Rate Loans /

Letter of
Credit Fees

    Applicable
Rate for Base
Rate Loans     Commitment
Fee  

1

     >4.00:1.00         2.00 %      1.00 %      0.400 % 

2

     £4.00:1.00         1.75 %      0.75 %      0.350 %       >3.00:1.00        
 

3

     £3.00:1.00         1.50 %      0.50 %      0.300 %       >2.50:1.00        
 

4

     £2.50:1:00         1.25 %      0.25 %      0.250 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Period” has the meaning specified in the term “Applicable Rate.”

“Applicable Revolving Credit Percentage” means (a) with respect to any
Multicurrency Revolving Credit Lender at any time, such Multicurrency Revolving

 

4



--------------------------------------------------------------------------------

Credit Lender’s Applicable Percentage in respect of the Multicurrency Revolving
Credit Facility at such time and (b) with respect to any USD Revolving Credit
Lender at any time, such USD Revolving Credit Lender’s Applicable Percentage in
respect of the USD Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14(a).

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuer, (ii) if any Multicurrency Letters of Credit have been issued pursuant to
Section 2.03, the Multicurrency Revolving Credit Lenders and (iii) if any USD
Letters of Credit have been issued pursuant to Section 2.03, the USD Revolving
Credit Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the USD Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets, Inc., Goldman Sachs Bank USA, J.P. Morgan Securities LLC and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., in their capacities as joint lead arrangers
and joint bookrunners.

“Asset Sale” means a sale or lease (as lessor), sale and leaseback, assignment,
conveyance, exclusive license (as licensor), transfer or other Disposition to,
or any exchange of property with, any Person (other than the Company or any
Subsidiary Guarantor), in one transaction or a series of transactions, of all or
any part of the Company’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any of the Company’s Subsidiaries
(but, for the avoidance of doubt, not including the issuance by the Company or
any Subsidiary of Equity Interests), other than (i) inventory (or other tangible
or intangible assets) sold, assigned, leased or licensed out in the ordinary
course of business to the extent not otherwise prohibited hereunder, (ii) any
Disposition to effect or in furtherance of the Reorganization, (iii) the
transactions listed on Schedule 1.01(A), (iv) Permitted Licenses, (vi) the sale
or other Disposition of Investment Grade Securities and Cash Equivalents in
exchange for Cash, (vii) the sale, assignment, lease or license of any
Discontinued Real Property and (viii) the surrender or waiver of contract rights
on the settlement, release or surrender of contract, tort or other claims.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Qualified Receivables Transaction is structured
as a secured lending agreement, constitutes the principal amount of such
Indebtedness or (ii) if a Qualified Receivables Transaction is structured as a
purchase agreement, would be outstanding at such time under the Qualified
Receivables Transaction if the same were structured as a secured lending
agreement rather than a purchase agreement.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended September 27, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b).

“Availability Period” means, in respect of a Class of the Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(a) the Maturity Date for such Class of the Revolving Credit Facility, (b) the
date of termination of the Revolving Credit Commitments of such Class pursuant
to Section 2.05, and (c) the date of termination of the commitment of each
Revolving Credit Lender of such Class to make Revolving Credit Loans of such
Class and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

“Available Amount” means, on any date, the sum of (a) $30,000,000, (b) the
Available ECF Amount and (c) the Available Equity Amount, in each case to the
extent Not Otherwise Applied.

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to Consolidated Excess Cash Flow for each Fiscal Year of the Company
commencing with the Fiscal Year ending in September 2015.

“Available Equity Amount” means, on any date, the amount of Net Equity Proceeds
received by the Company from the issuance of Equity Interests or from the
exercise of any stock options, warrants or other similar rights in respect of
any Equity Interests, in each case during the period from and including the
Business Day immediately following the Closing Date through and including such
date.

 

6



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Indenture” means that certain Indenture dated as of December 10, 2007 by
and between Wilmington Trust Company, as trustee, and the Company.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.

“Board of Directors” shall mean, as to any Person, the board of directors or
managers, as applicable, or other governing body of such Person, or if such
person is managed by a single entity, the board of directors or managers, as
applicable, or other governing body of such entity. “Borrower” and “Borrowers”
each has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Credit Borrowing, a Term Borrowing and/or a Swing
Line Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Loan Document Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

7



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of the Lenders to
fund participations in respect thereof, cash or deposit account balances or, at
the request of the Company, if the Administrative Agent, the L/C Issuer or the
Swing Line Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent, the L/C Issuer or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, (b) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, or (c) issued or directly and
unconditionally guaranteed as to interest and principal by any country which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P-1 from
Moody’s; (iii) (a) commercial paper maturing no more than one year from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at

 

8



--------------------------------------------------------------------------------

least P-1 from Moody’s and (b) securities commonly known as “short-term bank
notes” issued by any Lender and having, at the time of the acquisition thereof,
a rating of at least A-2 from S&P or at least P-2 from Moody’s; (iv) demand
deposits, certificates of deposit, bankers’ acceptances and/or time deposits
maturing within one year after such date and issued or accepted by any Lender or
by (a) any commercial bank organized under the laws of the United States or any
state thereof or the District of Columbia or Canada that has total assets of not
less than $1,000,000,000 or (b) a commercial bank organized under the laws of
any other country which is a member of the OECD, or a political subdivision of
such country, and having total assets of not less than $1,000,000,000, provided
that such bank is acting through a branch or agency located in the country in
which is organized or another country which is a member of the OECD; (v) taxable
or tax-exempt securities which at the time of purchase have been rated and the
ratings for which are not less than A 3 if rated by Moody’s, and not less than
A- if rated by S&P, (vi) shares of any money market mutual fund or similar fund
that is primarily invested in some combination of the types of investments
referred to in clauses (i) through (v) above (though such mutual fund shall not
be required to maintain investments in each of such types of investments); and
(vii) instruments equivalent to those referred to in clauses (i) to (vi) above
denominated in Euros, Pounds Sterling, or any other major currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent required or advisable in connection with any business
conducted by the Company or any Subsidiary organized or operating in such
jurisdiction.

“Cash Management Agreements” means those agreements entered into from time to
time by the Company or its Subsidiaries with a Cash Management Provider in
connection with the obtaining of any Cash Management Services.

“Cash Management Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by the Company or any of its
Subsidiaries to any Cash Management Provider pursuant to or evidenced by the
Cash Management Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.

“Cash Management Provider” means any Lender or Affiliate of a Lender which
provides Cash Management Services to the Company or its Subsidiaries; provided
that each such Affiliate shall appoint the Collateral Agent as its agent and
agree to be bound by the Loan Documents as a Secured Party, subject to Section
9.11.

“Cash Management Services” means any cash management, including controlled
disbursement, accounts or related services (including the Automated Clearing
House processing of electronic funds transfers through the direct Federal
Reserve Fedline system) provided to the Company or any of its Subsidiaries by a
Cash Management Provider.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

9



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (z) the CRD IV
and any law or regulation which implements CRD IV in any jurisdiction, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the total
outstanding voting interest in the Equity Interests of the Company or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the Board of Directors (or similar governing body) of the Company; or
(ii) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, the documents evidencing any Indebtedness permitted pursuant to
one or more of Sections 7.01(h), (j), (k), (o) or (p) in an aggregate principal
amount of not less than $75,000,000.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Term Lenders, (b) Multicurrency Revolving Credit Lenders, (c) USD
Revolving Credit Lenders (including the Swing Line Lender) and (d) New Term Loan
Lenders; (ii) with respect to Loans, each of the following classes of Loans:
(a) Term Loans, (b) Multicurrency Revolving Credit Loans, (c) USD Revolving
Credit Loans (including Swing Line Loans) and (d) each Series of New Term Loans;
(iii) with respect to Commitments, each of the following classes of Commitments:
(a) Term Commitments, (b) Multicurrency Revolving Credit Commitments, (c) USD
Revolving Credit Commitments and (d) New Term Loan Commitments and (iv) with
respect to Facilities, each of the following classes of Facilities: (a) the Term
Facility, (b) the Multicurrency Revolving Credit Facility and (c) the USD
Revolving Credit Facility.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and on which date the
Term Loan is funded.

“Closing Date Mortgaged Property” has the meaning specified in Section
4.01(a)(xi)(A).

“Code” means the Internal Revenue Code of 1986, as amended.

 

10



--------------------------------------------------------------------------------

“Collateral” means all of the “Collateral” or other similar terms referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means Bank of America, in its capacity as Collateral Agent
under the Collateral Documents.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, and all other instruments,
documents and agreements delivered by any Loan Party pursuant to this Agreement
or any of the other Loan Documents in order to grant to, or perfect in favor of,
the Collateral Agent, for the benefit of the Secured Parties, a Lien on any
real, personal or mixed property of that Loan Party as security for the
Obligations.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Multicurrency Revolving Credit Borrowing, (c) a USD Revolving Credit Borrowing,
(d) a conversion of Loans from one Type to the other, or (e) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

“Commitment Fee” has the meaning specified in Section 2.09.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Price Protection Agreement” means any forward contract, commodity
swap, commodity option or other similar financial agreement or arrangement
relating to, or the value of which is dependent upon, fluctuations in commodity
prices.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Materials” has the meaning specified in Section 6.01(m).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

11



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income of the Company and its Subsidiaries for such period plus, without
duplication and to the extent reducing net income (and not excluded in
determining Consolidated Net Income) for such period, the sum of:

(a) any expense and provision for taxes, paid or accrued (including any
penalties and interest related thereto), including without limitation, the U.S.
medical device excise tax and any business license or state or other
governmental franchise fees,

(b) Adjusted Consolidated Interest Expense, milestone payments in connection
with any investment or series of related investments, losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of gains on such hedging obligations, and costs
of surety bonds in connection with financing activities,

(c) Consolidated Depreciation and Amortization Expense,

(d) any non-cash expenses, losses and charges and non-cash revenue loss recorded
in respect of purchase accounting (including, but not limited, to revenue not
recognized as a result of the write-up of accounts receivable), and non-cash or
unrealized exchange, translation or performance expenses, losses and charges
relating to any foreign currency hedging transactions or currency fluctuations,

(e) (i) any non-cash exchange, translation or performance losses relating to any
foreign currency hedging transactions or currency fluctuations and (ii) any
other non-cash expenses, losses and charges (including, without limitation,
incurred pursuant to any equity incentive plan or award or arising from any
impairment of intangible assets or goodwill, but excluding any such non-cash
charge to the extent that it represents an accrual or reserve for cash expenses
in any future period, an amortization of a prepaid cash expense that was paid in
a prior period or a write-off, writedown or reserve with respect to current
assets),

(f) any unusual expenses, losses or charges, including without limitation, any
pre-opening, opening, restructuring, closure, integration, transition and
similar expenses, losses or charges accrued during such period, including any
charges to establish accruals and reserves or to make payments associated with
the reassessment or realignment of the business and operations of the Company
and its Subsidiaries, including, without limitation, the sale, disposal,
closing, abandonment or discontinuance of assets (other than in the ordinary
course of business), facilities or operations, severance and curtailments or
modifications to pension and post-retirement employee benefit plans, retention
payments in connection therewith, asset write-downs or asset disposals,
write-downs for purchase and lease commitments, write-downs of excess, obsolete
or unbalanced inventories, relocation costs which are not otherwise capitalized
and any related costs of existing products or product lines; provided that the
aggregate amount added back pursuant to this paragraph (f), together with the
amount of projected synergies and cost savings added back pursuant to
Section 1.10(c), shall not exceed 15% of Consolidated Adjusted EBITDA for such
period, calculated without giving effect to any adjustment pursuant to this
paragraph (f) or Section 1.10(c) as it relates to projected synergies and cost
savings,

 

12



--------------------------------------------------------------------------------

(g) expenses, losses and charges with respect to casualty events or business
interruption,

(h) expenses, losses and charges incurred to the extent covered by
indemnification provisions in any agreement in connection with any acquisition
or disposition permitted hereunder, so long as such Person has made a
determination that a reasonable basis exists for indemnification or
reimbursement, but only to the extent that such amount is in fact indemnified or
reimbursed within 12 months of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 12 months),

(i) any contingent or deferred payment obligations (including, but not limited
to, severance, retention, earn-out payments, non-compete payments and consulting
payments but excluding ongoing royalty payments) incurred in connection with any
Prior Acquisition or any Permitted Acquisition (or any other acquisition
constituting a permitted Investment),

(j) non-cash expenses, losses and charges pursuant to Statement of Financial
Accounting Standards No. 158 (codified within Accounting Standards Codifications
715-20, Defined Benefit Plans—General and 715-30, Defined Benefit
Plans—Pension); and

(k) all costs or expenses incurred in connection with the payment or accrual of
dividend equivalent rights pursuant to any equity incentive plan or award, but
only to the extent that equivalent payments are being or have been made with
respect to Equity Interests in the Company;

minus (without duplication), to the extent increasing net income (and not
excluded in determining Consolidated Net Income) for such period, (i) any cash
payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clause (e) above in such period or any prior
period, (ii) all non-cash income or gains (but excluding any such amount (x) in
respect of which cash or other assets were received in a prior period or will be
received or (y) which represents the reversal of an accrual or cash reserve for
anticipated cash charges in any prior period) and non-cash exchange, translation
or performance gains relating to any foreign currency hedging transactions or
currency fluctuations and (iii) any unusual income or gains, all calculated for
the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis;

provided that, without duplication and to the extent included in Consolidated
Net Income, any adjustments resulting from the application of Accounting
Standards Codification 815 shall be excluded in determining Consolidated
Adjusted EBITDA.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Company and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase

 

13



--------------------------------------------------------------------------------

of property and equipment,” “construction in-process,” “purchase or capitalized
development of intellectual property,” “increase in equipment under customer
usage agreements” or similar items reflected in the consolidated statement of
cash flows of the Company and its Subsidiaries.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long-term debt.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including any amortization of intangibles, including, without
limitation, goodwill, of such Person and its Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive
(it being understood and agreed that if actual Consolidated Excess Cash Flow is
negative for any period, Consolidated Excess Cash Flow shall be zero for such
period)) equal to:

(a) the sum, without duplication (including, without limitation, duplication of
the effects of adjustments or exclusions provided for in the definitions of
Consolidated Adjusted EBITDA and Consolidated Net Income), of (i) Consolidated
Adjusted EBITDA, (ii) the Consolidated Working Capital Adjustment (which may be
a negative amount) and (iii) the amount related to items that were deducted or
excluded (with the result that Consolidated Adjusted EBITDA was reduced)
hereunder in calculating Consolidated Adjusted EBITDA to the extent either
(A) such items represent cash received by the Company or any Subsidiary (but
excluding, other than for purposes of the definition of Available ECF Amount,
cash gains excluded from Consolidated Net Income pursuant to clause (h) of the
definition thereof) or (B) such items do not represent cash paid by the Company
or any Subsidiary; minus

(b) the sum, without duplication (including, without limitation, duplication of
the effects of adjustments or exclusions provided for in the definitions of
Consolidated Adjusted EBITDA and Consolidated Net Income), of the amounts for
such period paid in cash (or, in the case of clause (I) below, held in reserve)
from operating cash flow (except, with respect to clauses (B) (solely with
respect to scheduled repayments of Indebtedness for borrowed money), (E),
(I) and (J) below, to the extent funded with Cash proceeds from Indebtedness
(including, without limitation, Revolving Credit Loans) or Cash proceeds from
the issuance of any Equity Interests of the Company or any of its Subsidiaries)
of (A) payments relating to expenses or provision for taxes with respect to such
period, (B) Adjusted Consolidated Cash Interest Expense, milestone payments in

 

14



--------------------------------------------------------------------------------

connection with any investment or series of related investments, costs of surety
bonds in connection with financing activities and scheduled repayments of
Indebtedness for borrowed money and scheduled repayments of obligations under
Capital Leases, (C) consideration in respect of any Consolidated Capital
Expenditure, (D) consideration in respect of any Prior Acquisition or any
Permitted Acquisition (or any other acquisition constituting a permitted
Investment), (E) the aggregate amount of principal prepayments of long-term
Indebtedness of the Company and its Subsidiaries, excluding (v) amounts prepaid
pursuant to Section 2.05(c)(ix)(B)(y), (w) all prepayments of Term Loans (other
than, for the avoidance of doubt, scheduled payments of Term Loans referred to
in clause (b)(B) above and mandatory prepayments pursuant to
Section 2.05(c)(ii)), (x) all prepayments of Swing Line Loans and Revolving
Credit Loans, (y) all prepayments in respect of any revolving credit facility,
except to the extent there is an equivalent permanent reduction in commitments
thereunder and (z) all prepayments of Junior Financing, (F) the amount related
to items that were added back or excluded (with the result that Consolidated
Adjusted EBITDA was increased) hereunder in calculating Consolidated Adjusted
EBITDA to the extent either (1) such items represent cash payments made by the
Company or any Subsidiary (which had not reduced Consolidated Excess Cash Flow
upon the accrual thereof in a prior Fiscal Year), (but excluding, other than for
purposes of the definition of Available ECF Amount, cash losses excluded from
Consolidated Net Income pursuant to clause (h) of the definition thereof) or
(2) such items do not represent cash received by the Company or any Subsidiary,
(G) to the extent not expensed during such period, the aggregate amount of
costs, fees and expenses in connection with the consummation of any Prior
Acquisition, Permitted Acquisition, permitted Investment, Asset Sale, issuance
or repayment of Indebtedness, issuance of Equity Interests, refinancing
transaction or amendment or other modification of any Indebtedness (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed), (H) payments made with
respect to any and all existing and future Adverse Proceedings, (I) amounts used
to fund the Convertible Note Repayment Reserve to the extent permitted under the
definition thereof and (J) without duplication of amounts deducted pursuant to
clause (b)(I) above in a prior period that were applied to Convertible Note
Repayment Obligations or to purchase or repurchase Convertible Notes pursuant to
Section 7.04(c)(y), the aggregate amount applied to (x) Convertible Note
Repayment Obligations or (y) purchase or repurchase Convertible Notes pursuant
to Section 7.04(c)(y), in each case in such period; plus

(c) amounts deducted pursuant to clause (b)(I) above in a prior period to the
extent not applied to the Convertible Note Repayment Obligations or to purchase
or repurchase Convertible Notes pursuant to Section 7.04(c)(y) within the
applicable time period specified in the definition of Convertible Note Repayment
Reserve;

provided that, for the purpose of calculating Consolidated Net Income or
Consolidated Adjusted EBITDA included in the definition of Consolidated Excess
Cash Flow in connection with any Pro Forma Transaction, the income (or loss) of
any Person or business accrued prior to the date it becomes a Subsidiary of the
Company shall not be included.

 

15



--------------------------------------------------------------------------------

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt less (b) the aggregate amount (not to exceed $300,000,000) of
Qualified Cash as of such date.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that, in calculating the
Consolidated Net Income of the Company and its Subsidiaries for any period,
there shall be excluded (without duplication):

(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Company or is merged into or consolidated with the Company or
any of its Subsidiaries (except as contemplated by Section 1.10);

(b) the income (or deficit) of any Person in which the Company or any of its
Subsidiaries has an ownership interest that is either (x) not a Subsidiary or
(y) accounted for by the equity method of accounting, except to the extent that
any such income is actually received by the Company or such Subsidiary in the
form of dividends or similar distributions;

(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any agreement,
instrument, contract or other undertaking to which such Subsidiary is a party or
by which any of its property is bound or any law, treaty, rule, regulation or
determination of an arbitrator or a court of competent jurisdiction or other
Governmental Authority, in each case, applicable or binding upon such Subsidiary
or any of its property or to which such Subsidiary or any of its property is
subject;

(d) any fees, expenses, charges or losses recognized during such period, or any
amortization or write-off thereof for such period, in connection with the
consummation of any Prior Acquisition, Permitted Acquisition, Investment, asset
disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, recapitalizations, mergers, refinancing transaction or amendment,
waiver or other modification of any Indebtedness or similar transactions (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring or unusual costs, expenses or losses recognized during such period
as a result of any such transaction;

(e) any amortization of deferred charges resulting from the application of
Accounting Standards Codification 470-20, Debt (but only to the extent of the
information therein that was codified from Financial Accounting Standards Board
Staff Position No. APB 14-1—Accounting for Convertible Debt Instruments That May
Be Settled in Cash upon Conversion (Including Partial Cash Settlement) or
related interpretations or guidance) (including, for the avoidance of doubt, as
a result of its application to Convertible Notes issued in exchange for other
Convertible Notes);

 

16



--------------------------------------------------------------------------------

(f) any unusual, non-recurring or extraordinary gain, loss, expense or charge
(including, without limitation, any gains, losses, expenses or charges arising
out of judgments or the settlement of any Adverse Proceeding listed on Schedule
5.11);

(g) any income, loss, expense or charge for such period attributable to the
exchange or early extinguishment of Indebtedness, together with any related
provision for taxes on any such income;

(h) any net after-tax gains or losses attributable to asset dispositions
(including any Qualified Receivables Transaction) other than in the ordinary
course of business, as determined in good faith by the Company;

(i) any non-cash gain, loss, expense or charge attributable to the movement in
the mark-to-market valuation of Indebtedness; and

(j) (x) any gains or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets, and (y) the purchase accounting effects of in
process research and development expenses and adjustments to property,
inventory, accounts receivable (including revenue not recognized as a result of
the write up of accounts receivable) and equipment, software and other
intangible assets and deferred revenue and deferred expenses in component
amounts required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Company and the
Subsidiaries), in the case of clause (y), as a result of any acquisition
consummated prior to the date of this Agreement, or any Permitted Acquisition,
or the amortization or write-off of any amounts thereof.

“Consolidated Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom all goodwill, trade names, patents, unamortized debt discount and
expense and any other like intangibles, in each case as set forth on the
then-most recent consolidated balance sheet of the Company and computed in
accordance with GAAP.

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Total Debt that is secured by a Lien on the assets of the Loan
Parties.

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
(a) Consolidated Senior Secured Debt less (b) the aggregate amount (not to
exceed $300,000,000) of Qualified Cash as of such date.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Company and its Subsidiaries over
Consolidated Current Liabilities of the Company and its Subsidiaries.

 

17



--------------------------------------------------------------------------------

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment, there shall be excluded
the effect of reclassification during such period of current assets to long-term
assets, long term assets to current assets, current liabilities to long-term
liabilities and long term liabilities to current liabilities and the effect of
any Permitted Acquisition (and/or any other acquisition that constitutes a
permitted Investment) during such period; provided that there shall be included
with respect to any Permitted Acquisition (and/or any other acquisition that
constitutes a permitted Investment) during such period, an amount (which may be
a negative number) by which the Consolidated Working Capital acquired in such
Permitted Acquisition (and/or any other acquisition that constitutes a permitted
Investment) as at the time of such acquisition exceeds (or is less than)
Consolidated Working Capital at the end of such period

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Contributing Guarantors” has the meaning specified in Section 11.02.

“Convertible Note Put Date” means with respect to each series of Convertible
Notes, a date on which holders thereof may require the Company to repurchase
such Convertible Notes under the terms thereof.

“Convertible Note Repayment Event” means (i) the repurchase of Convertible Notes
by the Company upon the exercise of the holder’s right to require the Company to
repurchase its Convertible Notes, (ii) the redemption of Convertible Notes by
the Company upon the exercise of the Company’s option to call or otherwise
redeem such Convertible Notes from the holder thereof, (iii) the election by the
Company to make a settlement payment, in whole or in part, in cash (rather than
Equity Interests) following the conversion of any Convertible Notes into Equity
Interests by the holder thereof or (iv) the exchange of Convertible Notes by the
Company in connection with a Permitted Refinancing, in each case in accordance
with the terms of the applicable Convertible Notes.

“Convertible Note Repayment Obligations” means any cash payment paid by the
Company or any of its Subsidiaries (i) to a holder of a Convertible Note upon
the occurrence of a Convertible Note Repayment Event including without
limitation, the purchase price in regards to the Convertible Note being
purchased or repurchased and/or

 

18



--------------------------------------------------------------------------------

all cash payments of principal, premium, interest, accretion, and fees incurred
in connection with any redemption, purchase or repurchase in connection with
such Convertible Note Repayment Event (other than an event set forth in clause
(iv) of the definition thereof), or (ii) on account of any recapture taxes (or
any other applicable taxes) due by the Company or any of its Subsidiaries in
respect thereto, in each case, in connection with the redemption, repayment,
repurchase, conversion or exchange thereof upon a Convertible Note Repayment
Event.

“Convertible Note Repayment Reserve” means, with respect to each series of
Convertible Notes, cash reserves established by the Company, in its discretion,
to fund future Convertible Note Repayment Obligations in an amount not to exceed
the Convertible Note Repayment Obligation which the Company in its good faith,
reasonable judgment believes it will incur in connection with the next scheduled
Convertible Note Put Date, which reserve the Company may begin to fund eighteen
(18) months immediately preceding the next scheduled Convertible Note Put Date
in respect of the applicable series of Convertible Notes (it being understood
and agreed that to the extent the amount reserved in any period exceeds the
actual Convertible Note Repayment Obligations, the Company shall not be required
to apply such excess amount to make a payment pursuant to Section 2.05(c)(v) in
any future period). The Convertible Note Repayment Reserve (x) shall be invested
in Cash or Cash Equivalents held in a general (i.e., non-escrow) deposit account
of the Company and (y) for the avoidance of doubt may be applied to the purchase
or repurchase of Convertible Notes pursuant to Section 7.04(c)(y) (including
pursuant to the purchase or repurchase of such Convertible Notes through
negotiated or open market transactions).

“Convertible Notes” means (i) the 2.00% Convertible Exchange Senior Notes due
2037, issued by the Company pursuant to the Base Indenture and that certain
Second Supplemental Indenture dated as of November 23, 2010, by and between
Wilmington Trust Company, as trustee, and the Company, (ii) the 2.00%
Convertible Senior Notes due 2042, issued by the Company pursuant to the Base
Indenture and that certain Third Supplemental Indenture dated as of March 5,
2012, by and between Wilmington Trust Company, as trustee, and the Company,
(iii) the 2.00% Convertible Senior Notes due 2043 issued by the Company pursuant
to the Base Indenture and that certain Fourth Supplemental Indenture dated as of
February 21, 2013 by and between Wilmington Trust Company, as trustee, and the
Company and (iv) any other series of convertible notes which may be issued in a
Permitted Refinancing of such Convertible Notes (including an exchange
therefor).

“Cost Shared Intangibles” has the meaning specified in the term “Permitted R&D
Cost Sharing Agreement.”

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Loan Party pursuant to Section 6.10.

“Co-Development Agreement” means an agreement between the Company or any
Subsidiary and a third party (excluding, for the avoidance of doubt, any joint
venture or Subsidiary) which primarily relates to the co-development or joint
development of

 

19



--------------------------------------------------------------------------------

Intellectual Property, and which does not materially interfere with the conduct
of the Company’s or any of its Subsidiaries’ business as conducted on the
Closing Date (or as permitted by Section 7.11) or materially detract from the
value thereof.

“Co-Documentation Agents” means DNB Bank ASA, HSBC Bank USA, National
Association and Sumitomo Mitsui Banking Corporation, in their capacities as
documentation agents.

“Co-Syndication Agents” means Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets, Inc., Goldman Sachs Bank USA, J.P.
Morgan Securities LLC and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their
capacities as syndication agents.

“CRD IV” means (A) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012 and (B) Directive
2013/36/EU of the European Parliament and of the Council of 26 June 2013 on
access to the activity of credit institutions and the prudential supervision of
credit institutions and investment firms, amending Directive 2002/87/EC and
repealing Directives 2006/48/EC and 2006/49/EC.

“Credit Agreement Refinancing Indebtedness” has the meaning specified in Section
2.19.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CTA” means the Corporation Tax Act 2009.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Company’s and its Subsidiaries’
operations and not for speculative purposes.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Insolvency Act 1986 of the United Kingdom and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, the United Kingdom or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

20



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Loan Document Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Company, to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or such Lender or its direct or indirect parent
company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment or become insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of creditors; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting

 

21



--------------------------------------------------------------------------------

Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Company, the L/C Issuer, the Swing Line Lender and
each other Lender promptly following such determination. Failure of the
Administrative Agent to conclude that a Lender is a Defaulting Lender shall not
limit the rights and remedies of the Loan Parties in regards to any Lender that
constitutes a Defaulting Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $100,000,000. The Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Designated Borrower Notice” has the meaning specified in Section 2.14(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(a).

“Designated Non-Cash Consideration” means non-cash consideration (including any
purchase price holdbacks) received by the Company or a Subsidiary in connection
with an Asset Sale pursuant to Section 7.08(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer
setting forth the fair market value thereof and the basis of such valuation
(which amount will be reduced by the fair market value of the portion of such
non-cash consideration converted to Cash within 270 days following the
consummation of the applicable Asset Sale).

“Discontinued Real Property” means all or any portion of real property owned or
leased by the Company or a Subsidiary which, in the good faith judgment of the
Company, is no longer used or useful in the business of the Company and its
Subsidiaries;  provided that no Material Real Estate Asset shall constitute
Discontinued Real Property.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (but, for the avoidance of doubt, not including the
issuance by the Company or any Subsidiary of Equity Interests).

 

22



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) requires the scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Latest Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments.

“Disqualified Institution” means (a) any Person that competes with the business
of the Company and its Subsidiaries from time to time, as identified on a list
made available to the Administrative Agent from time to time and (b) as to any
entity referenced in clause (a) above (a “Primary Disqualified Institution”),
any of such Primary Disqualified Institution’s known Affiliates that is readily
identifiable as such by name, but excluding any Affiliate that is primarily
engaged in, or that advises funds, or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds and similar extensions of credit or securities in the ordinary course and
with respect to which such Primary Disqualified Institution does not, directly
or indirectly, possess the power to direct or cause the direction of such
entity; it being understood and agreed that the identification of any Person as
a Disqualified Institution after the Closing Date shall not apply to
retroactively disqualify any Person that has previously acquired an assignment
or participation interest in any Loan or Commitment to the extent that that
Person still holds such Loan or participation interest at the time that such
Person is identified as a Disqualified Institution. The list of Disqualified
Institutions shall be posted to the Platform, it being understood that the
Company may update such list from time to time with respect to Disqualified
Institutions to the extent provided for above, and the Administrative Agent
shall, upon request of the Company, post such updated schedule to the Platform
promptly following its receipt thereof, with such updates effective solely upon
the posting thereof to the Platform.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as calculated by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
then-most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

23



--------------------------------------------------------------------------------

“Domestic Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any U.S. Loan Party in any real
property located in the United States.

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of any political subdivision of the United States.

“Drop-Down Consideration” has the meaning specified in the definition of
Permitted Foreign Subsidiary Realignment Transaction.

“ECF Percentage” has the meaning specified in Section 2.05(c)(v).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored within the prior six (6) years,
maintained or contributed to by, or required to be contributed by, the Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation
of, or liability under, any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all foreign, domestic or transnational,
federal or state (or any subdivision of either of them) statutes, common law,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
or any other requirements of or agreements with Governmental Authorities as any
of the foregoing may be amended relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational and human safety and health, industrial hygiene or land use,
in any manner applicable to the Company or any of its Subsidiaries or any Real
Property Facility.

“Equity Interests” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, other equity interests whether now outstanding or issued
after the Closing Date, partnership interests (whether general or limited),
limited liability company interests, any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, including any preferred
stock, and any rights (other than debt securities convertible into, or
exchangeable for or valued by reference to, Equity Interests until and unless
any such debt security is converted into Equity Interests), warrants or options
exchangeable for or convertible into such Equity Interest or any other rights to
subscribe to or otherwise acquire such Equity Interests.

 

24



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of the
Company or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Company or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Company or such Subsidiary and with respect to liabilities arising after such
period for which the Company or such Subsidiary could be liable under the Code
or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code), or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Pension Plan, or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two (2) or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
the Company, any of its Subsidiaries or any of their respective Affiliates
pursuant to Section 4063 or Section 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which would reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on the Company,
any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or Section 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Section 4203 and Section 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or Section 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
Section 4042 of ERISA;

 

25



--------------------------------------------------------------------------------

(viii) the occurrence of an act or omission which would reasonably be expected
to give rise to the imposition on the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l) or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; (xi) the imposition of a Lien pursuant to
Section 430(k) of the Code or ERISA or a violation of Section 436 of the Code;
or (xii) the occurrence of a Foreign Benefit Event.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, for any Interest Period with respect
to a Eurocurrency Rate Loan, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a successor rate (or, if not available, a comparable
rate), which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

(ii) denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent, the Multicurrency
Revolving Credit Lenders and/or the L/C Issuer pursuant to Section 1.06(a); and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; provided, further, that if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

26



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans that are Multicurrency Revolving Credit Loans may be
denominated in Dollars or in an Alternative Currency. Eurocurrency Rate Loans
that are Term Loans or USD Revolving Credit Loans shall be denominated in
Dollars. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Disregarded Entity” means any Subsidiary of the Company substantially
all of the assets of which are Equity Interests in one or more Foreign
Subsidiaries that are CFCs.

“Excluded Subsidiary” means (i) any Subsidiary of the Company that is a
Massachusetts securities corporation or a Receivables Entity, (ii) any Foreign
Subsidiary, (iii) any Immaterial Domestic Subsidiary and (iv) unless otherwise
agreed by the Company in writing, any Domestic Subsidiary that is an Excluded
Disregarded Entity or a Subsidiary of a Foreign Subsidiary that is a CFC.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) (after giving effect to any
keepwell, guaranty or other support agreement) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one “swap” within the meaning of section 1a(47) of the Commodity Exchange
Act, such exclusion shall apply only to the portion of such Swap Obligation that
is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender,

 

27



--------------------------------------------------------------------------------

U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Company under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Class” has the meaning specified in Section 2.15(a).

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement
dated as of August 1, 2012 (as amended, modified or otherwise supplemented prior
to the date hereof) among the Company, the subsidiaries of the Company party
thereto, Goldman Sachs Bank USA, as Administrative Agent and the other parties
thereto.

“Existing L/C Issuer” means JPMorgan Chase Bank, N.A., in its capacity as issuer
of the Existing Letters of Credit.

“Existing Letters of Credit” means those certain letters of credit issued in
connection with and/or outstanding under the Existing Credit Agreement and
outstanding on the Closing Date and listed on Schedule 1.01(B) hereto.

“Existing Multicurrency Revolving Credit Commitments” has the meaning specified
in Section 2.15(c).

“Existing Revolving Credit Commitments” means the Existing Multicurrency
Revolving Credit Commitments and/or the Existing USD Revolving Credit
Commitments, as the context may require.

“Existing Term Loans” has the meaning specified in Section 2.15(c).

“Existing USD Revolving Credit Commitments” has the meaning specified in
Section 2.15(c).

“Extended Maturity Date” has the meaning specified in Section 2.15(a).

“Extended Multicurrency Revolving Credit Commitments” has the meaning specified
in Section 2.15(c).

“Extended Revolving Credit Commitments” means the Extended Multicurrency
Revolving Credit Commitments and/or the Extended USD Revolving Credit
Commitments, as the context may require.

“Extended Term Loans” has the meaning specified in Section 2.15(c).

 

28



--------------------------------------------------------------------------------

“Extended USD Revolving Credit Commitments” has the meaning specified in
Section 2.15(c).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Amendments” has the meaning specified in Section 2.15(f).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Term Facility or any Revolving Credit Facility, as the
context may require.

“Fair Share” has the meaning specified in Section 11.02.

“Fair Share Contribution Amount” has the meaning specified in 11.02.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” has the meaning specified in Section 5.27(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means (a) the Administrative Agent Fee Letter dated as of
April 17, 2015, among the Company, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“MLPFS”) and (b) certain other letter agreement(s)
among the Company and certain other Arrangers.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Company that such financial statements fairly
present, in all material respects, the financial condition of the Company and
its Subsidiaries as at the dates indicated and the

 

29



--------------------------------------------------------------------------------

results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments, and,
with respect to quarterly financial statements, absence of footnotes.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by the Company or a Domestic Subsidiary that is not
a Subsidiary of a Foreign Subsidiary.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on the last Saturday of September of each calendar year.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any improved Domestic Real Estate Asset subject to
a Mortgage in favor of the Collateral Agent, for the benefit of the Secured
Parties, and located in a Flood Zone.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from a governmental authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
governmental authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, or (d) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by the Company or any Subsidiary, excluding, in each case under
clauses (a) through (d) above, any unfunded liabilities, failure to make
required contributions or payments, receipt of notice, the occurrence of any
transaction, or any such other matters

 

30



--------------------------------------------------------------------------------

referred to therein (i) that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been made or provided in
accordance with GAAP or (ii) with respect to which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

“Foreign Disposition” shall have the meaning assigned to such term in Section
2.05(c)(ix).

“Foreign Jurisdiction” means any jurisdiction other than the United States, any
state thereof or the District of Columbia.

“Foreign Pension Plan” means any benefit plan that under applicable law, other
than the laws of the United States or any political subdivision thereof, is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a governmental authority.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company that
is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States, or any successor thereto.

“Fronting Exposure” means (a) at any time there is a Revolving Credit Lender of
any Class that is a Defaulting Lender, with respect to the L/C Issuer, such
Defaulting Lender’s Applicable Percentage of the Outstanding Amount of all
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders of the same Class or Cash Collateralized in accordance
with the terms hereof, and (b) at any time there is a USD Revolving Credit
Lender that is a Defaulting Lender, with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other USD Revolving Credit Lenders in accordance with the
terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Guarantors” has the meaning Specified in Section 11.02.

 

31



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gen-Probe” means Gen-Probe Incorporated, a Delaware corporation.

“Gen-Probe Acquisition” means the acquisition by the Company of 100% of the
Equity Interests of Gen-Probe.

“Governmental Authority” means any federal, state, municipal, foreign,
transnational, national or other government (including any supra-national bodies
such as the European Union), governmental department, commission, board, bureau,
court, agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government, any regulatory
authority or any court, in each case whether associated with a state of the
United States, the United States, the United Kingdom or a foreign entity or
government (including any supra-national bodies such as the European Union).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guaranty” means, collectively, (a) the Guaranty made by the Guarantors under
Article 11 in favor of the Secured Parties and (b) each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

“Guaranteed Obligations” has the meaning specified in Section 11.01

“Guarantor” means (a) in respect of (i) the Obligations of the U.K. Borrower and
any Designated Borrowers and (ii) Cash Management Obligations and Hedge
Obligations owing by any Loan Party or any Subsidiary of any Loan Party, the
Company and each Subsidiary Guarantor and (b) in respect of the Obligations of
the Company, each Subsidiary Guarantor; provided, however, that no Excluded
Subsidiary shall be required to be a Guarantor.

“Hazardous Materials” means any chemical, material, waste or substance, which is
prohibited, limited or regulated by any Governmental Authority or Environmental
Law or which may or could pose a hazard to the health and safety of any Persons
or to the indoor or outdoor environment pursuant to any Governmental Authority
or Environmental Law.

 

32



--------------------------------------------------------------------------------

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement, Commodity Price Protection
Agreement or a Currency Agreement entered into with a Lender Counterparty.

“Hedge Obligations” means all obligations of any Loan Party from time to time
owed to any Lender Counterparties, to the extent arising under any Hedge
Agreement, whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Loan Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Loan Party for such interest in the related bankruptcy proceeding), payments for
early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.

“Honor Date” has the meaning specified in Section 2.03(c).

“ICC” has the meaning specified in the definition of UCP.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Domestic Subsidiary” means, at any date of determination, any
Domestic Subsidiary of the Company that, together with all other Immaterial
Domestic Subsidiaries, (i) had consolidated assets comprising in the aggregate
less than 5% of Total Assets of the Company and its Subsidiaries on the last day
of the then-most recent Fiscal Quarter for which financial statements are
available and (ii) contributed in the aggregate less than 5% of Consolidated
Adjusted EBITDA of the Company and its Subsidiaries for the period of four
(4) Fiscal Quarters then-most recently ended for which financial statements are
available. The Immaterial Domestic Subsidiaries as of the Closing Date are
listed on Schedule 1.01(D)(1).

“Immaterial Subsidiary” means at any date of determination, any Domestic
Subsidiary or any Foreign Subsidiary (other than the U.K. Borrower or any
Designated Borrower) of the Company that, together with all other Immaterial
Subsidiaries, (i) had consolidated assets comprising in the aggregate less than
5% of Total Assets on the last day of the then-most recent Fiscal Quarter for
which financial statements are available and (ii) contributed in the aggregate
less than 5% of Consolidated Adjusted EBITDA for the period of four (4) Fiscal
Quarters then-most recently ended for which financial statements are available.
The Immaterial Subsidiaries as of the Closing Date are listed on Schedule
1.01(D)(2).

“Increased Amount Date” has the meaning specified in Section 2.16.

 

33



--------------------------------------------------------------------------------

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Incremental Cap” has the meaning specified in Section 2.16

“Incremental Facility” means the facility under which New Term Loans or New
Revolving Credit Loans are made available, as applicable.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable, bonds, debentures or other similar
instruments and drafts accepted representing extensions of credit, whether or
not representing obligations for borrowed money; (iv) any obligation owed for
all or any part of the deferred purchase price of property or services, which
purchase price is (a) due more than six (6) months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, and all conditional sale obligations of such Person and all
obligations of such Person under a title retention agreement, excluding, in the
case of this clause (iv) trade accounts (including intercompany accounts
receivable) or accrued expenses payable in the ordinary course of business and
(B) obligations incurred under ERISA or deferred employee or director
compensation and accruals for employee expenses in the ordinary course of
business; (v) all obligations of others that constitute Indebtedness (other than
pursuant to this clause (v)) of others secured by any Lien on any property or
asset owned or held by such Person regardless of whether the Indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) Disqualified Equity Interests; (viii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the Indebtedness of another;
(ix) any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the Indebtedness of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (x) any liability of such Person for Indebtedness of
another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise) or (b) to maintain the solvency or any balance sheet item, level of
income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; (xi) all obligations of
such Person in respect of any exchange traded or over-the-counter derivative
transaction, including any Interest Rate Agreement, any Commodity Price
Protection Agreement and any Currency Agreement, in each case, whether entered
into for hedging or speculative purposes; provided, in no event shall
obligations under any derivative transaction (including, without limitation, any
transaction evidenced by any Interest Rate Agreement, any Commodity Price
Protection Agreement and/or any Currency Agreement) be deemed “Indebtedness” for
any purpose

 

34



--------------------------------------------------------------------------------

under Section 7.07; and (xii) all Attributable Receivables Indebtedness.
Notwithstanding the foregoing, in connection with the purchase by the Company or
any Subsidiary of any business or assets, the term “Indebtedness” will exclude
indemnification, purchase price adjustment, earn-outs, holdbacks and contingent
payment obligations to which the seller thereof may become entitled; provided
that, to the extent such payment is fixed and determinable (and not otherwise
contingent), the amount is paid within 90 days after the date such payment
becomes fixed and determinable (and not otherwise contingent) (and to the extent
not so paid, such amount shall become Indebtedness for all purposes hereunder).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Borrowers” has the meaning specified in the introductory paragraph
hereto.

“Installment” means a Term Loan Installment or a scheduled repayment of
principal of New Term Loans, if any, pursuant to the proviso to Section 2.07, as
the case may be.

“Institutional Incremental Term Facility” means a term Incremental Facility that
is an Institutional Term Facility.

“Institutional Term Facility” means a term loan facility of the type marketed
primarily to institutional term loan lenders (as opposed to commercial banks) in
the primary syndication thereof.

“Intangible Property” has the meaning specified in the term “Permitted
Inter-Company License Transaction.

“Intellectual Property” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any U.S. Loan Party in any
registrations of, or pending applications for registration of, Intellectual
Property in the United States.

“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Copyright Security Agreement and the Patent Security Agreement as
such terms are defined in the Pledge and Security Agreement.

 

35



--------------------------------------------------------------------------------

“Intercompany Note” means that certain Intercompany Subordinated Demand
Promissory Note, dated as of the Closing Date, by and among the Loan Parties and
their respective subsidiaries, each as a Payor and as a Payee, as it may be
amended, supplemented or otherwise modified in accordance with the terms thereof
from time to time.

“Interest Coverage Ratio” means the ratio, as of the last day of any Fiscal
Quarter, of (i) Consolidated Adjusted EBITDA for the prior four (4)-Fiscal
Quarter period then ending to (ii) Adjusted Consolidated Cash Interest Expense
for such four (4)-Fiscal Quarter period.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each Fiscal Quarter and the Maturity Date of the
Facility under which such Loan was made (with Swing Line Loans being deemed made
under the Revolving Credit Facility for purposes of this definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower in its Committed Loan Notice, or such other
period that is twelve months or less requested by the applicable Borrower and
consented to by all the Appropriate Lenders;  provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period (unless such Interest Period is for one week); and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, entered into (A) to hedge or mitigate
risks to which the Company or any Subsidiary has actual or anticipated exposure,
and not for

 

36



--------------------------------------------------------------------------------

speculative purposes, (B) in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from floating to fixed rates or
from one floating rate to another floating rate or otherwise), and not for
speculative purposes, with respect to any interest-bearing liability or
investment of the Company or any Subsidiary.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of the
Company from any Person, of any Equity Interests of such Person; (iii) any
direct or indirect loan, advance (other than advances to employees, officers,
directors or consultants for payroll, fees and other compensation, moving,
entertainment and travel expenses, drawing accounts and similar expenditures, in
each case, in the ordinary course of business) or capital contributions by the
Company or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business (excluding, in the case of the Company and its Subsidiaries,
(a) intercompany loans, receivables, advances, balances or Indebtedness having a
term not exceeding 90 days (inclusive of all rollover or extension of terms) and
entered into in the ordinary course of business and (b) intercompany licenses
and related support and royalty agreements); (iv) all investments consisting of
any exchange-traded or over-the-counter derivative transaction, including any
Interest Rate Agreement, Commodity Price Protection Agreement or Currency
Agreement, whether entered into for hedging or speculative purposes; and (v) the
acquisition whether by purchase, merger or otherwise of all or substantially all
of the assets of, or a business line, unit or division of, any Person. For the
avoidance of doubt, the formation of a Subsidiary shall not, in and of itself,
constitute an Investment (but any capitalization or other initial or subsequent
Investment in connection therewith shall constitute an Investment). For purposes
of covenant compliance, (i) the amount of any Investment shall be the original
cost of such Investment of the type described in clauses (i), (ii) and
(iii) plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, but, giving effect to any returns or distributions
of capital or repayment of principal actually received in cash by such Person
with respect thereto (but only to the extent that the aggregate amount of all
such returns, distributions and repayments with respect to such Investment does
not exceed the principal amount of such Investment) and (ii) any modification,
replacement, renewal or extension of an Investment (or any other conversion or
exchange of one type of an Investment to or for another type of an Investment)
shall be permitted (and shall not be deemed to constitute another Investment) so
long as the initial Investment was permitted and the amount of such Investment
(after giving effect to such modification, replacement, renewal, extension,
conversion or exchange) is not increased thereby other than as otherwise
permitted by Section 7.06 (including, without limitation, by using the unused
portion of any baskets set forth in Section 7.06).

“Investment Grade Securities” means each of the following investment securities
(excluding, for the avoidance of doubt, securities issued by an Affiliate of the
Company) purchased in the ordinary course of the Company’s cash management
operations consistent with its past practice:

(i) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

 

37



--------------------------------------------------------------------------------

(ii) investments in any fund that invests exclusively in investments of the type
described in clause (a) of this definition, which fund may also hold immaterial
amounts of cash pending investment and/or distribution;

(iii) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments and, in each case, with
maturities not exceeding two (2) years from the date of acquisition; and

(iv) securities that have a Moody’s rating of Baa3 or better and an S&P rating
of BBB- or better and, in each case, with maturities not exceeding one (1) year
from the date of acquisition.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“ITA” means the Income Tax Act 2007.

“Joinder Agreement” means an agreement substantially in the form of Exhibit L.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” means any unsecured indebtedness issued pursuant to and in
accordance with Section 7.01(k) or 7.01(x), the Convertible Notes, the Senior
Notes, Permitted Second Priority Refinancing Debt, Permitted Unsecured
Refinancing Debt and any Permitted Incremental Equivalent Debt (other than
Indebtedness secured as contemplated by clause (i)(A) of the proviso to the
definition thereof) and any Permitted Refinancing of any of the foregoing (and
any Permitted Refinancing of any such Permitted Refinancing).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any New Revolving Credit
Commitments, New Term Loan Commitments, New Revolving Credit Loans, or New Term
Loans, in each case as extended in accordance with this Agreement from time to
time.

 

38



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage. All L/C Advances
shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America, (b) with respect to the Existing Letters
of Credit, the Existing L/C Issuer and (C) any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(l) and 10.06(g), in each case in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Legal Reservations” means:

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganization and other laws generally affecting the rights of
creditors;

(b) the time barring of claims under U.K. Limitation Act 1980 and the U.K.
Foreign Limitation Periods Act 1984 or similar limitation acts in any other
relevant jurisdiction, the possibility that an undertaking to assume liability
for or indemnify a person against non-payment of stamp duty may be void and
defenses of set-off or counterclaim; and

(c) any other matters which are set out as qualifications or reservations as to
matters of law of general application in the legal opinions delivered to the
Administrative Agent under Section 4.01(a)(iv).

 

39



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means a Multicurrency Letter of Credit or a USD Letter of
Credit issued hereunder and each Existing Letter of Credit. A Letter of Credit
may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means (a) with respect to any Multicurrency
Letter of Credit, the day that is seven days prior to the Maturity Date then in
effect for the Multicurrency Revolving Credit Facility (or, if such day is not a
Business Day, the next preceding Business Day) and (b) with respect to any USD
Letter of Credit or any Existing Letter of Credit, the day that is seven days
prior to the Maturity Date then in effect for the USD Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially the form of Exhibit
N or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

40



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro
and Sterling, in each case as long as there is a published LIBOR rate with
respect thereto.

“Lien” means (i) any lien (statutory or other), mortgage, deed of trust, pledge,
assignment, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease or license in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing and (ii) in the case of Securities, any purchase option,
call or similar right of a third party with respect to such Securities.

“Limited Condition Acquisition” means any Permitted Acquisition which the
Company or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Company’s or such
Subsidiary’s, as applicable, obligation to close such Permitted Acquisition on
the availability of third-party financing.

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Document Obligations” means all obligations of any Loan Party from time to
time owed to any Agent (including any former Agent), Lenders or any of them, to
the extent arising under any Loan Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to any Loan Party, would have accrued on any Obligation, whether or not
a claim is allowed against such Loan Party for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under Letters of Credit,
fees, expenses, indemnification or otherwise.

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, each Issuer Document, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.17, the Collateral Documents, the Fee Letters and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Loan Party for the benefit of any Agent, the L/C Issuer or any Lender in
connection herewith on or after the Closing Date.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) of the Company and its Subsidiaries
taken as a whole; (ii) the ability of the Loan Parties, taken as a whole, to
fully and timely perform their Obligations; or (iii) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Loan Document.

 

41



--------------------------------------------------------------------------------

“Material Contract” means any contract or other arrangement to which the Company
or any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew would reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means any fee-owned Domestic Real Estate Asset
having a book value in excess of $25,000,000 as of the date of (x) the
acquisition thereof by a U.S. Loan Party or (y) the substantial completion of
any improvements thereon by a U.S. Loan Party.

“Maturity Date” means, with respect to the Revolving Credit Facility and the
Term Facility, the date that is five years following the Closing Date; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 101% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 101% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion but not exceeding 103% of the Outstanding Amount of the applicable
L/C Obligations.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means (i) each of those certain mortgages or deeds of trust in
respect of each Closing Date Mortgaged Property and (ii) each mortgage or deed
of trust (which shall be substantially in the form of the mortgages or deeds of
trust delivered in connection with clause (i) above), delivered subsequent to
the Closing Date pursuant to and in accordance with Section 6.11, as any such
mortgage or deed of trust may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Multicurrency Letter of Credit” has the meaning specified in Section 2.03(a).

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by the
Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).

 

42



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Commitment” means, as to each Lender, its
obligation to (a) make Multicurrency Revolving Credit Loans to the Borrowers
pursuant to Section 2.01(b) and (b) purchase participations in L/C Obligations
with respect to Multicurrency Letters of Credit, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar Equivalent of the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Multicurrency Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Multicurrency Revolving Credit Commitment Termination Date” means the earliest
to occur of (i) the Maturity Date in respect of the Multicurrency Revolving
Credit Facility, (ii) the date the Multicurrency Revolving Credit Commitments
are permanently reduced to zero pursuant to Section 2.05, and (iii) the date of
the termination of the Multicurrency Revolving Credit Commitments pursuant to
Section 8.02.

“Multicurrency Revolving Credit Exposure” means, as to any Lender at any time,
the aggregate Outstanding Amount at such time of its Multicurrency Revolving
Credit Loans and the aggregate Outstanding Amount of such Lender’s participation
in L/C Obligations with respect to Multicurrency Letters of Credit.

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time.

“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment or a Multicurrency Revolving Credit
Loan at such time.

“Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.01(b).

“Multicurrency Revolving Credit Note” means a promissory note in the form of
Exhibit C-1.1, C-1.2 or C-1.3, as applicable, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments actually received (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
pursuant to a

 

43



--------------------------------------------------------------------------------

purchase price adjustment, earn-out or any contingent payment obligation to
which the applicable seller is entitled or otherwise, but only as and when such
deferred Cash payment is so received or when released from an escrow or
holdback) by the Company or any of its Subsidiaries from such Asset Sale, minus
(ii) any bona fide direct costs incurred in connection with such Asset Sale,
including (a) any applicable transfer taxes or recording charges and any income
or gains taxes payable by the seller as a result of any gain recognized in
connection with such Asset Sale and, without duplication of any reduction
pursuant to Section 2.05(c)(ix), any repatriation costs associated with receipt
by the applicable taxpayer of such proceeds, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans, Credit Agreement Refinancing Indebtedness,
Permitted First Priority Refinancing Debt, Permitted Second Priority Refinancing
Debt or any Permitted Incremental Equivalent Debt to the extent secured) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (c) any
professional fees actually incurred in connection therewith, including, without
limitation, advisers, brokers, investment bankers, attorneys and accountants
fees, (d) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser undertaken by the Company or any of its Subsidiaries in
connection with such Asset Sale or any purchase price adjustment, deferred
payment obligation, earn-out, contingent payment obligation of the Company or
any Subsidiary in respect of any such Asset Sale and (e) reasonable reserves
under GAAP for any facilities closings, severance or other restructuring
expenses in connection with such Asset Sale; provided that the amount of any
subsequent release or reduction of the reserves specified in clauses (d) and
(e) above (other than in connection with a payment in respect of the applicable
obligation or expense) shall be deemed to be Net Asset Sale Proceeds on the date
of such release or reduction).

“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, the Company or any
of its Subsidiaries, in each case net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses and underwriter, arranger and placement agent
fees and expenses.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Company or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of the Company or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Company or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Company or such Subsidiary in
respect thereof, (b) any professional fees actually incurred in connection
therewith, including, without limitation, advisers, brokers, investment bankers,
attorneys and accountants, (c) any bona fide direct costs incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith and (d) reasonable

 

44



--------------------------------------------------------------------------------

reserves under GAAP for any facilities closings, severance or other
restructuring expenses in connection with any such sale or insurance claim;
provided that the amount of any subsequent release or reduction of the reserves
specified in clause (d) above (other than in connection with a payment in
respect of the applicable obligation or expense) shall be deemed to be Net
Insurance/Condemnation Proceeds on the date of such release or reduction.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

“Net Senior Secured Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Senior Secured Net Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four (4)-Fiscal Quarter period ending
on such date.

“New Multicurrency Revolving Credit Commitments” has the meaning specified in
Section 2.16.

“New Multicurrency Revolving Credit Lender” has the meaning specified in
Section 2.16.

“New Multicurrency Revolving Credit Loan” has the meaning specified in Section
2.16.

“New Revolving Credit Commitments” means the New Multicurrency Revolving Credit
Commitment and/or the New USD Revolving Credit Commitments, as the context may
require.

“New Revolving Credit Lender” means a New Multicurrency Revolving Credit Lender
and/or a New USD Revolving Credit Lender, as the context may require.

“New Revolving Credit Loan” means a New Multicurrency Revolving Credit Loan
and/or a New USD Revolving Credit Loan, as the context may require.

“New Term Loan” has the meaning specified in Section 2.16.

“New Term Loan Commitments” has the meaning specified in Section 2.16.

 

45



--------------------------------------------------------------------------------

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” has the meaning specified in Section 2.16.

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New USD Revolving Credit Commitments” has the meaning specified in Section
2.16.

“New USD Revolving Credit Lender” has the meaning specified in Section 2.16.

“New USD Revolving Credit Loan” has the meaning specified in Section 2.16.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b),

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Institutional Incremental Term Facility” means an Incremental Facility
other than an Institutional Incremental Term Facility.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Company or its Affiliates or their respective Securities.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b).

“Not Otherwise Applied” means, with reference to Consolidated Excess Cash Flow,
Available ECF Amount, Available Equity Amount or the Available Amount that is
proposed to be applied to a particular use or transaction, that such amount
(a) was not required to prepay Loans pursuant to Section 2.05(c)(v) (other than
as a result of clause (y) thereof) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction (including, without limitation, Investments permitted under
Section 7.06(h) or Restricted Junior Payments permitted under Section 7.04(k)).

 

46



--------------------------------------------------------------------------------

“Note” means a Term Loan Note, a Revolving Credit Note or a Swing Line Note, as
the context may require.

“Notes Escrow Account” has the meaning set forth in the definition of “Permitted
Escrow Notes”.

“Notes Escrow Arrangements” has the meaning set forth in the definition of
“Permitted Escrow Notes”.

“Notes Proceeds” has the meaning set forth in the definition of “Permitted
Escrow Notes”.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer

“Obligations” means (i) all Loan Document Obligations, (ii) all Hedge
Obligations and (iii) all Cash Management Obligations (excluding, in the case of
clauses (ii) and (iii), the Excluded Swap Obligations).

“Obligee Guarantor” has the meaning specified in Section 11.07.

“OECD” has the meaning specified in the definition of Cash Equivalents.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, (iv) with respect to
any limited liability company, its articles of organization, as amended, and its
operating agreement, as amended and (v) with respect to any company incorporated
in the United Kingdom, its memorandum of association, articles of association,
certificate of incorporation, any certificates of change of name and any other
constitutional documents, as amended. In the event any term or condition of this
Agreement or any other Loan Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

47



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Multicurrency Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Multicurrency Revolving Credit Loans occurring on such
date; (ii) with respect to USD Revolving Credit Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such USD Revolving Credit Loans occurring on such
date; (iii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date;
(iv) with respect to Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Term Loans occurring on such date; and (v) with respect to
any L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning specified in Section 10.18

 

48



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Sections 302 and 303 of
ERISA.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the date hereof by and among the Administrative Agent and Loan Parties.

“Permitted Acquisition” means any acquisition, directly or indirectly, by the
Company or any of its wholly owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests (except for any Equity Interests in the nature of directors’
qualifying shares required pursuant to applicable law) of, or a business line or
unit or a division of, any Person; provided,

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) in the case of the acquisition of Equity Interests, after giving effect to
such Permitted Acquisition, all of the Equity Interests (except for any such
Securities in the nature of directors’ qualifying shares required pursuant to
applicable law) acquired or otherwise issued, directly or indirectly, by such
Person or any newly formed Subsidiary of the Company in connection with such
acquisition shall be owned, directly or indirectly, 100% by the Company, and the
Company shall have taken, caused to be taken, will take or will cause to be
taken, each of the actions set forth in Sections 6.10 and/or 6.11, as
applicable, in accordance with provisions thereof and solely to the extent
required by this Agreement; provided that the aggregate Investments made during
any Fiscal Year of the Company (commencing with the Company’s Fiscal Year ending
in September 2015) by U.S. Loan Parties in Persons that will not be a U.S. Loan
Party (or assets that will not be owned by U.S. Loan Parties), in each case,
after giving effect to such Permitted Acquisition, together with the aggregate
amount of Investments made in such Fiscal Year by U.S. Loan Parties in
Subsidiaries that are not U.S. Loan Parties pursuant to Section 7.06(l), shall
not exceed the greater of (x) $200,000,000 and (y) 10% of the aggregate value of
Consolidated Tangible Assets of the Company and its Subsidiaries as of the date
of such Investment (after giving effect to such Investment); provided that
(i) up to $100,000,000 of unused amounts under the first proviso to this clause
(c) in any Fiscal Year may be carried forward to the next succeeding Fiscal Year
only and (ii) with respect to the Company’s Fiscal Year ending in September
2015, only such Investments made after the Closing Date shall be included in the
basket in this clause (c) for such Fiscal Year;

 

49



--------------------------------------------------------------------------------

(d) the Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.07 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter then-most recently
ended;

(e) in the event the purchase price of such Permitted Acquisition is greater
than $150,000,000, the Company shall have delivered to the Administrative Agent
(i) a Compliance Certificate evidencing compliance with Section 7.07 as required
under clause (d) above and (ii)(A) all other relevant financial information with
respect to such acquired assets reasonably requested by Administrative Agent,
including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 7.07 and
(B) promptly upon request by the Administrative Agent, (i) a copy of the
purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by the Administrative Agent) and (ii) to
the extent available, quarterly and annual financial statements of the Person
whose Equity Interests or assets are being acquired for the twelve (12)-month
period immediately prior to such proposed Permitted Acquisition, including any
audited financial statements that are available; and

(f) any Person or assets or division as acquired in accordance herewith shall be
in a same business or lines of business in which the Company and/or its
Subsidiaries are engaged as of the Closing Date, including, without limitation,
any medical pharmaceutical, diagnostic, medical device or other health oriented
business and any businesses similar, related, ancillary or incidental thereto,
or that is an adjunct thereto (provided that the Administrative Agent consents
to such adjunct if material), or a reasonable extension, development or
expansion thereof.

“Permitted Business Realignment Transaction” means (i) a Permitted Inter-Company
License Transaction and/or (ii) a Permitted R&D Cost Sharing Agreement.

“Permitted Escrow Notes” means Indebtedness of the Company incurred in
connection with a Permitted Refinancing of the Senior Notes (a) 100% of the net
proceeds of the issuance of which (together with any interest earned on such
proceeds, the “Notes Proceeds”) either (x) are and remain deposited to an
account (the “Notes Escrow Account”) of the Company or the applicable escrow
agent (i) into which no other funds (other than interest earned on the Notes
Proceeds) are deposited and (ii) that is subject to escrow arrangements (the
“Notes Escrow Arrangements”) reasonably satisfactory to the Administrative Agent
or (y) are deposited as trust funds with the trustee of the Senior Notes in
accordance with the satisfaction, discharge and/or defeasance provisions set
forth in the Senior Notes (and/or the Indenture pursuant to which the Senior
Notes were issued) and (b) that is secured, if at all, solely by Liens on such
Notes Escrow Account and the Notes Proceeds held therein permitted under
Sections 7.02(z)(i) and 7.02(dd).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Company in the form
of one or more series of senior secured notes; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with

 

50



--------------------------------------------------------------------------------

the Obligations and under security documents substantially similar to the
Collateral Documents and is not secured by any property or assets of the Company
or any Subsidiary other than the Collateral, (ii) such Indebtedness satisfies
the requirements of clauses (a) through (c) of the definition of “Refinancing
Indebtedness,” (iii) the maturity date of such Indebtedness shall be no earlier
than the Latest Maturity Date, (iv) such Indebtedness is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (except
customary asset sale or change-of-control provisions that provide for the prior
repayment in full of the Loans and all other Obligations), in each case prior to
the Latest Maturity Date at the time such Indebtedness is incurred, (v) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and the terms of such guarantee shall be no
more favorable to the secured parties in respect of such Indebtedness than the
terms of the Guaranty provided hereunder, (vi) the holders of such Indebtedness
(or their Senior Representative) and the Administrative Agent shall be party to
an intercreditor agreement reasonably satisfactory to the Administrative Agent
and (vii) such Indebtedness shall have covenants, default and remedy provisions
and other terms and conditions (other than interest, fees, premiums, funding
discounts or optional prepayment provisions) that are substantially identical
to, or less favorable to the investors providing such Permitted First Priority
Refinancing Debt than, those set forth in this Agreement.

“Permitted Foreign Subsidiary Realignment Transaction” means any transaction or
series of transactions by and among the Company and or any of its Subsidiaries
in connection with the realignment of the Company’s Foreign Subsidiaries,
including without limitation to reduce the number of the Company’s Foreign
Subsidiaries, and in particular its First-Tier Foreign Subsidiaries, with the
ultimate goal of creating one First-Tier Foreign Subsidiary to serve as a
holding company for most if not all of the Company’s Foreign Subsidiaries. In
connection therewith:

(a) the Company or any of its Subsidiaries may cause the formation of one or
more new Foreign Subsidiaries, it being understood that it is currently
envisioned that the Company may form a new Foreign Subsidiary to serve as a
holding company for some or all of the Company’s Foreign Subsidiaries;

(b) the Company or any other Subsidiary may transfer or otherwise dispose of a
First-Tier Foreign Subsidiary and/or any Equity Interest therein to the Company
or any another Subsidiary, including without limitation in connection with a
sale, merger, consolidation, amalgamation, capital contribution, distribution or
dividend, redemption, incurrence or forgiveness of indebtedness, or any similar
transaction (a “First-Tier Drop Down”), with any consideration, if any, issued,
paid or received in connection with such a transaction referred to herein as
“Drop-Down Consideration”, it being understood that there may be multiple
transfers of First-Tier Foreign Subsidiaries and/or any Equity Interest therein
between and among the Company and its Subsidiaries;

(c) the Company or any of its Subsidiaries may transfer or otherwise dispose of
Drop-Down Consideration to the Company or any other Subsidiary, including
without limitation in connection with a sale, merger, consolidation,
amalgamation, capital contribution, distribution or dividend, redemption,
incurrence, amendment or forgiveness

 

51



--------------------------------------------------------------------------------

of indebtedness, or any similar transaction, it being understood that there may
be multiple transfers of Drop-Down Consideration between and among the Company
and its Subsidiaries;

(d) one or more Foreign Subsidiaries, including First-Tier Foreign Subsidiaries
may be liquidated, dissolved or wound down;

(e) there may be one or more conversions, changes in form of, or tax election
by, any Foreign Subsidiary, and the issuance of any new form of Equity Interests
in connection with such change in form or election;

(f) a Foreign Subsidiary may transfer, sell, lease, license, distribute or
otherwise Dispose of any or all of its assets to the Company or any of its
Subsidiaries, or contribute any or all of its assets to any Subsidiary of such
Foreign Subsidiary or merge with any other Foreign Subsidiary; or

(g) any transaction or series of transactions substantially equivalent with any
of the foregoing.

“Permitted Gen-Probe Asset Sale” means the sale and/or Sale and Leaseback
Transaction involving the Real Estate Assets of Gen-Probe located in San Diego,
California with Net Asset Sale Proceeds less than or equal to $250,000,000, and
occurring within eighteen (18) months following the Closing Date.

“Permitted Incremental Equivalent Debt” means any Indebtedness denominated in
Dollars incurred by the Company in the form of one or more series of secured or
unsecured notes or loans; provided that (i) such Indebtedness shall either be
(A) in the case of notes only, secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations and shall
not be secured by any property or assets of the Company or any Subsidiary other
than Collateral or (B) secured by the Collateral on a junior basis (including
with respect to the control of remedies) with the Obligations and shall not be
secured by any property or assets of the Company or any Subsidiary other than
Collateral; provided that for the purpose of testing compliance with the
Incremental Cap at any time, all Permitted Incremental Equivalent Debt shall be
deemed at all times to constitute Consolidated Senior Secured Debt, (ii) such
Indebtedness shall not be at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and the terms of such guarantee shall be no
more favorable to the secured parties in respect of such Indebtedness than the
terms of the Guaranty, (iii) the holders of such Indebtedness (or their Senior
Representative) and the Administrative Agent shall be party to an intercreditor
agreement reasonably satisfactory to the Administrative Agent, (iv) such
Indebtedness shall have covenants, default and remedy provisions and other terms
and conditions (other than interest, fees, premiums, funding discounts or
optional prepayment or redemption provisions) that are substantially identical
to, or less favorable to the investors providing such Permitted Incremental
Equivalent Debt than, those set forth in this Agreement, (v) there shall be no
scheduled amortization of such Indebtedness, and such Indebtedness shall not be
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except

 

52



--------------------------------------------------------------------------------

customary asset sale or change-of-control provisions that provide for the prior
repayment in full of the Loans and all other Obligations), in each case prior to
the Latest Maturity Date at the time such Indebtedness is incurred, (vi) the
maturity date of such Indebtedness shall be no earlier than the Latest Maturity
Date and (vii) with respect to any notes or loans secured on a junior basis or
any unsecured notes or loans, such Indebtedness shall also satisfy clauses (i),
(ii), (iv) and (v) of the Permitted Junior Debt Conditions. For the avoidance of
doubt, Loans and Commitments incurred pursuant to Section 2.17 shall not
constitute Permitted Incremental Equivalent Debt.

“Permitted Inter-Company License Transaction” means one or more agreements
providing for the license of rights to Intellectual Property or any other
intangible property (collectively, the “Intangible Property”) by the Company or
any Domestic Subsidiary to one or more Foreign Subsidiaries and the related
obligation, such as royalty or other payment liabilities, that are determined in
good faith by the Company to be at an arm’s length rate in exchange for such
license, as determined in accordance with applicable Tax Laws; provided that
(i) such license is expressly subject to the Liens in favor of the Collateral
Agent granted under this Agreement, (ii) (x) in the case of registered
Intangible Property, such license does not allocate any Foreign Subsidiary as
the record owner of such Intangible Property or any improvements thereto and
(y) in the case of unregistered Intangible Property, such license does not
allocate any Foreign Subsidiary as the owner of such Intangible Property or any
improvements thereto, (iii) in the event that any such Foreign Subsidiary ceases
to be a Subsidiary of the Company, such license to such Foreign Subsidiary shall
no longer constitute a Permitted Inter-Company License Transaction and (iv) such
license does not materially interfere with the conduct of the business of the
Company and its Subsidiaries, taken as a whole, as conducted on the Closing Date
(or as permitted by Section 7.11) or materially detract from the value of the
Intangible Property of the Company and its Subsidiaries, taken as a whole.

“Permitted Junior Debt Conditions” means that such applicable debt (i) is not
scheduled to mature prior to the date that is 180 days after the Latest Maturity
Date, (ii) does not have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or
change-of-control provisions that provide for the prior repayment in full of the
Loans and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (iii) is not at any time guaranteed
by any Subsidiaries other than Subsidiaries that are Guarantors, and the terms
of such guarantee shall be no more favorable to the secured parties in respect
of such Indebtedness than the terms of the Guaranty, (iv) has no financial
maintenance covenants, other than in the case of any Indebtedness secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations (in
which event the financial maintenance covenants in the documentation governing
such Indebtedness shall not be more restrictive than those set forth in this
Agreement), (v) does not contain any provisions that cross-default to any
Default or Event of Default hereunder, other than a cross-default to an Event of
Default pursuant to Section 8.01(a) at maturity (it being understood and agreed
that such debt may contain cross-acceleration provisions with respect to the
Loans and Commitments hereunder) and (vi) has covenants, default and remedy
provisions and

 

53



--------------------------------------------------------------------------------

other terms and conditions (other than interest, fees, premiums and funding
discounts or optional prepayment or redemption provisions) that are
substantially identical to, or less favorable to the investors providing such
debt than, those set forth in this Agreement.

“Permitted Licenses” means (i) any licenses granted by the Company or a
Subsidiary to third parties or by a third party to the Company or any of its
Subsidiaries in the ordinary course of business; (ii) any licenses granted by
the Company or a Subsidiary to third parties in settlement of any dispute or
litigation with third parties; (iii) any licenses granted by the Company or a
Subsidiary in settlement of any dispute or litigation with governmental
regulatory authorities or otherwise necessary to comply with any legal or
regulatory requirement; (iv) any licenses entered into with a third party in
connection with any strategic collaboration, including, without limitation, in
connection with any Co-Development Agreement or any marketing, co-marketing,
distribution, manufacturing, outsourcing, supply or joint venture agreement or
any similar arrangement; (v) the licensing of any non-core Intellectual
Property; (vi) the licensing of any Intellectual Property for an application
other than an application for which the Company or any of its Subsidiaries uses
such Intellectual Property, which, in the case of each of clauses (i), (ii),
(iv), (v) and (vi) above, does not materially interfere with the conduct of the
Company’s or any of its Subsidiaries’ business as conducted on the Closing Date
(or as permitted by Section 7.11) or materially detract from the value thereof,
(vii) any license of Intellectual Property to effect or in furtherance of the
Reorganization and (viii) any license of Intellectual Property by the Company
and/or any of its Subsidiaries to the Company and/or any of its Subsidiaries
provided that such license is made in the ordinary course of business; provided
that, with respect to any such exclusive license to any Foreign Subsidiary, such
license qualifies as a Permitted Inter-Company License Transaction.

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.02.

“Permitted R&D Cost Sharing Agreement” means one or more agreements between and
among the Company and one or more of its Subsidiaries to share in the costs and
risks of developing Intangible Property (the “Cost Shared Intangibles”) in
consideration of each party’s future benefits of such Intangible Property, as
estimated by the Company in good faith, which agreements may allocate to the
Foreign Subsidiaries a party thereto the fully paid-up license to use (which may
or may not be exclusive) such Cost Shared Intangibles in one or more territories
or, in the case of any Cost Shared Intangibles or any improvements thereto not
included in the Collateral as of the Closing Date, allocate to the Foreign
Subsidiary as record owner of such Cost Shared Intangibles or any improvements
thereto; provided that (i) such license is expressly subject to the Liens in
favor of the Collateral Agent granted under this Agreement, (ii) in the event
that any such Foreign Subsidiary ceases to be a Subsidiary of the Company, such
license to such Foreign Subsidiary shall no longer constitute a Permitted R&D
Cost Sharing Agreement and (iii) such license does not materially interfere with
the conduct of the business of the Company and its Subsidiaries, taken as a
whole, as conducted on the Closing Date (or as permitted by Section 7.11) or
materially detract from the value of the Cost Shared Intangibles of the Company
and its Subsidiaries, taken as a whole.

 

54



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, Indebtedness issued,
incurred or otherwise obtained in exchange for, or to extend, renew, replace or
refinance, in whole or part, any Indebtedness of such Person (solely for
purposes of this definition, “Refinanced Debt”); provided that (a) such
Indebtedness has a later maturity than and a weighted average life to maturity
equal to or greater than the Refinanced Debt, (b) except as otherwise permitted
hereunder (subject to dollar-for-dollar reduction of any applicable basket) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued interest, fees and premiums (if any) thereon
and reasonable fees and expenses associated with the refinancing (provided that
the principal amount of such Indebtedness shall not include any principal
constituting interest paid in kind), (c) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid (by way of defeasance, discharge or otherwise), substantially concurrently
with the incurrence of such Permitted Refinancing (for the avoidance of doubt,
this subsection (c) shall be deemed satisfied if the proceeds of the Permitted
Refinancing are deposited in the Notes Escrow Account in accordance with the
Notes Escrow Arrangements), (d) such Indebtedness shall not at any time be
guaranteed by any Persons other than Persons that are guarantors of the
Refinanced Debt, and the terms of such guarantee, taken as a whole, shall be no
more favorable to the secured parties in respect of such Indebtedness than the
terms of the guarantee of the Refinanced Debt, taken as a whole, (e) if the
Refinanced Debt is secured, the terms and conditions relating to collateral for
such Indebtedness, taken as a whole, shall be no more favorable to the secured
parties in respect of such Indebtedness than the terms and conditions with
respect to the collateral for the Refinanced Debt (and the Liens on any
Collateral securing such Indebtedness shall have the same (or lesser) priority
as the Refinanced Debt relative to the Liens on the Collateral securing the
Obligations), (f) if the Refinanced Debt is subordinated in right of payment to
the Obligations, such Indebtedness shall be subordinated in right of payment to
the Obligations on terms at least as favorable to the Lenders as the
subordination terms applicable to the Refinanced Debt, (g) the terms and
conditions of any such modified, refinanced, refunded, renewed, replaced,
exchanged or Indebtedness (other than interest, fees, premiums, funding
discounts, optional prepayment/redemption provisions (including any premiums
related thereto), guarantees, collateral, subordination and, with respect to the
Convertible Notes, conversion rates, conversion prices and, solely to conform to
market terms in effect at the time of such Permitted Refinancing, the conditions
to conversion) are, either (i) substantially identical to or less favorable to
the investors providing such Permitted Refinancing, taken as a whole, than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended or (ii) when taken as a whole, not more
restrictive to the Company and/or its Subsidiaries, as applicable, than those
set forth in this Agreement (after giving effect to the addition of the
Previously Absent Covenant pursuant to the immediately following proviso in this
clause (g)) or are customary for similar Indebtedness in light of the then
current market conditions; provided that to the extent the documentation
governing such Indebtedness includes a Previously Absent Covenant, the
Administrative Agent shall be given prompt written notice thereof and this
Agreement shall be amended to include such Previously Absent Covenant for the
benefit of each Facility; provided further that a certificate of a

 

55



--------------------------------------------------------------------------------

Responsible Officer of the Company delivered to the Administrative Agent in good
faith at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Company has determined in good faith that such terms and
conditions satisfy the requirement set out in this clause (g), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Company of its objection
within five Business Days after receiving such notice (including a reasonable
description of the basis upon which it objects) and (h) at the time thereof, no
Default or Event of Default shall have occurred and be continuing.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Company in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness shall be secured by the Collateral on a second priority (or other
junior priority) basis to the Liens securing the Obligations and under security
documents substantially similar to (or less favorable to the investors providing
such Permitted Second Priority Refinancing Debt than) the Collateral Documents
and the obligations in respect of any Permitted First Priority Refinancing Debt
and not secured by any property or assets of the Company or any Subsidiary other
than the Collateral, (ii) such Indebtedness shall satisfy the requirements of
clauses (a) through (c) of the definition of “Refinancing Indebtedness,”
(iii) the holders of such Indebtedness (or their Senior Representative) and
Administrative Agent shall be party to an intercreditor agreement reasonably
satisfactory to the Administrative Agent and (iv) such Indebtedness shall
otherwise meet the Permitted Junior Debt Conditions.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Company in the form of one or
more series of senior or subordinated unsecured notes or loans; provided that
such Indebtedness (i) satisfies the requirements of clauses (a) through (c) of
the definition of “Refinancing Indebtedness” and (ii) meets the Permitted Junior
Debt Conditions.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Personal Property Collateral” means all Collateral other than Real Estate
Assets.

“Platform” has the meaning specified in Section 6.01(m).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Company and each Subsidiary Guarantor substantially in the form
of Exhibit J, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

56



--------------------------------------------------------------------------------

“Pledged Collateral” means any certificates evidencing any Certificated
Securities and Pledged Equity Interests, and any Instruments or Tangible Chattel
Paper (each as defined in the Pledge and Security Agreement), described in
Section 4.01 of the Pledge and Security Agreement.

“Previously Absent Covenant” shall mean, at any time (x) any negative or
financial covenant that is not included in this Agreement at such time and
(y) any negative or financial covenant in any other Indebtedness that is
included in this Agreement at such time but with covenant levels that are more
restrictive to the Company and its Subsidiaries than the covenant levels
included in this Agreement at such time.

“Prior Acquisition” means any acquisition, directly or indirectly, by the
Company or any of its wholly owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the Equity Interests of, or a business
unit, line of business or division of, any Person, which was consummated prior
to the Closing Date (including, for the avoidance of doubt, the Gen-Probe
Acquisition).

“Priority Debt Cap” means, at any time of determination, an amount equal to the
greater of (x) $650,000,000 and (y) 30% of the aggregate value of Consolidated
Tangible Assets of the Company and its Subsidiaries set forth in the then-most
recent financial statements delivered pursuant to Section 6.01(a) or (b).

“Priority Incremental Obligations” has the meaning specified in Section 2.16(a)
hereof.

“Pro Forma Transaction” means any Investment that results in a Person becoming a
Subsidiary, any Permitted Acquisition, any Asset Sale that results in a
Subsidiary ceasing to be a Subsidiary of the Company, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person or a Disposition of a business unit, line
of business or division of the Company or a Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise, and any other transaction that
by the terms of this Agreement requires a financial ratio test to be determined
on a “pro forma basis” or to be given “pro forma effect.”

“Projections” has the meaning specified in Section 5.25.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to the Company, its Affiliates or its or their
respective Securities.

“Qualified Cash” means unrestricted Cash or Cash Equivalents (including Cash or
Cash Equivalents representing a Convertible Note Repayment Reserve) of the U.S.
Loan Parties which Cash and Cash Equivalents are held in deposit and/or security
accounts subject to a control agreement in favor of the Collateral Agent to the
extent required by the Pledge and Security Agreement and not subject to any
other Lien, claim or interest (other than Liens permitted pursuant to
Section 7.02(a), 7.02(n)(i) (to the extent such Indebtedness is permitted by
Section 7.01(d)), Section 7.02(n)(iii)) or 7.02(z)).

 

57



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell, support or other agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any of its Subsidiaries
pursuant to which the Company or any of its Subsidiaries may sell, convey or
otherwise transfer to: (1) a Receivables Entity (in the case of a transfer by
the Company or any of its Subsidiaries) or (2) any other Person (in the case of
a transfer by a Receivables Entity), or may grant a security interest in any
accounts receivable (whether now existing or arising in the future) of the
Company or any of its Subsidiaries, and any assets related thereto, including
all collateral securing such accounts receivable, all contracts and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets which are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving accounts receivable; provided
that the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the chief
financial officer of the Company); provided further that the grant of a security
interest in any accounts receivable of the Company or any of its Subsidiaries to
secure Indebtedness permitted pursuant to Section 7.01(a), (o) or (p) shall not
be deemed a Qualified Receivables Transaction.

“Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is a Lender: (1) which is a bank (as defined for the purpose of section 879
of the ITA) making an advance under a Loan Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payment
apart from section 18A of the CTA; or (2) in respect of an advance made under a
Loan Document by a person that was a bank (as defined for the purpose of section
879 of the ITA) at the time that that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or (b) a Treaty Lender

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

“Real Property Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Company or any of its Subsidiaries or any
of their respective predecessors or Affiliates.

“Receivables Entity” means (a) a Subsidiary of the Company that is designated by
the board of directors of the Company in resolutions certified by the secretary
of the Company as a Receivables Entity, with an officers’ certificate certifying
that such

 

58



--------------------------------------------------------------------------------

designation complies with the following conditions or (b) another Person
engaging in a Qualified Receivables Transaction with the Company, which Person
engages in the business of the financing of accounts receivable, and: (1) in
either of clause (a) or (b) above, no portion of the Indebtedness or any other
obligations (contingent or otherwise) of such entity (A) is guaranteed by the
Company or any Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (B) is recourse to or obligates the Company or any Subsidiary in
any way (other than pursuant to Standard Securitization Undertakings) or
(C) subjects any property or asset of the Company or any Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof (other than
pursuant to Standard Securitization Undertakings); and (2) in the case of clause
(b), (A) the entity is not an Affiliate of the Company or is an entity with
which neither the Company nor any Subsidiary has any material contract,
agreement, arrangement or understanding other than on terms that the Company
reasonably believes to be no less favorable to the Company or such Subsidiary
than those that might be obtained at the time from Persons that are not
Affiliates of the Company and (B) is an entity to which neither the Company nor
any Subsidiary has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

“Receiving Party” has the meaning specified in Section 3.01(g).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refinancing” has the meaning specified in Section 4.01(a).

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Company and each other Loan Party, (b) the
Administrative Agent and (c) each Additional Lender and Lender that agrees to
provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.19.

“Refinancing Indebtedness” means (i) Permitted First Priority Refinancing Debt,
(ii) Permitted Second Priority Refinancing Debt or (iii) Permitted Unsecured
Refinancing Debt, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or in part,
existing Term Loans, or any then-existing Refinancing Indebtedness (solely for
purposes of this definition, “Refinanced Debt”); provided that (a) there shall
be no scheduled amortization of such Indebtedness, (b) such Indebtedness shall
not have a greater principal amount than the principal amount of the Refinanced
Debt plus accrued interest, fees and premiums (if any) thereon and reasonable
fees and expenses associated with the refinancing (provided that the principal
amount of such Indebtedness shall not include any principal constituting
interest paid in kind) and (c) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, substantially
concurrently with the incurrence of such Refinancing Indebtedness in accordance
with the provisions of Section 2.05.

 

59



--------------------------------------------------------------------------------

“Refinancing Multicurrency Revolving Credit Commitments” means Multicurrency
Revolving Credit Commitments established pursuant to a Refinancing Amendment.

“Refinancing Multicurrency Revolving Credit Lender” means a Lender with a
Refinancing Multicurrency Revolving Credit Commitment or an outstanding
Refinancing Multicurrency Revolving Credit Loan.

“Refinancing Multicurrency Revolving Credit Loans” means the Multicurrency
Revolving Credit Loans made pursuant to the Refinancing Multicurrency Revolving
Credit Commitments.

“Refinancing Revolving Credit Commitments” means the Refinancing Multicurrency
Revolving Credit Commitments and/or the Refinancing USD Revolving Credit
Commitments, as the context may require.

“Refinancing Revolving Credit Lender” means a Refinancing Multicurrency
Revolving Credit Lender and/or a Refinancing USD Revolving Credit Lender, as the
context may require.

“Refinancing Revolving Credit Loans” means the Refinancing Multicurrency
Revolving Credit Loans and/or the Refinancing USD Revolving Credit Loans, as the
context may require.

“Refinancing Term Loan Commitment” means the commitment of any Lender to make
Refinancing Term Loans pursuant to Section 2.19 to the applicable Borrower.

“Refinancing Term Loan Lender” means a Lender with an outstanding Refinancing
Term Loan.

“Refinancing Term Loans” means Term Loans that result from a Refinancing
Amendment.

“Refinancing USD Revolving Credit Commitments” means USD Revolving Credit
Commitments established pursuant to a Refinancing Amendment.

“Refinancing USD Revolving Credit Lender” means a Lender with a Refinancing USD
Revolving Credit Commitment or an outstanding Refinancing USD Revolving Credit
Loan.

“Refinancing USD Revolving Credit Loans” means the USD Revolving Credit Loans
made pursuant to the Refinancing USD Revolving Credit Commitments.

“Register” has the meaning specified in Section 10.06(c).

 

60



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation T” means Regulation T of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the, directors, officers, employees, agents, advisors and other
representatives and successors and assigns of such Person and of such Person’s
Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into or through the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other receptacles containing any Hazardous Material).

“Relevant Party” has the meaning specified in Section 3.01(g).

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reorganization” means any Permitted Business Realignment Transaction and/or
Permitted Foreign Subsidiary Realignment Transaction, so long as, in the case of
a Permitted Foreign Subsidiary Realignment Transaction, after giving effect
thereto, (A) taken as a whole, the value of the Collateral securing the
Obligations and the Guaranty by the Guarantors of the Obligations are not
materially reduced and (B) the Liens in favor of the Collateral Agent for the
benefit of the Secured Parties under the Collateral Documents are not materially
impaired (for the avoidance of doubt, the contribution of stock in any
First-Tier Foreign Subsidiary to any other Foreign Subsidiary, the contribution
of Drop Down Consideration to any Foreign Subsidiary and the forgiveness and/or
extinguishment of any Indebtedness constituting Drop Down Consideration,
individually or in the aggregate, shall not violate clause (A) or (B) above
notwithstanding that the stock of such First-Tier Foreign Subsidiary and/or such
Drop Down Consideration shall thereafter not constitute part of the Collateral).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

61



--------------------------------------------------------------------------------

“Required Multicurrency Revolving Credit Lenders” means, at any time,
Multicurrency Revolving Credit Lenders holding more than 50% of the sum of the
(a) Total Multicurrency Revolving Credit Outstandings (with the aggregate amount
of each Multicurrency Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Multicurrency
Revolving Credit Lender for purposes of this definition) at such time and
(b) aggregate unused portion of the Multicurrency Revolving Credit Commitments
at such time. The unused portion of the Multicurrency Revolving Credit
Commitment of, and the portion of the Total Multicurrency Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be disregarded
in determining Required Multicurrency Revolving Credit Lenders at any time;
provided that the amount of any Unreimbursed Amounts that such Defaulting Lender
has failed to fund that have not been reallocated to and funded by another
Lender shall be deemed to be held by the Lender that is the L/C Issuer in making
such determination.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
holding more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition) at such
time and (b) aggregate unused portion of the Revolving Credit Commitments at
such time. The unused portion of the Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be disregarded in determining Required Revolving Credit
Lenders at any time; provided that the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.

“Required USD Revolving Credit Lenders” means, at any time, USD Revolving Credit
Lenders holding more than 50% of the sum of the (a) Total USD Revolving Credit
Outstandings (with the aggregate amount of each USD Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such USD Revolving Credit Lender for purposes of
this definition) at such time and (b) aggregate unused portion of the USD
Revolving Credit Commitments at such time. The unused portion of the USD
Revolving Credit Commitment of, and the portion of the Total USD Revolving
Credit Outstandings held or deemed held by, any Defaulting Lender shall be
disregarded in determining Required

 

62



--------------------------------------------------------------------------------

USD Revolving Credit Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer in making such determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, general counsel, deputy
general counsel, assistant general counsel, assistant treasurer or corporate
controller (or, in each such case, the equivalent position however titled) of a
Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article 2, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Junior Payment” means (i) any dividend or other distribution by the
Company or any of its Subsidiaries, direct or indirect, on account of any shares
of any class of stock, respectively, of the Company or such Subsidiary (or on
account of any shares of any class of stock of any direct or indirect parent of
the Company), now or hereafter outstanding, except a dividend or distribution
payable solely in Equity Interests (other than Disqualified Equity Interests) of
the Company; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company or
any of its Subsidiaries, of any shares of any class of stock, respectively, of
the Company or such Subsidiary (or on account of any shares of any class of
stock of any direct or indirect parent thereof) now or hereafter outstanding,
except to the extent in exchange for Equity Interests (other than Disqualified
Equity Interests) of the Company; (iii) any payment made by the Company or any
of its Subsidiaries to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock,
respectively, of the Company or such Subsidiary (or any direct or indirect
parent of the Company) now or hereafter outstanding, except to the extent such
payment is made by the delivery of Equity Interests (other than Disqualified
Equity Interests) of the Company; (iv) any payment or prepayment of principal
(other than regularly scheduled principal payments) or redemption, purchase or
repurchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund, cash settlement or similar payment with respect to Junior
Financing prior to the scheduled maturity thereof, except to the extent such
payment, repayment, redemption, purchase or repurchase is made by the delivery
of Equity Interests (other than Disqualified Equity Interests) of the Company
and (v) payments with respect to restricted stock units.

 

63



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Multicurrency Revolving Credit
Loan, each of the following: (i) each date of a Borrowing of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (ii) each date of a continuation of
a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Multicurrency Revolving Credit Lenders
shall require; and (b) with respect to any Multicurrency Letter of Credit, each
of the following: (i) each date of issuance of a Letter of Credit denominated in
an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall reasonably determine or the Required Multicurrency
Revolving Credit Lenders shall require.

“Revolving Credit Borrowing” means a Multicurrency Revolving Credit Borrowing
and/or a USD Revolving Credit Borrowing, as the context may require.

“Revolving Credit Commitment” means a Multicurrency Revolving Credit Commitment
and/or a USD Revolving Credit Commitment, as the context may require.

“Revolving Credit Facility” means, collectively, the Multicurrency Revolving
Credit Facility and the USD Revolving Credit Facility.

“Revolving Credit Lender” means a Multicurrency Revolving Credit Lender and/or a
USD Revolving Credit Lender, as the context may require.

“Revolving Credit Loan” means a Multicurrency Revolving Credit Loan and/or a USD
Revolving Credit Loan, as the context may require.

“Revolving Credit Note” means a Multicurrency Revolving Credit Note and/or a USD
Revolving Credit Note, as the context may require.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” has the meaning specified in Section 7.09.

“Sanctions” has the meaning specified in Section 5.27(b).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

64



--------------------------------------------------------------------------------

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Notes” means the $1,000,000,000 6.25% Senior Notes due 2020 issued under
the indenture dated as of August 1, 2012 by and among the Company, the
Subsidiaries party thereto and Wells Fargo Bank, National Association, as
trustee.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or secured
Permitted Incremental Equivalent Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or other
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Series” has the meaning specified in Section 2.16(a).

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Company substantially in the form of Exhibit M.

“Solvent” means, with respect to the Company and its Subsidiaries on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Parties’ present assets on a consolidated
basis; (b) such Person’s capital is not unreasonably small in relation to its
business as contemplated on the Closing Date or with respect to any transaction
contemplated to be undertaken after the Closing Date on a consolidated basis;
and (c) such Persons have not incurred and do not intend to incur, or believe
(nor should they reasonably believe) that they will incur, debts beyond their
ability to pay such debts as they become due (whether at maturity or otherwise)
on a consolidated basis; and (ii) such Persons on a consolidated basis are not
“insolvent” within the meaning given that term and similar terms under the
Bankruptcy Code and other applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
would reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Accounting Standards Codification 450 (previously referred to as
Statement of Financial Accounting Standards No. 5)).

 

65



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Multicurrency Letter of Credit
denominated in an Alternative Currency.

“Spread Overlay Agreements” means one or more bond hedges, warrants or other
similar derivative transactions entered into by the Company in connection with
its issuance of Convertible Notes.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary or
another Receivables Entity that, taken as a whole, are customary in an accounts
receivable transaction.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means any Indebtedness subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” means each Domestic Subsidiary of the Company that has in
effect an enforceable Guarantee pursuant to Article 11.

“Supplier” has the meaning specified in Section 3.01(g).

 

66



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (including
without limitation any Hedge Agreement).

“SWIFT” has the meaning specified in Section 2.03(f).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swing Line Note” means a promissory note in the form of Exhibit C-2.1, C-2.2 or
C-2.3, as applicable, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate USD Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate USD Revolving Commitments.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement in consultation with the
Company) is open for the settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, including without limitation, the U.S. medical
device excise tax.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

67



--------------------------------------------------------------------------------

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Company on the Closing Date pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “Term
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

“Term Lender” means, at any time, any Lender that has a Term Commitment and/or
Term Loan at such time.

“Term Loan” has the meaning specified in Section 2.01(a).

“Term Note” means a promissory note made by any Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-3.

“Term Loan Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Terms Loans; provided that at any time
prior to the making of the Term Loans, the Term Loan Exposure of any Lender
shall be equal to such Lender’s Term Loan Commitment.

“Term Loan Installment” has the meaning specified in Section 2.07.

“Term Loan Maturity Date” means the Maturity Date with regard to the Term
Facility or the New Term Loan Maturity Date of any Series of New Term Loans, as
applicable.

“Test Period” has the meaning specified in Section 1.10.

“Title Policy” has the meaning specified in Section 4.01(a)(xi).

“Total Assets” means the total amount of all assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as
shown on the then-most recent balance sheet of the Company.

“Total Credit Exposure” means, as to any Lender at any time, (a) in respect of
the Term Facility, the Term Loan Exposure of such Lender outstanding at such
time, (b) in respect of the Multicurrency Revolving Credit Facility, the unused
Multicurrency Revolving Credit Commitments and Multicurrency Revolving Credit
Exposure of such Lender at such time and (c) in respect of the USD Revolving
Credit Facility, the unused USD Revolving Credit Commitments and USD Revolving
Credit Exposure of such Lender at such time.

 

68



--------------------------------------------------------------------------------

“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans and L/C
Obligations with respect to Multicurrency Letters of Credit.

“Total Net Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Net Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four (4)-Fiscal Quarter period ending on such date.

“Total Revolving Credit Outstandings” means, collectively, the Total
Multicurrency Revolving Credit Outstandings and the Total USD Revolving Credit
Outstandings.

“Total USD Revolving Credit Outstandings” means the aggregate Outstanding Amount
of all USD Revolving Credit Loans. Swing Line Loans and L/C Obligations with
respect to USD Letters of Credit.

“Treaty Lender” means a Lender which is treated as a resident of a Treaty State
for the purposes of the Treaty and does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.K. Borrower” has the meaning specified in the introductory paragraph hereto.

“U.K. Borrower Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $200,000,000. The U.K. Borrower Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.

“USD Letter of Credit” has the meaning specified in Section 2.03(a).

 

69



--------------------------------------------------------------------------------

“USD Revolving Credit Borrowing” means a borrowing consisting of simultaneous
USD Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the USD Revolving
Credit Lenders pursuant to Section 2.01(b).

“USD Revolving Credit Commitment” means, as to each Lender, its obligation to
make (a) USD Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations with respect to
USD Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “USD
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“USD Revolving Credit Commitment Termination Date” means the earliest to occur
of (i) the Maturity Date in respect of the USD Revolving Credit Facility,
(ii) the date the USD Revolving Credit Commitments are permanently reduced to
zero pursuant to Section 2.05, and (iii) the date of the termination of the USD
Revolving Credit Commitments pursuant to Section 8.02.

“USD Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate Outstanding Amount at such time of its USD Revolving Credit Loans and
the aggregate Outstanding Amount of such Lender’s participation in L/C
Obligations in respect of USD Letters of Credit and Swing Line Loans at such
time.

“USD Revolving Credit Facility” means, at any time, the aggregate amount of the
USD Revolving Credit Lenders’ USD Revolving Credit Commitments at such time.

“USD Revolving Credit Lender” means, at any time, any Lender that has a USD
Revolving Credit Commitment or a USD Revolving Credit Loan at such time.

“USD Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“USD Revolving Credit Note” means a promissory note in the form of Exhibit
C-4.1, C-4.2 or C-4.3, as applicable, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“U.S. Loan Party” means any Loan Party that is not a Foreign Obligor.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

70



--------------------------------------------------------------------------------

“VAT” means:

(a) any tax imposed in compliance with the European Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Weighted Average Yield” means with respect to any Indebtedness, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Indebtedness on such date and giving effect
to all upfront or similar fees or original issue discount payable with respect
to such Loan, as calculated by the Administrative Agent.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights (but, for the avoidance of doubt, shall
not include, in respect of a Person, the Equity Interests of, or other
securities issued by, the same Person (which, for the avoidance of doubt, shall
be the asset of the holder of such Equity Interests)).

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

71



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) If any item is required to be delivered, or any action is required to be
taken, on a day other than a Business Day, such item shall be required to be
delivered, and such action shall be required to be taken, on the next following
Business Day.

Section 1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Company and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect any covenant or other provision of this Agreement,
including without limitation, the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such covenant or other provision
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such covenant or other provision shall continue to be computed in accordance
with GAAP prior to such change therein and (ii) Company shall deliver a
certificate in reasonable detail specifying the nature of such change and the
effect thereof on such calculations. Notwithstanding any other provisions set
forth herein, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

72



--------------------------------------------------------------------------------

Section 1.05. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
or the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so calculated by the Administrative
Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as calculated by the Administrative
Agent or the L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

Section 1.06. Additional Alternative Currencies. (a) The Borrowers may from time
to time after the Closing Date request that Multicurrency Revolving Credit Loans
that are Eurocurrency Rate Loans be made and/or Multicurrency Letters of Credit
be issued in a currency other than those specifically listed in the definition
of “Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Multicurrency Revolving Credit Loans that are Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Multicurrency Revolving Credit Lenders; and in the case of any such
request with respect to the issuance of Multicurrency Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.

(b) Any such request referenced in Section 1.06(a) shall be made to the
Administrative Agent not later than 11:00 a.m., six (6) Business Days prior to
the date of the desired Credit Extension (or such other time or date requested
by the Company and as may be agreed by the Administrative Agent and, in the case
of any such request pertaining to Multicurrency Letters of Credit, the L/C
Issuer, in its or their sole

 

73



--------------------------------------------------------------------------------

discretion). In the case of any such request pertaining to Multicurrency
Revolving Credit Loans that are Eurocurrency Rate Loans, the Administrative
Agent shall promptly notify each Multicurrency Revolving Credit Lender thereof;
and in the case of any such request pertaining to Multicurrency Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Multicurrency Revolving Credit Lender (in the case of any such request
pertaining to Multicurrency Revolving Credit Loans that are Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Multicurrency
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m., two (2) Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Multicurrency Revolving Credit Loans
that are Eurocurrency Rate Loans or the issuance of Multicurrency Letters of
Credit, as the case may be, in such requested currency.

(c) Any failure by a Multicurrency Revolving Credit Lender or the L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Multicurrency
Revolving Credit Lender or the L/C Issuer, as the case may be, to permit
Multicurrency Revolving Credit Loans that are Eurocurrency Rate Loans to be made
or Multicurrency Letters of Credit to be issued in such requested currency. If
the Administrative Agent and all the Multicurrency Revolving Credit Lenders
consent to making Multicurrency Revolving Credit Loans that are Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Multicurrency Revolving
Credit Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Multicurrency Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Multicurrency Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

Section 1.07. Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

74



--------------------------------------------------------------------------------

Section 1.08. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.09. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

Section 1.10. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Net Senior Secured
Leverage Ratio, the Total Net Leverage Ratio and the Interest Coverage Ratio
shall be calculated in the manner prescribed by this Section 1.10; provided
that, notwithstanding anything to the contrary herein, when calculating any such
ratio for the purpose of the definition of Applicable Rate, any mandatory
prepayment provision hereunder or compliance with Section 7.07, the events set
forth in clauses (b), (c) and (d) below that occurred subsequent to the end of
the applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Net Senior Secured Leverage Ratio, the Total
Net Leverage Ratio and the Interest Coverage Ratio, Pro Forma Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been consummated (i) during the applicable period of four (4) consecutive
Fiscal Quarters for which such financial ratio is being determined (the “Test
Period”) or (ii) subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made, shall be
calculated on a pro forma basis assuming that all such Pro Forma Transactions
(and any increase or decrease in Consolidated Adjusted EBITDA and the component
financial definitions used therein attributable to any Pro Forma Transaction)
had occurred on the first day of the applicable Test Period.

(c) Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a financial or accounting
Responsible Officer of the Company and may include, for the avoidance of doubt,
the amount of synergies and cost savings projected by the Company from actions
taken or expected to be taken during the 12-month period following the date of
such Pro Forma

 

75



--------------------------------------------------------------------------------

Transaction, net of the amount of actual benefits theretofore realized during
such period from such actions; provided that (i) such amounts are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Company, (ii) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, with respect to such period and (iii) the aggregate amount of cost
savings and synergies added pursuant to this clause (c) for any such period,
together with any addback to Consolidated Adjusted EBITDA pursuant to paragraph
(f) thereof, during any such period, shall not exceed 15% of Consolidated
Adjusted EBITDA for such period, calculated without giving effect to any
adjustment pursuant to this clause (c) or paragraph (f) of the definition of
Consolidated Adjusted EBITDA. Nothing in this clause (c) shall limit any
adjustment to Consolidated Adjusted EBITDA permitted pursuant to clause (y) of
the proviso to paragraph (f) of the definition of Consolidated Adjusted EBITDA.

(d) In the event that the Company or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Net Senior Secured Leverage Ratio or the Total Net Leverage Ratio (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Net Senior Secured
Leverage Ratio or the Total Net Leverage Ratio, as applicable, shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan (each such loan, a “Term
Loan”) to the Company in Dollars on the Closing Date in an aggregate amount not
to exceed at any time outstanding the amount of such Term Lender’s Term
Commitment. The Term Borrowing on the Closing Date shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective Term
Commitments. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Multicurrency Revolving Credit Lender severally agrees to
make loans (each such loan, a “Multicurrency Revolving Credit Loan”) to the
applicable Borrower(s) in Dollars or (after the Closing Date) in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period for the

 

76



--------------------------------------------------------------------------------

Multicurrency Revolving Credit Facility, in an aggregate amount not to exceed at
any time outstanding the amount of such Multicurrency Revolving Credit Lender’s
Multicurrency Revolving Credit Commitment and (ii) each USD Revolving Credit
Lender severally agrees to make loans (each such loan, a “USD Revolving Credit
Loan”) to the applicable Borrower(s) in Dollars from time to time, on any
Business Day during the Availability Period for the USD Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such USD Revolving Credit Lender’s USD Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Revolving Credit Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the Multicurrency Revolving Credit Exposure of any
Multicurrency Revolving Credit Lender shall not exceed such Multicurrency
Revolving Credit Lender’s Multicurrency Revolving Credit Commitment, (iii) the
USD Revolving Credit Exposure of any USD Revolving Credit Lender shall not
exceed such USD Revolving Credit Lender’s USD Revolving Credit Commitment,
(iv) the aggregate Outstanding Amount of all Revolving Credit Loans made to the
Designated Borrowers shall not exceed the Designated Borrower Sublimit, (v) the
aggregate Outstanding Amount of all Multicurrency Revolving Credit Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit and (vi) the aggregate Outstanding Amount of all Revolving Credit Loans
made to the U.K. Borrower shall not exceed the U.K. Borrower Sublimit. Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans denominated in Dollars may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein. Revolving Credit
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each Term Borrowing, each conversion of
Term Loans and Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon any Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if any
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one week or one, two, three or six months in duration as provided in
the definition of “Interest Period,” the applicable notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) four Business Days prior
to the requested date of such Borrowing, conversion or

 

77



--------------------------------------------------------------------------------

continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) five
Business Days (or six Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m., (i) three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) four Business Days (or five Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the applicable
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the applicable Borrower is requesting a Term Borrowing, a
Multicurrency Revolving Credit Borrowing, a USD Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) in the case of a Multicurrency Revolving Credit Borrowing,
the currency of the Loans to be borrowed, and (vii) in the case of a Revolving
Credit Borrowing, the applicable Borrower. If the Company fails to specify a
currency in a Committed Loan Notice requesting a Multicurrency Revolving Credit
Borrowing, then the Multicurrency Revolving Credit Loans so requested shall be
made in Dollars. If the Company fails to specify whether a Revolving Credit
Borrowing denominated in Dollars is a Multicurrency Revolving Credit Borrowing
or a USD Revolving Credit Borrowing, the applicable Revolving Credit Loans shall
be allocated first, to the USD Revolving Credit Facility to the full extent of
the then unused USD Revolving Credit Commitments and second, to the
Multicurrency Revolving Credit Facility to the full extent of the then unused
Multicurrency Revolving Credit Commitments. If the Company fails to specify a
Type of Loan in a Committed Loan Notice or if the Company fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans; provided, however, that in the
case of a failure to timely request a continuation of Multicurrency Revolving
Credit Loans denominated in an Alternative Currency, such Multicurrency
Revolving Credit Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If any
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have

 

78



--------------------------------------------------------------------------------

specified an Interest Period of one month. Notwithstanding anything to the
contrary contained herein, (x) a Swing Line Loan may not be converted to a
Eurocurrency Rate Loan, (y) no Multicurrency Revolving Credit Loan may be
converted into or continued as a Multicurrency Revolving Credit Loan denominated
in a different currency, but instead must be prepaid in the original currency of
such Multicurrency Revolving Credit Loan and reborrowed in the other currency
and (z) no Term Loan or USD Revolving Credit Loan may be converted into or
continued as a Loan denominated in an Alternative Currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and currency) of its
Applicable Percentage of the applicable Term Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
applicable Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Multicurrency Revolving Credit Loans denominated in a currency other than
Dollars, in each case as described in Section 2.02(a). In the case of a Term
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Multicurrency Revolving Credit Loan denominated in an Alternative Currency, in
each case on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrowers in like funds as received by the
Administrative Agent by the date requested in the Committed Loan Notice either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date a Committed Loan Notice with respect to a Revolving Credit Borrowing
denominated in Dollars is given by the applicable Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and,
second, shall be made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Multicurrency Revolving Credit Lenders may demand that
any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be, as determined by the applicable Borrower, prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto. For the
avoidance of doubt, the Company shall be permitted to set the last day of each
Interest Period.

 

79



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to the Term Facility. After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than ten Interest Periods in effect with respect to the Revolving Credit
Facility.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

Section 2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue (a) Letters of Credit denominated in Dollars or in one or more Alternative
Currencies (each, a “Multicurrency Letter of Credit”) or (b) Letters of Credit
denominated in Dollars (each, a “USD Letter of Credit”), in each case for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; (B) the Multicurrency
Revolving Credit Lenders severally agree to participate in Multicurrency Letters
of Credit issued for the account any Borrower or any of its Subsidiaries and any
drawings thereunder; and (C) the USD Revolving Credit Lenders severally agree to
participate in USD Letters of Credit issued for the account of the Company or
any of its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the Multicurrency Revolving Credit Exposure of any
Multicurrency Revolving Credit Lender shall not exceed such Multicurrency

 

80



--------------------------------------------------------------------------------

Revolving Credit Lender’s Multicurrency Revolving Credit Commitment, (y) the USD
Revolving Credit Exposure of any USD Revolving Credit Lender shall not exceed
such USD Revolving Credit Lender’s USD Revolving Credit Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by a Borrower for the issuance or amendment of a Letter
of Credit (1) shall state whether such Letter of Credit shall constitute a
Multicurrency Letter of Credit or a USD Letter of Credit (and, in the case of
any Multicurrency Letter of Credit, the currency in which such Letter of Credit
is to be denominated) and (2) shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Multicurrency Revolving Credit Lenders (in the
case of any Multicurrency Letter of Credit) or the Required USD Revolving Credit
Lenders (in the case of any USD Letter of Credit) have approved such expiry
date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) the Administrative Agent, the
applicable L/C Issuer and (1) in the case of any Multicurrency Letter of Credit,
all of the Multicurrency Revolving Credit Lenders or (2) in the case of any USD
Letter of Credit, all of the USD Revolving Credit Lenders, have approved such
expiry date or (y) such Letter of Credit is cash collateralized on terms and
pursuant to arrangements reasonably satisfactory to the applicable L/C Issuer.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular

 

81



--------------------------------------------------------------------------------

or shall impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than
(x) Dollars or (y) an Alternative Currency;

(E) the L/C Issuer does not, as of the issuance date of such requested Letter of
Credit, issue Letters of Credit in the requested currency;

(F) (1) in the case of any Multicurrency Letter of Credit, any Multicurrency
Revolving Credit Lender or (2) in the case of any USD Letter of Credit, any USD
Revolving Credit Lender, is at that time a Defaulting Lender, unless the L/C
Issuer has received Cash Collateral or entered into other arrangements
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to any reallocation pursuant to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

(G) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not, at the request of the applicable Borrower, amend
any Letter of Credit if the L/C Issuer would not be permitted at such time to
issue such Letter of Credit in its amended form under the terms hereof.

(v) The L/C Issuer shall be under no obligation to, at the request of the
applicable Borrower, amend any Letter of Credit if the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Appropriate Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article 9 with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and the Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article 9 included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

 

82



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application may be sent by email, facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature (i.e., standby or
commercial) of the requested Letter of Credit; (H) such other matters as the L/C
Issuer may reasonably require and (I) whether such Letter of Credit is a
Multicurrency Letter of Credit or a USD Letter of Credit. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the applicable Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

83



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Appropriate Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each
Multicurrency Letter of Credit, each Multicurrency Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Multicurrency Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
Immediately upon the issuance of each USD Letter of Credit, each USD Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such USD Revolving Credit Lender’s
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.

(iii) If any Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, no Borrower shall be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Multicurrency Revolving Credit Lenders (in the case of a
Multicurrency Letter of Credit) and the USD Revolving Credit Lenders (in the
case of a USD Letter of Credit) shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1)

 

84



--------------------------------------------------------------------------------

from the Administrative Agent that the Required Multicurrency Revolving Credit
Lenders (in the case of any Multicurrency Letter of Credit) or the Required USD
Revolving Credit Lenders (in the case of any USD Letter of Credit) have elected
not to permit such extension or (2) from the Administrative Agent, any
Appropriate Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) If any Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, no Borrower shall be
required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Multicurrency Revolving Credit
Lenders (in the case of a Multicurrency Letter of Credit) and the USD Revolving
Credit Lenders (in the case of a USD Letter of Credit) shall be deemed to have
authorized (but may not require) the L/C Issuer to reinstate all or a portion of
the stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Multicurrency Revolving Credit Lenders (in the case of any Multicurrency Letter
of Credit) or the Required USD Revolving Credit Lenders (in the case of any USD
Letter of Credit) have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Appropriate Lender or any Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a

 

85



--------------------------------------------------------------------------------

Multicurrency Letter of Credit denominated in an Alternative Currency, the
applicable Borrower shall reimburse the L/C Issuer in such Alternative Currency,
unless (A) the L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the applicable Borrower shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the applicable Borrower will reimburse the L/C Issuer in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Multicurrency Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the applicable Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the applicable Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the applicable Borrower agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the applicable Borrower fails to timely reimburse the L/C
Issuer on the Honor Date, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Multicurrency Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the applicable Borrower shall be
deemed to have requested a Multicurrency Revolving Credit Borrowing (in the case
of any Multicurrency Letter of Credit) or a USD Borrowing (in the case of any
USD Letter of Credit) of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the applicable Class of
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Multicurrency Revolving Credit Lender (in the case of a Multicurrency
Letter of Credit) and each USD Revolving Credit Lenders (in the

 

86



--------------------------------------------------------------------------------

case of a USD Letter of Credit) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Multicurrency Revolving Credit Lender that so makes
funds available shall be deemed to have made a Multicurrency Revolving Credit
Loan that is a Base Rate Loan to the applicable Borrower in such amount and each
USD Revolving Credit Lender that so makes funds available shall be deemed to
have made a USD Revolving Credit Loan that is a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each applicable Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each applicable Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of the L/C Issuer.

(v) Each applicable Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, any Borrower, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
applicable Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

87



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s Multicurrency Revolving Credit Loan or USD Revolving
Credit Loan, as applicable, included in the relevant Revolving Credit Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error. Nothing in this
Section 2.03 shall be deemed to relieve any Lender with a Revolving Credit
Commitment from its obligation to make Revolving Credit Loans on the terms and
conditions set forth herein, and the Borrowers shall retain any and all rights
they may have against any such Revolving Credit Lender resulting from the
failure of such Lender to make such Revolving Credit Loans pursuant to this
Section 2.03(c).

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in Dollars and in the same funds
as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Revolving Credit Lender (in the case of any Multicurrency Letter of Credit) and
each USD Revolving Credit Lender (in the case of any USD Letter

 

88



--------------------------------------------------------------------------------

of Credit) shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Loan Document Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other

 

89



--------------------------------------------------------------------------------

representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrowers or any Subsidiary or in
the relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
respective Subsidiaries.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with any of the applicable Borrower’s instructions or
other irregularity, the applicable Borrower will promptly notify the L/C Issuer.
The Borrowers shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of all of the Required Multicurrency Revolving Credit
Lenders, Required USD Revolving Credit Lenders, Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The applicable
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude any applicable
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower or its Subsidiaries may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to the applicable
Borrower or its Subsidiaries, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
applicable Borrower or its Subsidiaries which such Borrower or such Subsidiaries
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C

 

90



--------------------------------------------------------------------------------

Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit and (ii) the rules of UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the applicable Borrower for, and the L/C Issuer’s rights and remedies against
the applicable Borrower shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent (A) for the account of each Multicurrency Revolving Credit
Lender in accordance, subject to adjustment as provided in Section 2.18, with
its Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee
(the “Multicurrency Letter of Credit Fee”) for each Multicurrency Letter of
Credit equal to the Applicable Rate for Revolving Credit Loans that are
Eurocurrency Rate Loans times the Dollar Equivalent of the daily amount
available to be drawn under such Multicurrency Letter of Credit and (B) for the
account of each USD Revolving Credit Lender in accordance, subject to adjustment
as provided in Section 2.18, with its Applicable Revolving Credit Percentage, in
Dollars, a Letter of Credit fee (the “USD Letter of Credit Fee”, and together
with the Multicurrency Letter of Credit Fee, the “Letter of Credit Fee”) for
each USD Letter of Credit equal to the Applicable Rate for Revolving Credit
Loans that are Eurocurrency Rate Loans times the Dollar Equivalent of the daily
amount available to be drawn under such USD Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September

 

91



--------------------------------------------------------------------------------

and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, (1) upon the request of the Required Multicurrency Revolving
Credit Lenders, while any Event of Default exists, all Multicurrency Letter of
Credit Fees shall accrue at the Default Rate and (2) upon the request of the
Required USD Revolving Credit Lenders, while any Event of Default exists, all
USD Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee, with respect to each Letter of Credit, at the rate per
annum equal to 0.125%, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the
then-most recently-ended quarterly period (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. In addition, the Company shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) Additional L/C Issuers. The Company may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Multicurrency Revolving Credit
Lender, designate one or more additional Multicurrency Revolving Credit Lenders
to act as an L/C Issuer under the terms of this Agreement (provided that there
shall not be more than three (3) L/C Issuers at any one time), subject to
Section 2.03(m). Any Lender designated as an L/C Issuer pursuant to this clause
(l) shall be deemed to be an “L/C Issuer” (in

 

92



--------------------------------------------------------------------------------

addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other L/C Issuer(s) and such Lender.

(m) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which a Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

Section 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period with respect to the USD Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of USD Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s USD Revolving Credit
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not

 

93



--------------------------------------------------------------------------------

exceed the Aggregate Revolving Commitments and (ii) the USD Revolving Credit
Exposure of any USD Revolving Credit Lender shall not exceed such USD Revolving
Credit Lender’s USD Revolving Credit Commitment, (y) the Borrowers shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
For the avoidance of doubt, Swing Line Loans made to the U.K. Borrower shall be
made under the U.K. Borrower Sublimit, Swing Line Loans made to the Designated
Borrowers shall be made under the Designated Borrower Sublimit and Swing Line
Loans made to the Company shall be made under the Revolving Credit Facility.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each USD Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such USD Revolving Credit Lender’s
Applicable Revolving Credit Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon any
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, (ii) the requested borrowing date, which shall be
a Business Day and (iii) the applicable Borrower. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any USD Revolving Credit Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article 4 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrowers at its office by crediting the account of the applicable Borrower on
the books of the Swing Line Lender in Same Day Funds.

 

94



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Borrower (each of which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each USD Revolving
Credit Lender make a USD Revolving Credit Loan that is a Base Rate Loan in an
amount equal to such USD Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding for the account of
such Borrower. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
applicable Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each USD Revolving
Credit Lender shall make an amount equal to its Applicable Revolving Credit
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral of the applicable Borrower available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each USD Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a USD
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the USD
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each USD Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any USD Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such USD Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
USD Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such USD Revolving Credit Lender pays such amount (with interest
and fees as aforesaid),

 

95



--------------------------------------------------------------------------------

the amount so paid shall constitute such USD Revolving Credit Lender’s USD
Revolving Credit Loan included in the relevant USD Revolving Credit Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any USD Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each USD Revolving Credit Lender’s obligation to make USD Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such USD Revolving Credit Lender may
have against the Swing Line Lender, any Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each USD Revolving Credit Lender’s obligation
to make USD Revolving Credit Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans made for such Borrower’s account, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any USD Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such USD Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each USD Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the USD Revolving Credit Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each USD Revolving Credit Lender funds its USD Revolving Credit
Loans that are

 

96



--------------------------------------------------------------------------------

Base Rate Loans or risk participation pursuant to this Section 2.04 to refinance
such USD Revolving Credit Lender’s Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

Section 2.05. Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) At any time and from time to time:

(A) with respect to Base Rate Loans, the Borrowers may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount (or, if
less, the aggregate principal amount of Base Rate Loans then outstanding);

(B) with respect to Eurocurrency Rate Loans, the Borrowers may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount (or, if
less, the aggregate principal amount of Eurocurrency Rate Loans then
outstanding); and

(C) with respect to Swing Line Loans, the Borrowers may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $500,000,
and in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(A) upon written or telephonic notice on the date of prepayment, in the case of
Base Rate Loans;

(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Eurocurrency Rate Loans denominated in Dollars;

(C) upon not less than four (4) Business Days’ (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior written or
telephonic notice in the case of Eurocurrency Rate Loans denominated an
Alternative Currencies; and

(D) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

 

97



--------------------------------------------------------------------------------

in each case given to the Administrative Agent or the Swing Line Lender, as the
case may be, by 2:00 p.m. (New York City time) on the date required pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment and, if
given by telephone, promptly confirmed in writing to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment
(and the Administrative Agent will promptly transmit such telephonic or original
notice for Term Loans or Revolving Credit Loans, as the case may be, by
telefacsimile or telephone to each Appropriate Lender) or the Swing Line Lender,
as the case may be. Upon the giving of any such notice, the principal amount of
the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.06(a).

(b) Voluntary Commitment Reductions.

(i) The Company may, upon not less than three (3) Business Days’ prior written
notice pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment or telephonic notice confirmed in writing to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment
(which original written or telephonic notice the Administrative Agent will
promptly transmit by telefacsimile or telephone to each applicable Lender), at
any time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Credit Commitments of each Class or
any Class, in the Company’s discretion, in an amount up to the amount by which
the Revolving Credit Commitments exceed the Total Revolving Credit Outstandings
at the time of such proposed termination or reduction; provided, any such
partial reduction of the Revolving Credit Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.

(ii) The Company’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Credit Commitments shall be effective on the date specified in the Company’s
notice and shall reduce the Applicable Revolving Credit Percentage of each
Revolving Credit Lender of the applicable Class on a pro rata basis.

(c) Mandatory Prepayments/Commitment Reductions.

(i) Asset Sales. Subject to Sections 2.06(e) and 2.20, no later than the fifth
Business Day following the date of receipt by the Company or any of its
Subsidiaries of any Net Asset Sale Proceeds in excess of $300,000,000 in the
aggregate during the term of this Agreement arising from an Asset Sale pursuant
to Section 7.08(c), (f), or (l), the Company shall prepay the Loans as set forth
in Section 2.06(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided so long as no Default or Event of Default shall have occurred and be
continuing, the Company shall have the option, directly or through one or more
of its Subsidiaries, to invest or commit to invest such Net Asset Sale Proceeds
within

 

98



--------------------------------------------------------------------------------

one year of receipt thereof in productive assets of the general type used in the
business of the Company and its Subsidiaries, including, without limitation,
through a Permitted Acquisition and/or any other acquisition constituting a
permitted Investment; provided that if any amount is so committed to be
reinvested within such one-year period, but is not reinvested within the later
to occur of (x) six months of the date of such commitment and (y) the end of
such one year period, the Company shall prepay the Loans in accordance with this
Section 2.05(c)(i) without giving further effect to such reinvestment right.

(ii) Insurance/Condemnation Proceeds. Subject to Sections 2.06(e) and 2.20, no
later than the fifth Business Day following the date of receipt by the Company
or any of its Subsidiaries, or the Administrative Agent as loss payee, of any
Net Insurance/Condemnation Proceeds, the Company shall prepay the Loans as set
forth in Section 2.06(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds (in excess of $25,000,000 in the aggregate
during the term of this Agreement); provided, so long as no Default or Event of
Default shall have occurred and be continuing, the Company shall have the
option, directly or through one or more of its Subsidiaries, to invest or commit
to invest such Net Insurance/Condemnation Proceeds within one year of receipt
thereof in long-term productive assets of the general type used in the business
of the Company and its Subsidiaries, including through a Permitted Acquisition,
which investment may include the repair, restoration or replacement of the
applicable assets thereof; provided that if any amount is so committed to be
reinvested within such one-year period, but is not reinvested within the later
to occur of (x) six months of the date of such commitment and (y) the end of
such one year period, the Company shall prepay the Loans in accordance with this
Section 2.05(c)(ii) without giving further effect to such reinvestment right.

(iii) [Reserved].

(iv) Issuance of Debt. Subject to Sections 2.06(e) and 2.20, no later than the
fifth Business Day following the date of receipt by the Company or any of its
Subsidiaries of any net Cash proceeds from the incurrence of any Indebtedness of
the Company or any of its Subsidiaries, the Company shall prepay the Loans as
set forth in Section 2.06(b) in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions, and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses; provided, however, that the net Cash proceeds of any Indebtedness
permitted to be incurred pursuant to Section 7.01 shall be excluded from the
application hereof.

(v) Consolidated Excess Cash Flow. Subject to Section 2.20, in the event that
there shall be Consolidated Excess Cash Flow for any Fiscal Year (commencing
with the Fiscal Year ending in September 2015), the Company shall, no later than
ninety (90) days after the end of such Fiscal Year, prepay the Loans as set
forth in Section 2.06(b) in an aggregate amount equal to (x) 50% (the “ECF
Percentage”) of such Consolidated Excess Cash Flow minus (y) voluntary

 

99



--------------------------------------------------------------------------------

repayments of the Loans (excluding repayments of (a) Revolving Credit Loans or
Swing Line Loans except to the extent the Revolving Credit Commitments of the
applicable Class are permanently reduced in connection with such repayments and
(b) Term Loans or Revolving Credit Loans that constitute Refinanced Debt with
the proceeds of any Refinancing Term Loans or proceeds of any Loans under
Refinancing Revolving Credit Commitments, respectively, in connection with any
Refinancing Amendment) during such Fiscal Year; provided that if, as of the last
day of such Fiscal Year, the Net Senior Secured Leverage Ratio (determined for
any such period by reference to the Compliance Certificate delivered pursuant to
Section 6.01(c) calculating the Net Senior Secured Leverage Ratio as of the last
day of such Fiscal Year) shall be 3.00:1.00 or less, the ECF Percentage shall be
reduced to 0%.

(vi) Revolving Credit Loans and Swing Line Loans. The Company shall from time to
time prepay first, the Swing Line Loans without reductions in USD Revolving
Credit Commitments and second, the Revolving Credit Loans of each and/or any
Class without reductions in Revolving Credit Commitments, in each case to the
extent necessary so that the Total Revolving Credit Outstandings shall not at
any time exceed the Revolving Credit Commitments then in effect.

(vii) Letter of Credit Sublimit. If at any time the L/C Obligations shall exceed
the Letter of Credit Sublimit, the Company shall immediately Cash Collateralize
Letters of Credit in an amount equal to such excess.

(viii) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.05(c)(i) through 2.05(c)(v), the Company shall deliver to
the Administrative Agent a certificate of a Responsible Officer demonstrating
the calculation of the amount of the applicable net proceeds or Consolidated
Excess Cash Flow, as the case may be. In the event that the Company shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate by more than $1,000,000, the Company shall promptly
make an additional prepayment of the Loans in an amount equal to such excess,
and the Company shall concurrently therewith deliver to the Administrative Agent
a certificate of a Responsible Officer demonstrating the derivation of such
excess.

(ix) Notwithstanding any other provisions of this Section 2.05, (A) to the
extent that any or all of the Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds of any Disposition by a Foreign Subsidiary (a
“Foreign Disposition”), in each case giving rise to a prepayment event pursuant
to Section 2.05(c)(i) or 2.05(c)(ii), or Consolidated Excess Cash Flow of a
Foreign Subsidiary giving rise to a prepayment event pursuant to
Section 2.05(c)(v), are or is prohibited, restricted or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess
Cash Flow so affected will not be required to be applied to repay Loans at the
times provided in this Section 2.05 but may be retained by the applicable
Foreign

 

100



--------------------------------------------------------------------------------

Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Company hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds or Consolidated
Excess Cash Flow is permitted under the applicable local law, such repatriation
will be promptly effected and such repatriated Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of all applicable additional taxes payable or
reserved against as a result thereof) to the repayment of the Loans pursuant to
this Section 2.05 (if so required) to the extent provided herein or (B) to the
extent that the Company has determined in good faith that repatriation of any or
all of the Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds of any
Foreign Disposition or Consolidated Excess Cash Flow of a Foreign Subsidiary
would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow, the Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary, provided
that, in the case of this clause (B), on or before the date on which any Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.05(c)(i) or 2.05(c)(ii) (or twelve months after the date
such Consolidated Excess Cash Flow would have been so required to be applied if
it were Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds), (x) the
Company shall apply an amount equal to such Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow to such
reinvestments or prepayments as if such Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow had been
received by the Company rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess
Cash Flow had been repatriated (or, if less, the Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary), or (y) such Net Asset Sale
Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow
shall be applied to the repayment of Indebtedness of a Foreign Subsidiary, in
each case, other than as mutually agreed by the Company and the Administrative
Agent (it being understood and agreed that to the extent any amount is applied
pursuant to clause (x) or (y) above, such payment shall be deemed to satisfy the
requirements under Section 2.05(c)(i), 2.05(c)(ii) and/or 2.05(c)(v), as
applicable). Notwithstanding anything to the contrary in this clause (ix), to
the extent the U.K. Borrower has any Loans outstanding under the U.K. Borrower
Sublimit

 

101



--------------------------------------------------------------------------------

hereunder, any Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds or
Consolidated Excess Cash Flow of the U.K. Borrower and/or any of its
Subsidiaries shall not be subject to this Section 2.05(c)(ix) and therefore, the
U.K. Borrower shall be required to apply such Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow to its
outstanding Loans to the extent the Company would have been required to prepay
its Loans under this Section 2.05 as if the U.K. Borrower were the Company
thereunder (subject, in the case of Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds, to the applicable reinvestment rights set forth
in Sections 2.05(c)(i) and 2.05(c)(ii), as applicable). Notwithstanding anything
to the contrary in this clause (ix), to the extent any Designated Borrower has
any Loans outstanding under the Designated Borrower Sublimit hereunder, any Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess
Cash Flow of such Designated Borrower and/or any of its Subsidiaries shall not
be subject to this Section 2.05(c)(ix) and therefore, such Designated Borrower
shall be required to apply such Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow to its
outstanding Loans to the extent the Company would have been required to prepay
its Loans under this Section 2.05 as if such Designated Borrower were the
Company thereunder (subject, in the case of Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds, to the applicable reinvestment rights set forth
in Sections 2.05(c)(i) and 2.05(c)(ii), as applicable).

Section 2.06. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Subject to
Section 2.20, any voluntary prepayment of Loans pursuant to Section 2.05(a)
shall be applied to prepay the Loans and, as applicable, scheduled amortization
payments as directed by the Company. Subject to Section 2.20, in the absence of
a designation by the Company, (i) any voluntary prepayment of the Term Loans
shall be applied to prepay the Term Loans on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof); and further applied
within each such Class of Loans to reduce the scheduled remaining Installments
of such Class of Loans in direct order of maturity and (ii) any voluntary
prepayment of the Revolving Credit Loans shall be applied to each Class on a pro
rata basis.

(b) Application of Mandatory Prepayments by Class of Loans. Subject to
Section 2.20 hereof, any amount required to be paid pursuant to Sections
2.05(c)(i) through 2.05(c)(v) shall be applied as follows:

first, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof), with such prepayments to be
applied to reduce the Installments within each Class of Loans, first by
application to the next eight Installments within such respective Class in
direct order of maturity and then pro rata among the remaining Installments of
such Class of Loans;

 

102



--------------------------------------------------------------------------------

second, to prepay the Swing Line Loans to the full extent thereof without
reduction of USD Revolving Credit Commitments;

third, to prepay each Class of Revolving Credit Loans on a pro rata basis to the
full extent thereof without reduction of any Class of Revolving Credit
Commitments;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit on a pro rata basis; and

fifth, to Cash Collateralize Letters of Credit.

(c) [Reserved.]

(d) Application of Prepayments of Loans to Base Rate Loans and Eurocurrency Rate
Loans. Except as expressly directed by the Company as provided in
Section 2.06(a) and subject to Section 2.20, considering each Class of Loans
being prepaid separately, any prepayment thereof shall be applied first to Base
Rate Loans to the full extent thereof before application to Eurocurrency Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by the Company pursuant to Section 3.05.

(e) Eurocurrency Prepayment Account. If the Company or the Borrowers are
required to make a mandatory prepayment of Eurocurrency Rate Loans under
Section 2.05(c), so long as no Event of Default exists, the Company and the
other Borrower(s) shall have the right, in lieu of making such prepayment in
full, to deposit an amount equal to such mandatory prepayment with the
Administrative Agent in a cash collateral account maintained (pursuant to
documentation reasonably satisfactory to the Administrative Agent) by and in the
sole dominion and control of the Administrative Agent. Any amounts so deposited
shall be held by the Administrative Agent as collateral for the prepayment of
such Eurocurrency Rate Loans and shall be applied to the prepayment of the
applicable Eurocurrency Rate Loans at the end of the current Interest Periods
applicable thereto or, sooner, at the election of the Administrative Agent, upon
the occurrence of an Event of Default. At the request of the Company, amounts so
deposited shall be invested by the Administrative Agent in Cash Equivalents
maturing on or prior to the date or dates on (and time or times by) which it is
anticipated that such amounts will be applied to prepay such Eurocurrency Rate
Loans. Any interest earned on such Cash Equivalents will be for the account of
the applicable Borrower and the applicable Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the deposited amounts equal or exceed the amount
of the applicable mandatory prepayment.

 

103



--------------------------------------------------------------------------------

Section 2.07. Scheduled Payments/Commitment Reductions.

(a) The principal amounts of the Term Loans shall be repaid by the Company in
consecutive quarterly installments (each, a “Term Loan Installment”) in the
aggregate amounts and, on the corresponding “Amortization Dates,” set forth in
the table below, commencing on September 30, 2015:

 

Amortization Date    Term Loan Installments September 25, 2015    $18,750,000
December 24, 2015    $18,750,000 March 24, 2016    $18,750,000 June 24, 2016   
$18,750,000 September 23, 2016    $18,750,000 December 30, 2016    $18,750,000
March 31, 2017    $18,750,000 June 30, 2017    $18,750,000 September 29, 2017   
$28,125,000 December 29, 2017    $28,125,000 March 30, 2018    $28,125,000
June 29, 2018    $28,125,000 September 28, 2018    $37,500,000 December 28, 2018
   $37,500,000 March 29, 2019    $37,500,000 June 28, 2019    $37,500,000
September 27, 2019    $37,500,000 December 27, 2019    $37,500,000 March 27,
2020    $37,500,000 Term Loan Maturity Date    $975,000,000 or such lesser
aggregate principal amount of Term Loans then outstanding

; provided that in the event any New Term Loans are made, such New Term Loans
shall be repaid on each “Amortization Date” occurring on or after the applicable
Increased Amount Date in the manner specified in the applicable Joinder
Agreement.

Notwithstanding the foregoing, (x) such Installments shall be reduced on a
dollar-for-dollar basis in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Section 2.05; and (y) Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full by the Company no later than the applicable
Term Loan Maturity Date therefor.

(b) Multicurrency Revolving Credit Loans. The Borrowers shall repay to the
Multicurrency Revolving Credit Lenders on the Maturity Date for the
Multicurrency Revolving Credit Facility the aggregate principal amount of all
Multicurrency Revolving Credit Loans outstanding on such date.

(c) USD Revolving Credit Loans. The Borrowers shall repay to the USD Revolving
Credit Lenders on the Maturity Date for the USD Revolving Credit Facility the
aggregate principal amount of all USD Revolving Credit Loans outstanding on such
date.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date for the USD Revolving Credit Facility.

 

104



--------------------------------------------------------------------------------

Section 2.08. Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Administrative Agent or the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Upon the occurrence and during the continuation of an Event of Default
under Section 8.01(f) or 8.01(g), the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable by the applicable Borrower upon demand.

(c) Interest on each Loan shall be due and payable in arrears by the applicable
Borrower on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable by
the applicable Borrower in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

(d) For the avoidance of doubt, (i) the U.K. Borrower shall only be required to
pay interest which accrues on account of the Loans under the U.K. Borrower
Sublimit

 

105



--------------------------------------------------------------------------------

and (ii) the Designated Borrowers shall only be required to pay interest which
accrues on account of the Loans under the Designated Borrower Sublimit. For the
avoidance of doubt, this Section 2.08(d) shall be subject to Section 2.20.

Section 2.09. Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent (x) for
the account of each Multicurrency Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee (the “Multicurrency
Commitment Fee”) in Dollars calculated on a daily basis equal to the Applicable
Rate as of such day times the actual daily amount by which the Aggregate
Multicurrency Revolving Commitments exceed the sum as of such day of (i) the
Outstanding Amount of Multicurrency Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations with respect to Multicurrency Letters of
Credit, subject to adjustment as provided in Section 2.18 and (y) for the
account of each USD Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “USD Commitment Fee”, and
together with the Multicurrency Commitment Fee, the “Commitment Fee”) in Dollars
calculated on a daily basis equal to the Applicable Rate as of such day times
the actual daily amount by which the Aggregate USD Revolving Commitments exceed
the sum as of such day of (i) the Outstanding Amount of USD Revolving Credit
Loans and (ii) the Outstanding Amount of L/C Obligations with respect to USD
Letters of Credit, subject to adjustment as provided in Section 2.18. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the Commitment Fee. The Commitment Fee shall accrue at
all times during the Availability Period with respect to the applicable
Facility, including at any time during which one or more of the conditions in
Article 4 is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
applicable Availability Period. The Commitment Fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

106



--------------------------------------------------------------------------------

Section 2.10. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurocurrency Rate) shall be made
on the basis of actual days elapsed in a 365 day year or 366 day year, as the
case may be. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Multicurrency Revolving Credit
Loans denominated in Alternative Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. With
respect to all Non-LIBOR Quoted Currencies, the calculation of the applicable
interest rate shall be determined in accordance with market practice.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Total Net Leverage Ratio as calculated by the Company as
of any applicable date was inaccurate and (ii) a proper calculation of the Total
Net Leverage Ratio would have resulted in higher pricing for such period, the
applicable Borrowers shall retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States or
similar law in any other jurisdiction, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article 8. The Company’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

Section 2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to each applicable Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to their respective Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence

 

107



--------------------------------------------------------------------------------

of manifest error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.12. Payments Generally; Administrative Agent’s Clawback.

(a) All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage in respect of the applicable Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

108



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in Same Day Funds with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

109



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article 2, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied,
subject to Section 2.20, (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

Section 2.13. Sharing of Payments by Lenders. Subject to Section 2.20, if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of (a) Loan Document Obligations due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such Loan
Document Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Loan Document Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Loan Document Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Loan Document Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Document Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Loan Document
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other

 

110



--------------------------------------------------------------------------------

Loan Documents at such time) of payment on account of the Loan Document
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Loan Document
Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, and in all cases subject to
Section 2.20, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

Section 2.14. Designated Borrowers. U.K. Borrower

(a) The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional wholly-owned Foreign Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Revolving Credit Loans hereunder
in Dollars or, in the case of Multicurrency Revolving Credit Loans, in any
Alternative Currency in an aggregate Outstanding Amount not to exceed the
Designated Borrower Sublimit, by delivering to the Administrative Agent (which
shall promptly deliver counterparts thereof to each Lender) a duly executed
notice and agreement in substantially the form of Exhibit H (a “Designated
Borrower Request and Assumption Agreement”). The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein the Administrative Agent and the Revolving
Credit Lenders shall have received such supporting Organizational Documents,
board and shareholder resolutions, incumbency certificates, opinions of counsel
and other

 

111



--------------------------------------------------------------------------------

documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Revolving Credit Lenders, consistent with the documentation delivered
on the Closing Date with respect to the U.K. Borrower (with such amendments as
the Administrative Agent may reasonably require), and Notes signed by such
Applicant Borrowers to the extent any applicable Revolving Credit Lenders so
require. If the Administrative Agent and the Required Revolving Credit Lenders
agree that an Applicant Borrower shall be entitled to receive Revolving Credit
Loans hereunder (it being understood and agreed that the Administrative Agent
and the Required Revolving Credit Lenders shall not fail to so agree solely as a
result of the jurisdiction of organization of any Applicant Borrower being the
United Kingdom), then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit I (a “Designated Borrower Notice”) to the Company and the
Revolving Credit Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the applicable Revolving Credit Lenders agree to permit such Designated
Borrower to receive the applicable Revolving Credit Loans hereunder, on the
terms and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that (i) no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date and (ii) no Designated
Borrower Request and Assumption Agreement shall become effective as to any
Applicant Borrower if any Revolving Credit Lender under the applicable Revolving
Credit Facility shall be prohibited under applicable Law, regulation or existing
internal “know-your-customer” policy, or shall not be licensed, to make the
applicable Revolving Credit Loans or otherwise extend credit to such Applicant
Borrower as provided herein, subject to the Company’s right to replace such
Lender in accordance with Section 10.13.

(b) The Obligations of the Designated Borrowers shall be several in nature.

(c) The U.K. Borrower and each Subsidiary of the Company that becomes a
“Designated Borrower” pursuant to this Section 2.14 hereby irrevocably appoints
the Company as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices
(including, without limitation, any notices relating to the service of process
pursuant to Section 10.14(d)), (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to the
U.K. Borrower or any such Designated Borrower hereunder, but such appointment
does not limit the right of each Designated Borrower to take these actions
directly for its own account; provided, that in the event that the
Administrative Agent shall receive conflicting instructions from the Company and
the U.K. Borrower or a Designated Borrower, the Administrative Agent shall
follow the instruction of the Company. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand,

 

112



--------------------------------------------------------------------------------

consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower and the U.K. Borrower,
as applicable.

(d) The Company may from time to time, upon not less than five (5) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.
For the avoidance of doubt, the termination of the status of the Designated
Borrower shall not, in and of itself, reduce the Revolving Credit Commitments or
the Designated Borrower Sublimit.

(e) The Company may from time to time, upon not less than three (3) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate the U.K. Borrower’s status as a Borrower, provided that there are no
outstanding Loans payable by the U.K. Borrower, or other amounts payable by the
U.K. Borrower on account of any Loans made to it, as of the effective date of
such termination. The Administrative Agent will promptly notify the Lenders of
any such termination of the U.K. Borrower’s status as a Borrower. For the
avoidance of doubt, the termination of the status of the U.K. Borrower shall
not, in and of itself, reduce the Revolving Credit Commitments or the U.K.
Borrower Sublimit.

Section 2.15. Extension of Loans.

(a) The Borrowers may from time to time, pursuant to the provisions of this
Section 2.15, agree with one or more Lenders holding Loans and Commitments of
any Class (an “Existing Class”) to extend the maturity date and to provide for
other terms consistent with this Section 2.15 (each such modification, an
“Extension”) pursuant to one or more written offers (each an “Extension Offer”)
made from time to time by the applicable Borrower to all Lenders under any Class
that is proposed to be extended under this Section 2.15, in each case on a pro
rata basis (based on the relative principal amounts of the outstanding Loans and
Commitments of each Lender in such Class) and on the same terms to each such
Lender. In connection with each Extension, the applicable Borrower will provide
notification to the Administrative Agent (for distribution to the Lenders of the
applicable Class) no later than 30 days prior to the maturity date of the
applicable Class to be extended of the requested new maturity date for the
extended Loans or Commitments of such Class (each an “Extended Maturity Date”)
and the due date for Lender responses. In connection with any Extension, each
Lender of the applicable Class wishing to participate in such Extension shall,
prior to such due date, provide the Administrative Agent with a written notice
thereof in a form reasonably satisfactory to the Administrative Agent. Any
Lender that does not respond to an Extension Offer by the applicable due date
shall be deemed to have rejected such Extension. In connection with any
Extension, the applicable Borrower shall agree to such procedures, if any, as
may be reasonably established by, or acceptable to, the Administrative Agent to
accomplish the purposes of this Section 2.15.

 

113



--------------------------------------------------------------------------------

(b) After giving effect to any Extension, the Term Loans, Multicurrency
Revolving Credit Commitments or USD Revolving Credit Commitments so extended
shall cease to be a part of the Class that they were a part of immediately prior
to the Extension and shall be a new Class hereunder; provided that at no time
shall there be more than four different Classes of Term Loans and six different
classes of Revolving Credit Commitments; provided further, that, in the case of
any Extension Amendment relating to a Class of Revolving Credit Commitments or
Revolving Credit Loans, (i) all borrowings and all prepayments of Revolving
Credit Loans of such Class shall continue to be made on a ratable basis among
all Revolving Credit Lenders of such Class, based on the relative amounts of
their Revolving Credit Commitments, until the repayment of the Revolving Credit
Loans of such Class (and termination of the Revolving Credit Commitments of such
Class) attributable to the non-extended Revolving Credit Commitments of such
Class on the relevant maturity date, (ii) the allocation of the participation
exposure with respect to any then-existing or subsequently issued or made Letter
of Credit or Swing Line Loan as between the Multicurrency Revolving Credit
Commitments of such new “Class” and the remaining Multicurrency Revolving Credit
Commitments shall be made on a ratable basis in accordance with the relative
amounts thereof until the maturity date relating to such non-extended
Multicurrency Revolving Credit Commitments has occurred, (iii) no termination of
Extended Multicurrency Revolving Credit Commitments and no repayment of Loans
under Extended Multicurrency Revolving Credit Commitments accompanied by a
corresponding permanent reduction in Extended Multicurrency Revolving Credit
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by at least a pro rata termination or
permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the Existing Multicurrency Revolving Credit Commitments and Loans
under Existing Multicurrency Revolving Credit Commitments (or all Existing
Multicurrency Revolving Credit Commitments of such Class and related Loans under
Existing Multicurrency Revolving Credit Commitments shall have otherwise been
terminated and repaid in full), (iv) no termination of Extended USD Revolving
Credit Commitments and no repayment of Loans under Extended USD Revolving Credit
Commitments accompanied by a corresponding permanent reduction in Extended USD
Revolving Credit Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by at least a pro rata
termination or permanent repayment (and corresponding pro rata permanent
reduction), as applicable, of the Existing USD Revolving Credit Commitments and
Loans under Existing USD Revolving Credit Commitments (or all Existing USD
Revolving Credit Commitments of such Class and related Loans under Existing USD
Revolving Credit Commitments shall have otherwise been terminated and repaid in
full), (v) with respect to Letters of Credit, the maturity date with respect to
the Revolving Credit Commitments may not be extended without the prior written
consent of the L/C Issuer and (vi) with respect to Swing Line Loans, the
maturity date with respect to the USD Revolving Credit Commitments may not be
extended without the prior written consent of the Swing Line Lender. If the
Total Multicurrency Revolving Credit Outstandings exceeds the Multicurrency
Revolving Credit Commitment

 

114



--------------------------------------------------------------------------------

as a result of the occurrence of the maturity date with respect to any Class of
Multicurrency Revolving Credit Commitments while an extended Class of
Multicurrency Revolving Credit Commitments remains outstanding, the applicable
Borrower shall make such payments as are necessary in order to eliminate such
excess on such maturity date. If the Total USD Revolving Credit Outstandings
exceeds the USD Revolving Credit Commitment as a result of the occurrence of the
maturity date with respect to any Class of USD Revolving Credit Commitments
while an extended Class of USD Revolving Credit Commitments remains outstanding,
the applicable Borrower shall make such payments as are necessary in order to
eliminate such excess on such maturity date.

(c) The consummation and effectiveness of each Extension shall be subject to the
following:

(i) no Default or Event of Default shall have occurred and be continuing at the
time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

(ii) the Term Loans, Multicurrency Revolving Credit Commitments or USD Revolving
Credit Commitments, as applicable, of any Lender extended pursuant to any
Extension (as applicable, “Extended Term Loans”, “Extended Multicurrency
Revolving Credit Commitments” or “Extended USD Revolving Credit Commitments”)
shall have the same terms as the Class of Term Loans, Multicurrency Revolving
Credit Commitments or USD Revolving Credit Commitments, as applicable, subject
to the related Extension Amendment (as applicable, “Existing Term Loans”,
“Existing Multicurrency Revolving Credit Commitments” or “Existing USD Revolving
Credit Commitments”); except (A) (1) the final maturity date of any Extended
Term Loans or Extended Revolving Credit Commitments of a Class to be extended
pursuant to an Extension shall be later than the Maturity Date of the Class of
Existing Term Loans or Existing Revolving Credit Commitments, as applicable,
subject to the related Extension Amendment, (2) the weighted average life to
maturity of any Extended Term Loans of a Class to be extended pursuant to an
Extension shall be no shorter than the weighted average life to maturity of the
Class of Existing Term Loans subject to the related Extension Amendment and
(3) there shall be no scheduled amortization of the Extended Revolving Credit
Commitments and the scheduled termination date of the Extended Revolving Credit
Commitments shall not be earlier than the scheduled termination date of the
Existing Multicurrency Revolving Credit Commitments or Existing USD Revolving
Credit Commitments, as applicable; (B) the Weighted Average Yield with respect
to the Extended Term Loans, Extended Multicurrency Revolving Credit Commitments
or Extended USD Revolving Credit Commitments, as applicable, may be higher or
lower than the Weighted Average Yield for the Existing Term Loans, Existing
Multicurrency Revolving Credit Commitments or Existing USD Revolving Credit
Commitments, as applicable; (C) the revolving credit commitment fee rate with
respect to the Extended Multicurrency Revolving Credit Commitments or Extended
USD Revolving Credit Commitments may be higher or lower than the revolving
credit commitment fee rate for Existing Multicurrency Revolving

 

115



--------------------------------------------------------------------------------

Credit Commitments or Existing USD Revolving Credit Commitments, as applicable,
in each case, to the extent provided in the applicable Extension Amendment;
(D) no repayment of any Extended Term Loans shall be permitted unless such
repayment is accompanied by an at least pro rata repayment of all earlier
maturing Term Loans (including previously extended Term Loans) (or all earlier
maturing Term Loans (including previously extended Term Loans) shall otherwise
be or have been terminated and repaid in full); (E) the Extended Term Loans,
Extended Multicurrency Revolving Credit Commitments and/or Extended USD
Revolving Credit Commitments may contain a “most favored nation” provision for
the benefit of Lenders holding previously Extended Term Loans, previously
Extended Multicurrency Revolving Credit Commitments or previously Extended USD
Revolving Credit Commitments, as applicable; (F) such Extended Term Loans,
Extended Multicurrency Revolving Credit Commitments and/or Extended USD
Revolving Credit Commitments will rank pari passu in right of payment and of
security with the Existing Term Loans, Existing Multicurrency Revolving Credit
Commitments or Existing USD Revolving Credit Commitments, as applicable;
(G) such Extended Term Loans and/or Extended Revolving Credit Commitments shall
be guaranteed by the Guaranty; and (H) the other terms and conditions applicable
to Extended Term Loans, Extended Multicurrency Revolving Credit Commitments
and/or Extended USD Revolving Credit Commitments may be different than those
with respect to the Existing Term Loans, Existing Multicurrency Revolving Credit
Commitments or Existing USD Revolving Credit Commitments, as applicable, so long
as such terms and conditions only apply after the Latest Maturity Date;

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing and reasonably satisfactory to the Administrative Agent, and all
written communications by the Borrowers generally directed to the applicable
Lenders under the applicable Class in connection therewith shall be in form and
substance consistent with the foregoing;

(iv) a minimum amount in respect of such Extension (to be determined in the
applicable Borrower’s discretion and specified in the relevant Extension Offer,
but in no event less than $25,000,000, unless a lesser amount is agreed to by
the Administrative Agent) shall be satisfied; and

(v) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 4.02 shall be satisfied
(with all references in such Section to a Credit Date being deemed to be
references to the Extension on the applicable date of such Extension) or waived
by the Lenders whose Loans are being extended pursuant to such Extension, and
the Administrative Agent shall have received a certificate to that effect dated
the applicable date of such Extension and executed by a Responsible Officer of
the applicable Borrower.

(d) For the avoidance of doubt, it is understood and agreed that the provisions
of Section 2.13 and Section 10.01 will not apply to Extensions of Term Loans or

 

116



--------------------------------------------------------------------------------

Revolving Credit Commitments, as applicable, pursuant to Extension Offers made
pursuant to and in accordance with the provisions of this Section 2.15,
including to any payment of interest or fees in respect of any Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, that have been
extended pursuant to an Extension at a rate or rates different from those paid
or payable in respect of Loans or Commitments of any other Class, in each case
as is set forth in the relevant Extension Offer.

(e) No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 10.13; provided, however, that if
so requested by any Borrower in an Extension Offer, the Required Lenders may
approve an amendment to have such Lenders be deemed Non-Consenting Lenders and
subject to the terms and conditions of Section 10.13.

(f) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, in order to give effect to
the provisions of this Section 2.15, including any amendments necessary to
establish new Classes of Term Loans or Revolving Credit Commitments, as
applicable, created pursuant to an Extension, in each case on terms consistent
with this Section 2.15; provided that no such Extension Amendment shall effect
any amendments that would require the consent of each affected Lender pursuant
to Section 10.01 without compliance with the requirements thereof. All such
Extension Amendments entered into with any Borrower by the Administrative Agent
hereunder shall be binding on the Lenders. Without limiting the foregoing, in
connection with any Extension, (i) the appropriate U.S. Loan Parties shall (at
their expense) amend (and the Administrative Agent is hereby directed to amend)
any Mortgage (or any other Loan Document that the Administrative Agent or the
Collateral Agent reasonably requests to be amended to reflect an Extension) that
has a maturity date prior to the latest Extended Maturity Date so that such
maturity date is extended to the then latest Extended Maturity Date (or such
later date as may be advised by local counsel to the Administrative Agent) and
(ii) the applicable Borrower shall deliver board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection therewith and legal
opinion(s) of counsel reasonably acceptable to the Administrative Agent.

(g) Promptly following the consummation and effectiveness of any Extension, the
applicable Borrower will furnish to the Administrative Agent (who shall promptly
furnish to each Lender) written notice setting forth the Extended Maturity Date
and material economic terms of the Extension and the aggregate principal amount
of each class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

(h) For the avoidance of doubt, this Section 2.15 shall be subject to
Section 2.20.

 

117



--------------------------------------------------------------------------------

Section 2.16. Incremental Facilities.

(a) Any Borrower may by written notice to the Administrative Agent elect to
request (i) the establishment of one or more new term loan commitments (the “New
Term Loan Commitments”) denominated in Dollars or any Alternative Currency,
(ii) prior to the Multicurrency Revolving Credit Commitment Termination Date, an
increase to the existing Multicurrency Revolving Credit Commitments (any such
increase, the “New Multicurrency Revolving Credit Commitments”) and/or
(iii) prior to the USD Revolving Credit Commitment Termination Date, an increase
to the existing USD Revolving Credit Commitments (any such increase, the “New
USD Revolving Credit Commitments”); provided the aggregate amount of all such
increased commitments and new loans, together with any Permitted Incremental
Equivalent Debt incurred at or prior to such time, does not exceed the greater
of (1) $750,000,000 and (2) the maximum amount that would not cause the Net
Senior Secured Leverage Ratio to exceed 3.50:1.00 (calculated on a pro forma
basis as of the last day of the then-most recently ended Fiscal Quarter as if
all such incremental or increased Commitments had been fully drawn on such date
but without netting the proceeds thereof) (the “Incremental Cap”); provided
further that any Obligations incurred by any Foreign Subsidiary in respect of
New Term Loan Commitments or New Revolving Credit Commitments (such Obligations
of such Foreign Subsidiaries, the “Priority Incremental Obligations”) shall not
exceed, together with any Indebtedness incurred pursuant to Sections 7.01(f),
7.01(m)(ii), 7.01(n)(i) and 7.01(q), the Priority Debt Cap. Any such increased
commitment or new loan shall be in an amount not less than $25,000,000
individually and integral multiples of $10,000,000 in excess of that amount.
Each such notice from the applicable Borrower shall specify (a) the date (each,
an “Increased Amount Date”) on which the applicable Borrower proposes that the
New Multicurrency Revolving Credit Commitments, New USD Revolving Credit
Commitments or New Term Loan Commitments, as applicable, shall be effective,
which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to the Administrative Agent, (b) in the case of
New Term Loan Commitments or New Multicurrency Revolving Credit Commitments, the
currency in which such Incremental Facility shall be denominated and (c) the
identity of each Lender or other Person that is an Eligible Assignee (each, a
“New Multicurrency Revolving Credit Lender”, “New USD Revolving Credit Lender”
or “New Term Loan Lender,” as applicable) to whom the applicable Borrower
proposes any portion of such New Revolving Credit Commitments or New Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that the Administrative Agent may elect or decline to arrange such New
Revolving Credit Commitments or New Term Loan Commitments in its sole discretion
and any Lender approached to provide all or a portion of the New Revolving
Credit Commitments or New Term Loan Commitments may elect or decline, in its
sole discretion, to provide a New Revolving Credit Commitment or a New Term Loan
Commitment. Such New Revolving Credit Commitments or New Term Loan Commitments
shall become effective as of such Increased Amount Date; provided that (i) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such New Revolving Credit Commitments or New Term Loan
Commitments, as applicable; (ii) both before and after giving effect to the
making of any Series of New Term Loans, each of the conditions set forth in
Section 4.02 shall be satisfied; (iii) the Company and its Subsidiaries shall be
in pro forma compliance with each of the covenants set forth in

 

118



--------------------------------------------------------------------------------

Section 7.07 (calculated on a pro forma basis as of the last day of the
then-most recently ended Fiscal Quarter as if all such incremental or increased
Commitments had been fully drawn on such date but without netting the proceeds
thereof) (provided that, to the extent the proceeds of Loans made pursuant to
any New Term Loan Commitment will be used to consummate a Limited Condition
Acquisition, the requirements specified in clauses (i), (ii) and (iii) above
shall only be required to be satisfied on the date on which definitive purchase
or merger agreements with respect to such Limited Condition Acquisition are
entered into); (iv) the New Revolving Credit Commitments or New Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the applicable Borrower, each New Revolving
Credit Lender or New Term Loan Lender, as applicable, and the Administrative
Agent, each of which shall be recorded in the Register, and each New Revolving
Credit Lender or New Term Loan Lender shall be subject to the requirements set
forth in Section 3.01(e); (v) the applicable Borrower(s) shall make any payments
required pursuant to Section 3.05 in connection with the New Revolving Credit
Commitments or New Term Loan Commitments, as applicable; and (vi) the Company
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.

(b) (i) On any Increased Amount Date on which New Multicurrency Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (A) each of the Multicurrency Revolving Credit Lenders shall assign
to each of the New Multicurrency Revolving Credit Lenders, and each of the New
Multicurrency Revolving Credit Lenders shall purchase from each of the
Multicurrency Revolving Credit Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Multicurrency Revolving
Credit Loans outstanding on such Increased Amount Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Multicurrency Revolving Credit Loans will be held by existing Multicurrency
Revolving Credit Lenders and New Multicurrency Revolving Credit Lenders ratably
in accordance with their Multicurrency Revolving Credit Commitments after giving
effect to the addition of such New Multicurrency Revolving Credit Commitments to
the Multicurrency Revolving Credit Commitments, (B) each of the Multicurrency
Revolving Credit Lenders shall automatically and without further act be deemed
to have assigned to each of the New Multicurrency Revolving Credit Lenders, and
each such New Multicurrency Revolving Credit Lender will automatically and
without further act be deemed to have assumed, a portion of such Multicurrency
Revolving Credit Lender’s participations hereunder in outstanding Multicurrency
Letters of Credit as shall be necessary in order that, after giving effect to
all such assignments, such participations in Multicurrency Letters of Credit
will be held by existing Multicurrency Revolving Credit Lenders and New
Multicurrency Revolving Credit Lenders ratably in accordance with their
Multicurrency Revolving Credit Commitments after giving effect to the addition
of such New Multicurrency Revolving Credit Commitments to the Multicurrency
Revolving Credit Commitments, (C) each New Multicurrency Revolving Credit
Commitment shall be deemed for all purposes a Multicurrency Revolving Credit
Commitment and each Loan made thereunder (a “New

 

119



--------------------------------------------------------------------------------

Multicurrency Revolving Credit Loan”) shall be deemed, for all purposes, a
Multicurrency Revolving Credit Loan and (D) each New Multicurrency Revolving
Credit Lender shall become a Lender with respect to the New Multicurrency
Revolving Credit Commitment and all matters relating thereto.

(ii) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (A) each New Term Loan Lender of any Series shall make a Loan to the
applicable Borrower (a “New Term Loan”) in an amount equal to its New Term Loan
Commitment of such Series and (B) each New Term Loan Lender of any Series shall
become a Lender hereunder with respect to the New Term Loan Commitment of such
Series and the New Term Loans of such Series made pursuant thereto.

(iii) On any Increased Amount Date on which New USD Revolving Credit Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(A) each of the USD Revolving Credit Lenders shall assign to each of the New USD
Revolving Credit Lenders, and each of the New USD Revolving Credit Lenders shall
purchase from each of the USD Revolving Credit Lenders, at the principal amount
thereof (together with accrued interest), such interests in the USD Revolving
Credit Loans outstanding on such Increased Amount Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such USD
Revolving Credit Loans will be held by existing USD Revolving Credit Lenders and
New USD Revolving Credit Lenders ratably in accordance with their USD Revolving
Credit Commitments after giving effect to the addition of such New USD Revolving
Credit Commitments to the USD Revolving Credit Commitments, (B) each of the USD
Revolving Credit Lenders shall automatically and without further act be deemed
to have assigned to each of the New USD Revolving Credit Lenders, and each such
New USD Revolving Credit Lender will automatically and without further act be
deemed to have assumed, a portion of such USD Revolving Credit Lender’s
participations hereunder in outstanding USD Letters of Credit as shall be
necessary in order that, after giving effect to all such assignments, such
participations in USD Letters of Credit will be held by existing USD Revolving
Credit Lenders and New USD Revolving Credit Lenders ratably in accordance with
their USD Revolving Credit Commitments after giving effect to the addition of
such New USD Revolving Credit Commitments to the USD Revolving Credit
Commitments, (C) each New USD Revolving Credit Commitment shall be deemed for
all purposes a USD Revolving Credit Commitment and each Loan made thereunder (a
“New USD Revolving Credit Loan”) shall be deemed, for all purposes, a USD
Revolving Credit Loan and (D) each New USD Revolving Credit Lender shall become
a Lender with respect to the New USD Revolving Credit Commitment and all matters
relating thereto.

(c) The Administrative Agent shall notify the Lenders promptly upon receipt of a
Borrower’s notice of each Increased Amount Date and in respect thereof (x) the
New Multicurrency Revolving Credit Commitments and the New Multicurrency
Revolving

 

120



--------------------------------------------------------------------------------

Credit Lenders, the New USD Revolving Credit Commitments and the New USD
Revolving Credit Lenders or the Series of New Term Loan Commitments and the New
Term Loan Lenders of such Series, as applicable, and (y) in the case of each
notice to any Revolving Credit Lender, the respective interests in such
Revolving Credit Lender’s Revolving Credit Loans subject to the assignments
contemplated by this Section.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement and reasonably acceptable to the Administrative Agent, substantially
the same as the Term Loans (in the case of a Non-Institutional Incremental
Facility) or, taken as a whole, not materially less favorable to the Company
than the Term Loans (in the case of an Institutional Incremental Facility). The
terms and provisions of the New Multicurrency Revolving Credit Loans shall be
identical to the Multicurrency Revolving Credit Loans. The terms and provisions
of the New USD Revolving Credit Loans shall be identical to the USD Revolving
Credit Loans. In any event (i) (A) the weighted average life to maturity of all
New Term Loans of any Series shall be no shorter than the weighted average life
to maturity of the Term Loans and (B) the New Term Loan Maturity Date of each
Series shall be no earlier than the Latest Maturity Date; provided that a
Borrower may incur New Term Loans that do not satisfy clauses (A) and (B) above
so long as such New Term Loans (x) are in an aggregate principal amount,
together with all other New Term Loans incurred pursuant to this proviso, not
greater than $250,000,000, (y) have a New Term Loan Maturity Date on or after
the Term Loan Maturity Date and (z) have a weighted average life to maturity
that is equal to or longer than the weighted average life to maturity of the
Term Loans, (ii) the Weighted Average Yield applicable to the New Term Loans of
each Series shall be determined by the applicable Borrower and the applicable
New Term Lenders and shall be set forth in each applicable Joinder Agreement;
provided that in the event that the Weighted Average Yield applicable to a
Non-Institutional Incremental Term Facility is more than 0.50% higher than the
Weighted Average Yield applicable to the Term Facility, then the Applicable Rate
that shall apply to the calculation of the interest rate on the Term Loans
shall, in the case of each Pricing Level set forth in the table contained in the
definition of “Applicable Rate,” be increased by an amount equal to the
difference between the Weighted Average Yield with respect to such
Non-Institutional Incremental Term Facility and the Weighted Average Yield on
the Term Facility, minus 0.50%, (iii) any New Term Loans and New Revolving
Credit Loans incurred by a Foreign Obligor will rank pari passu in right of
payment and of security with the other Obligations of the Foreign Obligors
hereunder, (iv) any New Term Loans and New Revolving Credit Loans incurred by
the Company will rank pari passu in right of payment and of security with the
other Obligations of the Company hereunder and (v) such New Term Loans and New
Revolving Credit Loans shall, subject to Section 2.20, be guaranteed by the
Guaranty. Notwithstanding anything to the contrary in this Section 2.16, New
Term Loan Commitments denominated in Dollars may also take the form of an
increase to an existing Class of Term Loans. Each Joinder Agreement may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
Administrative Agent, to effect the provisions of this Section 2.16.

(e) For the avoidance of doubt, this Section 2.16 shall be subject to
Section 2.20.

 

121



--------------------------------------------------------------------------------

Section 2.17. Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the applicable Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the applicable Borrowers shall,
solely with respect to their respective outstanding Letters of Credit or L/C
Borrowing, as applicable, immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 101% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit. For the avoidance of doubt, notwithstanding any other
provisions set forth herein, (i) the U.K. Borrower shall only be required to
provide Cash Collateral hereunder on account of Letters of Credit issued under
the U.K. Borrower Sublimit (if any) and (ii) the Designated Borrowers shall only
be required to provide Cash Collateral hereunder on account of Letters of Credit
issued under the Designated Borrower Sublimit (if any).

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, other than Liens permitted under Sections 7.02(a) and 7.02(z),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the applicable Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The applicable Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

 

122



--------------------------------------------------------------------------------

Each Designated Borrower hereby agrees to take all such further acts and to
execute, acknowledge, deliver, record, filed and register such documents and
instruments as the Administrative Agent may reasonably require to carry out the
provisions of this Section 2.17.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein; provided that, notwithstanding any provisions set forth herein, no Cash
Collateral provided by, or in respect of any Obligations of, a Foreign Obligor
shall be applied to the satisfaction of any Obligations of the Company or the
other U.S. Loan Parties.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released (i) in
whole, promptly upon the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) in part at any
time upon the determination by the Administrative Agent and the L/C Issuer that
there exists excess Cash Collateral, in an amount required to eliminate such
excess; provided, however, (x) any such release shall be without prejudice to,
and any disbursement or other transfer of Cash Collateral shall be and remain
subject to, any other Lien conferred under the Loan Documents and the other
applicable provisions of the Loan Documents and (y) the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations of such Person.

(e) For the avoidance of doubt, this Section 2.17 shall be subject to
Section 2.20.

Section 2.18. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Credit Lenders”, “Required Multicurrency Revolving Credit Lenders”,
“Required USD Revolving Credit Lenders” and Section 10.01.

 

123



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.17; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.18(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

124



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.

(C) With respect to any fee payable under Section 2.09(a) or (b) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the applicable Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Multicurrency Revolving Credit Lender that is a
Defaulting Lender, all or any part of such Defaulting Lender’s participation in
L/C Obligations in respect of Multicurrency Letters of Credit shall be
reallocated among the Non-Defaulting Lenders that are Multicurrency Revolving
Credit Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Multicurrency
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Multicurrency Revolving Credit Exposure of any
Non-Defaulting Lender that is a Multicurrency Revolving Credit Lender to exceed
such Non-Defaulting Lender’s Multicurrency Revolving Credit Commitment. During
any period in which there is a USD Revolving Credit Lender that is a Defaulting
Lender, all or any part of such Defaulting Lender’s participation in L/C
Obligations in respect of USD Letters of Credit and Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders that are USD Revolving Credit
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s USD Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate USD Revolving Credit Exposure of any Non-Defaulting Lender that is
a USD Revolving Credit Lender to exceed such Non-Defaulting Lender’s USD
Revolving Credit Commitment. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder

 

125



--------------------------------------------------------------------------------

against a Defaulting Lender arising from that Revolving Credit Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the applicable Borrower(s) shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay their
respective Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, in the
case of a Revolving Credit Lender that is a Defaulting Lender, the L/C Issuer
and in the case of a USD Revolving Credit Lender that is a Defaulting Lender,
the Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Appropriate Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Section 2.19. Refinancing Amendments.

(a) The Company may, by written notice to the Administrative Agent from time to
time, request Indebtedness in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans or existing Revolving Credit
Loans of any Class (or unused Revolving Credit Commitments of any Class), or any
then existing Credit Agreement Refinancing Indebtedness (solely for purposes of
this Section 2.19, “Refinanced Debt”) in the form of (i) Refinancing Term Loans
in respect of all or any portion of any Class of Term Loans then outstanding
under this Agreement, (ii) Refinancing Multicurrency Revolving Credit
Commitments in respect of all or any portion of any Multicurrency Revolving
Credit Loans (and the unused Multicurrency Revolving Credit Commitments with
respect to such Multicurrency Revolving Credit Loans) then outstanding under
this Agreement or (iii) Refinancing USD Revolving Credit Commitments in respect
of all or any portion of any USD Revolving Credit Loans (and the unused USD
Revolving Credit Commitments with respect to such USD Revolving

 

126



--------------------------------------------------------------------------------

Credit Loans) then outstanding under this Agreement, in each case pursuant to a
Refinancing Amendment (such Indebtedness, “Credit Agreement Refinancing
Indebtedness”). Each written notice to the Administrative Agent requesting a
Refinancing Amendment shall set forth (i) the amount of the Refinancing Term
Loans, Refinancing Multicurrency Revolving Credit Loans or Refinancing USD
Revolving Credit Commitments being requested (which shall be in minimum
increments of $25,000,000 and a minimum amount of $50,000,000) and (ii) the date
on which such Refinancing Term Loans or the applicable Refinancing Revolving
Credit Commitments are requested to become effective (which shall not be less
than 10 Business Days (or such shorter period as the Administrative Agent may
agree in its sole discretion) after the date of such notice). The Company may
seek Credit Agreement Refinancing Indebtedness from existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) or any Person that is an Eligible Assignee (each such Person that is
not an existing Lender and that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with this Section 2.19, an “Additional Lender”)

(b) Notwithstanding the foregoing, the effectiveness of any Refinancing
Amendment shall be subject to (i) on the date of effectiveness thereof, no
Default or Event of Default shall have occurred and be continuing or shall be
caused thereby, (ii) the terms of the applicable Credit Agreement Refinancing
Indebtedness shall comply with Section 2.19(c), (iii) before and after giving
effect to the incurrence of any Credit Agreement Refinancing Indebtedness, each
of the conditions set forth in Section 4.02 shall be satisfied and (iv) except
as otherwise specified in the applicable Refinancing Amendment, the
Administrative Agent shall have received (with sufficient copies for each of the
Refinancing Term Loan Lenders, Refinancing Multicurrency Revolving Credit
Lenders and Refinancing USD Revolving Credit Lenders, as applicable) legal
opinions, board resolutions and other closing certificates and documents
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.01, with such amendments as the
Administrative Agent may reasonably require.

(c) The terms and provisions of any Credit Agreement Refinancing Indebtedness
incurred pursuant to any Refinancing Amendment shall be, except as otherwise set
forth herein or in the Refinancing Amendment and reasonably acceptable to the
Administrative Agent, substantially the same as the Refinanced Debt; provided
that (i) such Credit Agreement Refinancing Indebtedness consisting of
Refinancing Term Loans shall have (A) a maturity date no earlier than the
maturity date of the Refinanced Debt and (B) a weighted average life to maturity
equal to or greater than the Refinanced Debt, (ii) there shall be no scheduled
amortization of such Credit Agreement Refinancing Indebtedness consisting of
Refinancing Revolving Credit Commitments and the scheduled termination date of
such Refinancing Multicurrency Revolving Credit Commitments and Refinancing USD
Revolving Credit Commitments shall not be earlier than the scheduled termination
date of the applicable Refinanced Debt, (iii) such Credit Agreement Refinancing
Indebtedness will rank pari passu in right of payment and of security with the
other Obligations of the Company hereunder, (iv) such Credit Agreement
Refinancing Indebtedness shall be guaranteed by the Guaranty, (v) the

 

127



--------------------------------------------------------------------------------

interest rate margin, rate floors, fees, original issue discount and premiums
applicable to such Credit Agreement Refinancing Indebtedness shall be determined
by the Company and the Lenders providing such Credit Agreement Refinancing
Indebtedness, (vi) such Credit Agreement Refinancing Indebtedness (including, if
such Indebtedness includes any Refinancing Multicurrency Revolving Credit
Commitments or Refinancing USD Revolving Credit Commitments, the unused portion
of such Refinancing Multicurrency Revolving Credit Commitments or Refinancing
USD Revolving Credit Commitments, as applicable) shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing (provided that the principal amount of such
Credit Agreement Refinancing Indebtedness shall not include any principal
constituting interest paid in kind), and the aggregate unused Refinancing
Multicurrency Revolving Credit Commitments or Refinancing USD Revolving Credit
Commitments shall not exceed the unused Multicurrency Revolving Credit
Commitments or USD Revolving Credit Commitments, as applicable, being replaced
and (vii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged on a dollar-for-dollar basis, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, substantially
concurrently with the incurrence of such Credit Agreement Refinancing
Indebtedness in accordance with the provisions of Section 2.05; provided further
that to the extent that such Credit Agreement Refinancing Indebtedness consists
of (x) Refinancing USD Revolving Credit Commitments, the USD Revolving Credit
Commitments being refinanced by such Credit Agreement Refinancing Indebtedness
shall be terminated, and all accrued fees in connection therewith shall be paid,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained and (y) Refinancing Multicurrency Revolving Credit Commitments, the
Multicurrency Revolving Credit Commitments being refinanced by such Credit
Agreement Refinancing Indebtedness shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the applicable Borrower, pursuant to any Refinancing Revolving Credit
Commitments established thereby, in each case on terms substantially equivalent
to the terms applicable to Letters of Credit under the applicable Revolving
Credit Commitments to be refinanced thereby; provided that terms relating to
pricing, fees or premiums may vary to the extent otherwise permitted by this
Section 2.19 and set forth in such Refinancing Amendment.

(d) In connection with any Credit Agreement Refinancing Indebtedness pursuant to
this Section 2.19, the Company, the U.K. Borrower, the Administrative Agent and
each applicable Lender or Additional Lender shall execute and deliver to the
Administrative Agent a Refinancing Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Credit Agreement
Refinancing Indebtedness. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto. Any Refinancing Amendment may, without the consent of
any other Lenders, effect such amendments to

 

128



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section 2.19, including any amendments necessary to
establish the Refinancing Term Loans and Refinancing Revolving Credit
Commitments as new Classes, tranches or sub-tranches of Term Loans or Revolving
Credit Commitments and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Company in connection therewith, in each case on terms not inconsistent with
this Section 2.19; provided that no such Refinancing Amendment shall effect any
amendments that would require the consent of each affected Lender pursuant to
Section 10.01 without compliance with the requirements thereof.

Section 2.20. Foreign Obligors Not Obligated For U.S. Loan Party Obligations.
Notwithstanding any contrary provisions in any Loan Document, all references in
the Loan Documents to payments, proceeds, liabilities, Obligations (whether
joint and several or otherwise), Loans, fees, collections, Guarantees,
Collateral, security interests, pledges, indemnities (whether or not joint and
several), cash collateralization, setoff, L/C Advances, L/C Borrowings and any
other arrangement affecting the payment obligations of the Borrowers and the
other Loan Parties and their responsibilities to the Administrative Agent, the
Lenders, Swing Line Lender, L/C Issuer and the other Secured Parties, shall be
with respect to, in the case of and as applied to any U.S. Loan Party, only such
U.S. Loan Party and the other U.S. Loan Parties Guaranteeing the Obligations of
such U.S. Loan Party, such that no payments required to be paid by any Foreign
Obligor or received from, setoffs in respect of, or collections on account of
the property or assets of (including on account of cash collateral of), a
Foreign Obligor (or rights to such receipt or such collection) shall be applied,
directly, or indirectly by sharing among Lenders or Agents, to such U.S. Loan
Party’s Obligations and the Foreign Subsidiaries shall not be liable for or
otherwise obligated to pay (or pledge assets to secure) any Obligations of the
U.S. Loan Parties (whether or not the provisions hereof provide that the Loan
Parties’ obligations are joint and several), it being the intention of the
parties hereto to avoid adverse tax consequences due to the application of
Section 956 of the Code. For the avoidance of doubt, each of the U.K. Borrower
and any Designated Borrower shall be required to make payments in respect of its
Loans and Commitments to the extent provided for under this Agreement, whether
or not such payment is required to be made by the Company or by any Borrower.
All provisions contained in any Loan Document or side letter shall be
interpreted consistently with this Section 2.20 to the extent possible, and
where such other provisions conflict with the provisions of this Section 2.20,
the provisions of this Section 2.20 shall govern.

Section 2.21. U.S. Loan Parties; U.K. Borrower; Designated Borrowers.
Notwithstanding any contrary provisions in any Loan Document, including without
limitation, if applicable, any references in the Loan Documents to payments,
prepayments, proceeds, liabilities, Obligations (whether joint and several or
otherwise), Loans, fees, collections, Guarantees, Collateral, security
interests, pledges, cash collateralization, setoffs, L/C Advances, L/C
Borrowings and any other arrangement affecting the payment obligations of the
Borrowers and the other Loan Parties and their responsibilities to the
Administrative Agent, the Lenders, Swing Line Lender, L/C Issuer and the other
Secured Parties, (a) the Company shall be liable solely as a Guarantor under

 

129



--------------------------------------------------------------------------------

Article 11 in regards to the Obligations of the U.K. Borrower and any Designated
Borrowers and the Cash Management Obligations and Hedge Obligations owing by any
other Loan Party or any Subsidiary of any Loan Party and (b) each Subsidiary
Guarantor shall be liable solely as a Guarantor under Article 11 in regards to
the Obligations of the Company, the U.K. Borrower and any Designated Borrowers
and the Cash Management Obligations and Hedge Obligations owing by any other
Loan Party or any other Subsidiary of any Loan Party. All provisions contained
in any Loan Document or side letter shall be interpreted consistently with this
Section 2.21 to the extent possible, and where such other provisions conflict
with the provisions of this Section 2.21, the provisions of this Section 2.21
shall govern.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Taxes from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deduction or withholding.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined in the good faith
discretion of the Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) if such
Tax is an Indemnified Tax, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined in the good
faith discretion of it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall

 

130



--------------------------------------------------------------------------------

timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) if such Tax is an Indemnified
Tax, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iv) A payment shall not be increased under Section 3.01(a)(iii)(C) above by
reason of a requirement to withhold or deduct from the payment Taxes imposed by
the United Kingdom if, on the date the payment falls due, the payment could have
been made to the Lender without such withholding or deduction if the Lender had
been a Qualifying Lender but on that date that Lender is not or has ceased to be
a Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Company shall (or shall cause the applicable Loan
Party to) timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent, timely reimburse
it for the payment of, any Other Taxes

(c) Tax Indemnifications. (i) Each of the U.S. Loan Parties and the Foreign
Obligors in respect only of Loans to any Foreign Obligors and subject to
Section 2.20 shall, and does hereby, jointly and severally indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error. Subject to Section 2.20,
each of the Loan Parties shall, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan

 

131



--------------------------------------------------------------------------------

Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or any Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or by the taxing authorities of the jurisdiction
pursuant to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

132



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W 9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or W-8BEN-E, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or W-8BEN-E,

 

133



--------------------------------------------------------------------------------

as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by applicable Law and at such time or times reasonably requested by
the Company or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

134



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.

(g) VAT.

(i) All amounts expressed to be payable under a Loan Document by any Loan Party
to a Recipient which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (ii) below, if
VAT is or becomes chargeable on any supply made by any Recipient to any Loan
Party under a Loan Document and such Recipient is required to account to the
relevant tax authority for the VAT, that Loan Party must pay to such Recipient
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Recipient must
promptly provide an appropriate VAT invoice to that Loan Party).

(ii) If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “Receiving Party”) under a Loan
Document, and any Loan Party other than the Receiving Party (the “Relevant
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Receiving Party in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Receiving Party must (where this paragraph (i) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Receiving
Party receives from the relevant tax authority which the Receiving Party
reasonably determines relates to the VAT chargeable on that supply; and

(B) (where the Receiving Party is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Receiving Party, pay to the Receiving Party an amount equal to the VAT
chargeable on that supply but only to the extent that the Receiving Party
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

 

135



--------------------------------------------------------------------------------

(iii) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Recipient for any cost or expense, that Loan Party shall reimburse or indemnify
(as the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 3.01(g) to any Loan Party shall, at any time
when such Loan Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
Person who is treated as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (as provided for in Article 11 of Council
Directive 2006/112/EC or as implemented by a European Member State, or
equivalent provisions in any other jurisdiction).

(v) In relation to any supply made by a Recipient to any Loan Party under a Loan
Document, if reasonably requested by such Recipient, that Loan Party must
promptly provide such Recipient with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with such Recipient’s VAT reporting requirements in relation to such supply.

(vi) For the avoidance of doubt, this Section 3.01(g) shall be subject to
Sections 2.20 and 2.21.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

136



--------------------------------------------------------------------------------

Section 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or any Alternative Currency) or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the applicable Borrower(s) shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the applicable Borrower(s) shall also pay accrued
interest on the amount so prepaid or converted.

Section 3.03. Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent reasonably
determines that (A) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, or (B) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested

 

137



--------------------------------------------------------------------------------

Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause
(i) above, “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders reasonably determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 3.03(a)(i), the Administrative Agent, in
consultation with the applicable Borrower and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of the first sentence of Section 3.03,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the applicable Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (3) any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the applicable Borrower written notice thereof.

Section 3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or the L/C Issuer;

 

138



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the applicable Borrower(s) will pay to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduced amount received or receivable.

(b) Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower(s) will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The applicable Borrower(s) shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

139



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that no Loan Party shall be required to
compensate a Lender or the L/C Issuer pursuant to the provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The applicable Borrower(s) shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided that the applicable Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

(f) For the avoidance of doubt, this Section 3.04 shall be subject to
Section 2.20.

Section 3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower (with
respect to any Borrowings made by such Borrower) shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense directly
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the applicable
Borrower (or any other Borrower);

 

140



--------------------------------------------------------------------------------

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Multicurrency Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any foreign exchange losses and any loss or expense directly arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract (but expressly
excluding any loss of anticipated profits).

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded. For the avoidance of doubt,
this Section 3.05 shall be subject to Section 2.20.

Section 3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to any Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of such Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
or the L/C Issuer requests compensation under Section 3.04, or any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The applicable Borrower(s) hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

 

141



--------------------------------------------------------------------------------

Section 3.07. Survival. All obligations of the Loan Parties under this Article 3
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to prior or concurrent satisfaction of the following conditions precedent
(subject to Section 6.12(c) hereof):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (other than certain of the agreements,
documents, and instruments described in Section 4.01(a)(xi)) (or, in the case of
certificates of governmental officials and certain other documents to be agreed,
a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and each other Loan Document,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;

(ii) Notes executed by the Borrowers party to this Agreement on the date hereof
in favor of each Lender requesting Notes;

(iii) (A) sufficient copies of each Organizational Document of each Loan Party,
as applicable, and, to the extent applicable, certified as of the Closing Date
or a recent date prior thereto by the appropriate Governmental Authority;
(B) signature and incumbency certificates of the officers of such Persons
executing the Loan Documents on behalf of each Loan Party; (C) copies of
resolutions of the Board of Directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date and, in respect of the U.K.
Borrower, authorizing the Company to act as its agent in connection with the
Loan Documents, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (D) other than with respect to the U.K. Borrower, a good standing
certificate from the applicable

 

142



--------------------------------------------------------------------------------

Governmental Authority of each Loan Party’s jurisdiction of incorporation,
organization or formation, dated the Closing Date or a recent date prior thereto
and (E) to the extent requested by the Administrative agent in respect of the
U.K. Borrower, (i) copies of resolutions of its shareholders approving the terms
of, and the transactions contemplated by, the Loan Documents to which the U.K.
Borrower is a party and (ii) a certificate signed by a Responsible Officer of
the U.K. Borrower certifying that the U.K. Borrower Sublimit would not cause any
borrowing or similar limit binding on it to be exceeded.

(iv) a favorable opinion of Brown Rudnick LLP, counsel for the U.S. Loan
Parties, Whyte Hirschboeck Dudek S.C., Wisconsin counsel for the Loan Parties
(or another law firm reasonably acceptable to Administrative Agent) and Brown
Rudnick LLP, U.K. counsel for the U.K. Borrower, in each case as to such matters
as the Administrative Agent may reasonably request, dated as of the Closing Date
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent;

(v) [reserved];

(vi) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since
September 27, 2014 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(vii) a certificate from the applicable Loan Party’s insurance broker or other
evidence satisfactory to the Administrative Agent that all insurance required to
be maintained pursuant to Section 6.05 is in full force and effect, together
with endorsements naming the Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 6.05;

(viii) (A) evidence that the outstanding obligations under the Existing Credit
Agreement shall have been repaid in full and all commitments to lend or make
other extensions of credit thereunder shall have been terminated and (B) all
documents or instruments necessary to release or evidence the release of all
Liens securing the obligations under the Existing Credit Agreement or other
obligations thereunder being repaid on the Closing Date (the “Refinancing”);

(ix) a certificate attesting to the Solvency of the Company and its
Subsidiaries, taken as a whole, after giving effect to the Transactions (as
defined in the Solvency Certificate) and the Borrowings hereunder as if they
occurred on the Closing Date, from the Company’s chief financial officer,
substantially in the form of Exhibit M;

(x) a certificate signed by the chief financial officer of the Company attaching
thereto a duly executed Compliance Certificate demonstrating (on a Pro

 

143



--------------------------------------------------------------------------------

Forma Basis after giving effect to the incurrence of Indebtedness under the
Facilities, the Refinancing and the other transactions to occur on the Closing
Date) compliance with the financial covenants in Section 7.07 as of the last day
of the then-most recently completed Test Period.

(xi) Real Estate Assets:

(A) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Material
Real Estate Asset listed in Schedule 4.01 (each, a “Closing Date Mortgaged
Property”);

(B) an opinion of counsel (from the applicable counsel specified in
Section 4.01(a)(iv)) in each state in which a Closing Date Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;

(C) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by Fidelity National Title Insurance Company or one or more
other title companies reasonably satisfactory to the Collateral Agent with
respect to each Closing Date Mortgaged Property (each, a “Title Policy”), in
amounts not less than the fair market value of each Closing Date Mortgaged
Property, together with copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to the Collateral
Agent that such Loan Party has paid to the title company all expenses and
premiums of the title company and all other sums required in connection with the
issuance of each Title Policy and has paid to the title company or to the
appropriate Governmental Authorities all recording and stamp taxes (including
mortgage recording taxes) payable in connection with recording the Mortgages for
each Closing Date Mortgaged Property in the appropriate real estate records;

(D) (A) a completed Flood Certificate with respect to each Closing Date
Mortgaged Property, which Flood Certificate shall (x) be addressed to the
Collateral Agent and (y) otherwise comply with the Flood Program; (B) if the
Flood Certificate states that such Closing Date Mortgaged Property is located in
a Flood Zone, the Company’s written acknowledgment of receipt of written
notification from the Collateral Agent (x) as to the existence of such Closing
Date Mortgaged Property and (y) as to whether the community in which each
Closing Date Mortgaged Property is located is participating in the Flood
Program; and (C) if such Closing Date Mortgaged Property is located in a Flood
Zone and is located in a community that participates in the Flood Program,

 

144



--------------------------------------------------------------------------------

evidence that the Company has obtained a policy of flood insurance that is in
compliance with all applicable requirements of the Flood Program; and

(E) if required to remove a so called “standard survey exception” from any Title
Policy or issue any customary survey-related endorsements thereto, in each case,
as reasonably requested by the Collateral Agent, an ALTA survey (or any update
of an existing ALTA survey) of the applicable Closing Date Mortgaged Property,
certified to Collateral Agent and dated not more than thirty days prior to the
Closing Date; provided, however, that if, despite the Company’s commercially
reasonable efforts, such survey cannot be delivered on or prior to the Closing
Date, this clause (E) shall be deemed to be satisfied if (a) the Company
delivers such survey within 120 days after the Closing Date and (b) in
connection with the delivery of such survey, the Company causes the applicable
title company to issue such endorsements or modifications to the corresponding
Title Policy as reasonably requested by the Collateral Agent.

(xii) Personal Property Collateral:

(A) evidence that each U.S. Loan Party shall have taken or caused to be taken
any action, executed and delivered or caused to be executed and delivered any
agreement, document or instrument (including any Intellectual Property Security
Agreements, intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 7.01(b) or (x), UCC financing statements, originals of
securities, instruments and chattel paper, any agreements governing deposit
and/or securities accounts, in each case, to the extent required under and
subject to the provisions of the Pledge and Security Agreement and any other
Collateral Documents) and made or caused to be made searches of UCC filings in
the jurisdiction of the chief executive office and state of organization of each
U.S. Loan Party and each jurisdiction where a UCC filing would need to be made
in order to perfect the Collateral Agent’s security interest in the Collateral,
or any filing or recording in furtherance thereof or in connection therewith, in
each case, to the extent reasonably required by the Collateral Agent and in each
case, subject to the provisions of the Pledge and Security Agreement and the
other provisions hereof;

(B) completed Perfection Certificate dated as of the Closing Date and executed
by a Responsible Officer of each U.S. Loan Party, together with all attachments
contemplated thereby;

(C) fully executed Intellectual Property Security Agreements, in proper form for
filing or recording in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, in accordance with Section 4.03
of the Pledge and Security Agreement; and

(D) evidence that each U.S. Loan Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Collateral Agent.

 

145



--------------------------------------------------------------------------------

(b) Any fees required to be paid pursuant to the Fee Letters on or before the
Closing Date shall have been paid. It is hereby expressly acknowledged and
agreed that any fees paid pursuant to this clause (b) shall be paid in
accordance with the Flow of Funds Memorandum delivered by the Company to the
Administrative Agent on the Closing Date.

(c) The Company shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent reimbursable hereunder and invoiced prior to
or on the Closing Date). It is hereby expressly acknowledged and agreed that any
fees paid pursuant to this clause (c) shall be paid in accordance with the Flow
of Funds Memorandum delivered by the Company to the Administrative Agent on the
Closing Date

(d) USA Patriot Act. The Loan Parties shall have provided the documentation and
other information to the Administrative Agent and Lenders that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Patriot Act, to the extent the Company shall have
received written requests therefor at least seven (7) Business Days prior to the
Closing Date.

(e) The Closing Date shall have occurred on or before June 30, 2015.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Notwithstanding anything to the contrary in Section 4.01(a)(xi), it is
understood and agreed that neither the perfection of a security interest in or a
Lien on the Collateral described in such Section 4.01(a)(xi) nor the delivery of
the items described in Section 4.01(a)(xi) shall constitute a condition
precedent to the Closing Date or the obligation of the L/C Issuer and each
Lender to make the initial Credit Extensions, but instead shall be required to
be provided within ninety (90) days (or, in the case of Section 4.01(a)(xi)(E),
120 days) after the Closing Date, subject to such extensions as are reasonably
agreed by the Collateral Agent.

 

146



--------------------------------------------------------------------------------

Section 4.02. Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the satisfaction or waiver in accordance
with Section 10.01 of following conditions precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any such
representation or warranty that is qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, with respect to any such representation or warranty that is
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.08(a) and (b) shall be
deemed to refer to the then-most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Multicurrency Revolving Credit Lenders (in the case of any Loans to
be denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Multicurrency Letter of Credit to be denominated in an Alternative Currency)
would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and, if
applicable, (d) have been satisfied on and as of the date of the applicable
Credit Extension.

 

147



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the L/C Issuer to enter into this Agreement
and to make each Credit Extension to be made thereby, each Loan Party makes the
following representations and warranties to each Lender and the L/C Issuer, on
the Closing Date and on each Credit Date:

Section 5.01. Organization; Requisite Power and Authority; Qualification. Each
of the Borrowers and their Subsidiaries (other than any Immaterial Subsidiary)
(a) is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of its
jurisdiction of organization as identified in Schedule 5.01, (b) has all
requisite power and authority (i) to own and operate its properties and carry on
its business as now conducted and as proposed to be conducted except to the
extent the combined effect of all such failures and exceptions would not have a
Material Adverse Effect, (ii) to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby and (iii) to the
extent such concepts are applicable in such jurisdictions, is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and would not be reasonably expected to have, a Material Adverse Effect.

Section 5.02. Equity Interests and Ownership. The Equity Interests of each
Subsidiary of the Company (other than any Immaterial Subsidiary) and the other
Loan Parties have been duly authorized and validly issued and is fully paid and
non-assessable. As of the Closing Date, there is no existing option, warrant,
call, right, commitment or other agreement to which the Borrowers or any of
their Subsidiaries (other than any Immaterial Subsidiary) is a party requiring,
and there is no membership interest or other Equity Interests of the Borrowers
or any of their Subsidiaries (other than any Immaterial Subsidiary) outstanding
which upon conversion or exchange would require, the issuance by such Borrower
or such Subsidiary of any additional membership interests or other Equity
Interests of such Borrower or such Subsidiary or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of such Borrower or such
Subsidiary. Schedule 5.02 correctly sets forth the organizational structure,
including the ownership interest of each Borrower and each of its Subsidiaries
in their respective Subsidiaries, and capital structure of the Borrowers and
their Subsidiaries as of the Closing Date.

Section 5.03. Due Authorization. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.

Section 5.04. No Conflict. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to the Borrowers

 

148



--------------------------------------------------------------------------------

or any of their Subsidiaries except to the extent that such violation would not
have a Material Adverse Effect, (ii) any of the Organizational Documents of the
Borrowers or any of their Subsidiaries, or (iii) in any material respect, any
order, judgment or decree of any court or other agency of government binding on
the Borrowers or any of their Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of the Borrowers or any of their Subsidiaries,
except to the extent the combined effect of all such conflicts, breaches and
defaults would not have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Company or any of its Subsidiaries (other than any Liens permitted under any of
the Loan Documents or created under any of the Loan Documents in favor of the
Collateral Agent, on behalf of the Secured Parties); or (d) require any approval
of stockholders, members or partners or any approval or consent of any Person
under any Contractual Obligation of the Borrowers or any of their Subsidiaries,
except (x) for such approvals or consents which will be obtained on or before
the Closing Date and disclosed in writing to Lenders or (y) to the extent the
combined effect of the failure to obtain all such approvals and consents would
not have a Material Adverse Effect.

Section 5.05. Governmental Consents. As of the Closing Date, the execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority,
unless such action is taken, notice given or consents obtained on or prior to
the Closing Date and except for (a) filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
and/or recordation, on or before the Closing Date and (b) those registrations
with, consents approvals or approvals of, or notices to, or other action to,
with or by, any Governmental Authority, the failure of which to obtain, make or
take would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 5.06. Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

Section 5.07. Reserved.

Section 5.08. Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations, cash flows and changes in shareholders’ equity
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

 

149



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated March 31, 2015, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

Section 5.09. No Material Adverse Effect. Since September 27, 2014, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

Section 5.10. No Restricted Junior Payments. Since September 27, 2014, neither
the Borrowers nor any of their Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 7.04
(or, with respect to the period prior to the Closing Date, would have been
permitted if this Agreement had been in effect at such time).

Section 5.11. Adverse Proceedings, Etc. Except as set forth on Schedule 5.11,
there are no Adverse Proceedings, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Borrowers
nor any of their Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect or (b) is subject to or
in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Section 5.12. Payment of Taxes. Except as otherwise permitted under Section
6.03, all federal, state and other Tax returns and Tax reports of the Borrowers
and their Subsidiaries required to be filed by any of them have been timely
filed (taking into account any extension of time granted to them), and all
federal, state and other Taxes shown on such Tax returns to be due and payable
and all federal, state, and other Taxes, assessments, fees and other
governmental charges upon the Borrowers and their Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except those (a) which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made or provided in accordance with GAAP or (b) with respect
to which the failure to make such filing or payment would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. Each
Borrower

 

150



--------------------------------------------------------------------------------

has not received notice of any proposed federal, state or other Tax assessment
against such Borrower or any of its Subsidiaries except those (a) which are
being actively contested by such Borrower or such Subsidiary in good faith and
by appropriate proceedings and for which adequate reserves have been made or
provided in accordance with GAAP or (b) with respect to which the failure to pay
such proposed Tax assessment would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.13. Properties.

(a) Title. Each of the Borrowers and each of their Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in Intellectual Property) and (iv) good title to (in the case of all
other personal property) all of their respective properties and assets reflected
in their respective Audited Financial Statements referred to in Section 5.08 and
in the then-most recent financial statements delivered pursuant to Section 6.01,
in each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 7.08, except for such defects in title, leasehold interest or licensed
interest as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Except as permitted by this Agreement or any
Collateral Document, all such properties and assets are free and clear of Liens
in all material respects.

(b) Real Estate. As of the Closing Date, Schedule 5.13(b) contains a true,
accurate and complete list of (i) all Domestic Real Estate Assets, the fee
interest with respect to which, is owned by a Loan Party and (ii) all leases,
licenses or other occupancy arrangements (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) currently in
effect with respect to any Material Real Estate Asset. Each lease or assignments
of lease affecting any Real Estate Asset of any U.S. Loan Party, regardless of
whether such U.S. Loan Party is the landlord or tenant (whether directly or as
an assignee or successor in interest) under such lease or assignment is in full
force and effect with respect to such U.S. Loan Party and the Company does not
have knowledge of any default that has occurred and is continuing thereunder,
except where such defaults individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect, and each such agreement
constitutes the legally valid and binding obligation of each applicable U.S.
Loan Party, enforceable against such U.S. Loan Party in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

(c) Intellectual Property. Each of the Borrowers and each of their Subsidiaries
owns or is validly licensed to use all Intellectual Property that is necessary
for the present conduct of its business, free and clear of Liens (other than
Permitted Liens), without conflict with the rights of any other Person unless
the failure to own or benefit from such valid license would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Neither the Borrowers nor any of their Subsidiaries is

 

151



--------------------------------------------------------------------------------

infringing, misappropriating, diluting or otherwise violating the Intellectual
Property rights of any other Person unless (x) such infringement,
misappropriation, dilution or violation would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (y) set
forth on Schedule 5.13 hereof. Other than as set forth on Schedule 5.13(c),
there is no pending or, to the best knowledge of the Borrowers and their
Subsidiaries, threatened claim, investigation, litigation or other proceeding
against the Borrowers or any of their Subsidiaries alleging any such
infringement, misappropriation, dilution or other violation that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. To the best knowledge of the Borrowers and their Subsidiaries, during
the past two (2) years (or earlier if presently not resolved), no Person has
infringed, misappropriated, diluted or otherwise violated any Intellectual
Property Assets unless such infringement, misappropriation, dilution or
violation would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each of the Borrowers and each of their
Subsidiaries has taken and are taking commercially reasonable steps, consistent
with industry standards, to maintain and protect all Intellectual Property
Assets that are material to the conduct of its respective business unless
failure to take such steps would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.14. Environmental Matters. Neither the Borrowers nor any of their
Subsidiaries nor any of their respective Real Property Facilities or operations
are subject to any outstanding written order, consent decree or settlement
agreement with any Person relating to any Environmental Law, any Environmental
Claim or any Hazardous Materials Activity that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
Neither the Borrowers nor any of their Subsidiaries or, to any Loan Party’s
knowledge, any predecessor of the Borrowers or any of their Subsidiaries, has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law that would reasonably be expected to have a
Material Adverse Effect. There are no and, to each of the Borrowers’ and their
Subsidiaries’ knowledge, have been no, conditions, occurrences or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against the Borrowers or any of their Subsidiaries or any
predecessor of the Borrowers or any of their Subsidiaries that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. None of the Borrowers’ and their Subsidiaries’ operations that involve
the generation, transportation, treatment, storage or disposal of hazardous
waste, including as defined under 40 C.F.R. Parts 260 et seq. or any state
equivalent, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. Compliance with all requirements pursuant to or
under Environmental Laws would not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. No event or condition has
occurred or is occurring with respect to the Borrowers or any of their
Subsidiaries or, to any Loan Party’s knowledge, any predecessor of the Borrowers
or any of their Subsidiaries, relating to any Environmental Law or any Hazardous
Materials Activity which individually or in the aggregate has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

152



--------------------------------------------------------------------------------

Section 5.15. No Defaults. Neither the Borrowers nor any of their Subsidiaries
are in material default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except, in each case,
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to have a Material Adverse Effect.

Section 5.16. Material Contracts. Schedule 5.16 contains a true, correct and
complete list of all agreements evidencing Contractual Obligations of the
Borrowers and their Subsidiaries in effect on the Closing Date which are
required by U.S. securities laws to be filed by the Company as exhibits to the
periodic reports it files with the SEC except for employment agreements,
management contracts or compensatory plans, contracts or arrangements. Except as
set forth on Schedule 5.16, all Material Contracts are in full force and effect
and, to the Company’s knowledge, no defaults currently exist thereunder.

Section 5.17. Governmental Regulation.

(a) Neither the Borrowers nor any of their Subsidiaries is required to register
or is subject to regulation under (i) the Investment Company Act of 1940 or
(ii) any other federal or state statute or regulation which, in each case, may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

(b) Neither the Borrowers nor any of their Subsidiaries are a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

Section 5.18. Margin Stock. After applying the proceeds of the Loans, not more
than 25% of the value of assets of the Borrowers and their Subsidiaries, taken
as a whole, consist of Margin Stock (within the meaning of Regulation U issued
by the FRB). Neither the Borrowers nor any of their Subsidiaries are engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

Section 5.19. Employee Matters. Neither the Borrowers nor any of their
Subsidiaries are engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against the Borrowers or any of their Subsidiaries,
or to the knowledge of the Borrowers, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Borrowers or any of their Subsidiaries or to the knowledge of the
Borrowers, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving the Borrowers or any of their Subsidiaries and
(c) to the knowledge of the Borrowers, no union representation question existing
with respect to the employees of the Borrowers or any of their Subsidiaries and,
to the

 

153



--------------------------------------------------------------------------------

knowledge of the Borrowers, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as would not reasonably be
expected to have a Material Adverse Effect.

Section 5.20. Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, the Borrowers, each of their Subsidiaries and each of their respective
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan. Except as
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect, each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Code has received or requested a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. Except as would not reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect, no
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or is expected to be incurred by the Borrower, any of its
Subsidiaries or any of their ERISA Affiliates. No ERISA Event has occurred or is
reasonably expected to occur. Except to the extent required under Section 4980B
of the Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of the Borrowers, any of their Subsidiaries or any of
their respective ERISA Affiliates. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, the
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by the Borrowers, any of their
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
then-most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the then-most recent actuarial valuation for such
Pension Plan) did not materially exceed the aggregate current value of the
assets of such Pension Plan. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, as of
the then-most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, in each case, prior to the Closing Date, the
potential liability of the Borrowers, their respective Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is not more
than zero. Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, the Borrowers, each of their
respective Subsidiaries and each of their respective ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan. Neither the Company nor
any Subsidiary has received any notice or is otherwise aware that its

 

154



--------------------------------------------------------------------------------

Foreign Pension Plans are not in compliance with their terms or with the
requirements of any applicable laws, statutes, rules, regulations and orders,
and the aggregate unfunded liabilities with respect to such Foreign Pension
Plans would not reasonably be expected to result in a Material Adverse Effect.

Section 5.21. [Reserved].

Section 5.22. Solvency. The Loan Parties are, in the aggregate, and, upon the
incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, will be, in the aggregate, Solvent.

Section 5.23. [Reserved].

Section 5.24. Compliance with Statutes, Etc. Except as set forth on Schedule
5.24, each of the Borrowers and their Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws with respect to any Real Property Facility or the
operations of the Borrowers or any of their Subsidiaries), except such
non-compliance that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.25. Disclosure. The written information (other than the Projections)
contained in any Loan Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of the
Borrowers or any of their Subsidiaries for use in connection with the
transactions contemplated hereby, taken as a whole, as and when furnished but
after giving effect to all supplements and updates provided thereto, is and will
be complete and correct in all material respects and does not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which such statements were or are made, not materially
misleading. Any projections and pro forma financial information contained in
such materials (the “Projections”) have been or will be prepared in good faith
based upon assumptions believed by the Company to be reasonable at the time such
Projections are furnished to the Lenders (it being understood that the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the Company’s control, the Projections, by their nature, are
inherently uncertain and no assurances are being given by the Company that the
results reflected in the Projections will be achieved and actual results may
differ from the Projections and such differences may be material) (it being
understood that nothing under this Section 5.25 or any other provision of this
Agreement shall be construed to require the Company or any of its Subsidiaries
to deliver Projections). There are no facts known (or which should upon the
reasonable exercise of diligence be known) to the Borrowers (other than matters
of a general economic nature) that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.

 

155



--------------------------------------------------------------------------------

Section 5.26. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness,” “Designated Senior Indebtedness” or any similar designation under
and as defined in any agreement governing any Subordinated Indebtedness and the
subordination provisions set forth in each such agreement are legally valid and
enforceable against the Loan Parties party thereto except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

Section 5.27. PATRIOT Act; Sanctioned Persons.

(a) To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i)) the United States Trading with the Enemy Act, the
International Emergency Economic Powers Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”) and all other applicable
anti-corruption Laws, and (iii) the PATRIOT Act.

(b) Neither the Borrowers, nor any of their Subsidiaries nor, to the knowledge
of the Borrowers, any director, officer, employee, agent or affiliate of the
Borrowers is a Person that is, or is owned or controlled by Persons that are:
(i) the subject of any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority (collectively, “Sanctions”) or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

Section 5.28. Use of Proceeds. The Borrowers will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in Section 6.14.

Section 5.29. Security Documents.

(a) The Pledge and Security Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Personal Property Collateral and the proceeds described herein
and (i) when the Pledged Collateral is delivered to the Collateral Agent in
accordance with the terms of the Pledge and Security Agreement, the Lien created
under Pledge and Security Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
U.S. Loan Parties in such Pledged Collateral, in each case prior and superior in
right to any other Person and (ii) when financing statements in appropriate form
are filed in the offices specified in the Perfection Certificate delivered on
the Closing Date, the Lien created under the Pledge and Security Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the U.S. Loan Parties in the Personal Property Collateral
described in such statements (other than

 

156



--------------------------------------------------------------------------------

Intellectual Property and any Personal Property Collateral which may not be
perfected by filing of a financing statement) in each case prior and superior in
right to any other Person, other than with respect to Liens expressly permitted
by Section 7.02.

(b) Upon the recordation of the Pledge and Security Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Company
and the Collateral Agent) with the United States Patent and Trademark Office and
the United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified in the Perfection Certificate
delivered on the Closing Date, the Lien created under the Pledge and Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the U.S. Loan Parties in the Intellectual
Property of such Loan Parties described therein as “Collateral” to the extent
that a security interest therein may be perfected by filing in the United States
and its territories and possessions and such Lien is, in each case, prior and
superior in right to the Lien of any other Person other than Liens permitted by
Section 7.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the U.S. Loan Parties
after the Closing Date).

(c) Subject to Section 6.12(c) hereof, each Mortgage is effective to create in
favor of the Collateral Agent, a legal, valid and enforceable First Priority
Lien on all of the applicable U.S. Loan Party’s right, title and interest in and
to the Closing Date Mortgaged Property thereunder and the proceeds thereof,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles, and when such Mortgage is filed in the offices
specified in the Perfection Certificate delivered on the Closing Date, such
Mortgage shall constitute a fully perfected First Priority Lien on, and security
interest in, all right, title and interest of such U.S. Loan Party in such
Closing Date Mortgaged Property and the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted by Section 7.02.

Section 5.30. Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

157



--------------------------------------------------------------------------------

(b) The Applicable Foreign Obligor Documents to which such Foreign Obligor is
party are, subject to Legal Reservations, in proper legal form under the Laws of
the jurisdiction in which such Foreign Obligor is organized and existing for the
enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of such Applicable Foreign Obligor Documents. It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents to which
such Foreign Obligor is a party that such Applicable Foreign Obligor Documents
be filed, registered or recorded with, or executed or notarized before, any
court or other authority in the jurisdiction in which such Foreign Obligor is
organized and existing or that any registration charge or stamp or similar Tax
be paid on or in respect of such Applicable Foreign Obligor Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
such Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c) There is no Tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents to which such Foreign Obligor is a party,
or (ii) in the case of any payment by the U.K. Borrower pursuant to the
Applicable Foreign Obligor Documents on a payment to a Lender which is (1) a
Qualifying Lender pursuant to clause (a) of the definition thereof or (2) a
Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue and Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE 6

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article 6.

Section 6.01. Financial Statements and Other Reports. The Company will deliver
to the Administrative Agent and Lenders:

(a) Quarterly Financial Statements. Promptly when available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of the Company and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto (it being agreed that the furnishing
of the Company’s quarterly report on Form 10-Q for such Fiscal Quarter, as filed
with the SEC, will satisfy the Company’s obligations under this Section 6.01(a)
with respect to such Fiscal Quarter).

 

158



--------------------------------------------------------------------------------

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of the
Company and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by the Company, or
reasonably satisfactory to the Administrative Agent (which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit), and shall be prepared in accordance with audit standards of the
Public Accounting Oversight Board and applicable Laws (it being agreed that the
furnishing of the Company’s annual report on Form 10-K for such year, as filed
with the SEC, will satisfy the Company’s obligation under this Section 6.01(b)
with respect to such year).

(c) Compliance Certificate. Promptly when available, and in any event within 45
days after the end of each of the first three Fiscal Quarters and within 90 days
after the end of each Fiscal Year, a duly executed and completed Compliance
Certificate.

(d) Certificate Regarding Change In GAAP. If any change in GAAP or in the
application thereof has occurred since the date of the consolidated balance
sheet of the Company most recently theretofore delivered under Section 6.01(a)
or Section 6.01(b) hereof that has had, or could have, a significant effect, as
determined by Company in its good faith judgment, on the calculations of any
ratio or covenant hereunder, the Company shall deliver a certificate specifying
in reasonable detail the nature of such change and the effect thereof on such
calculations.

(e) Notice of Default. Promptly upon any Responsible Officer of any Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Borrower with respect
thereto; (ii) that any Person has given any notice to any Borrower or any of its
Subsidiaries or taken any other

 

159



--------------------------------------------------------------------------------

action with respect to any event or condition set forth in Section 8.01(b); or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of a Responsible Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action such Borrower has taken, is taking
and proposes to take with respect thereto.

(f) Notice of Litigation. Promptly upon any Responsible Officer of any Borrower
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by any Borrower to the Lenders or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), would be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to the Borrowers to
enable the Lenders and their counsel to evaluate such matters; provided that the
Borrowers shall not be required to compromise in any way their attorney-client
privilege provided that a press release (describing the required information in
clauses (i) or (ii) of this Section 6.01(f)) delivered in accordance with
Sections 6.01(l) and 6.01(o) shall be deemed to satisfy the requirements in this
Section 6.01(f) unless additional information is requested by Lenders in
accordance with this Section 6.01(f), in which case the Borrowers shall be
required to so deliver such information in accordance with this Section 6.01(f).

(g) ERISA. Provided that the Borrowers shall not be required to compromise in
any way their attorney-client privilege, (i) promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event that would reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, a written notice specifying the nature thereof, what action any
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness
upon request, copies of (A) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Company, any of its Subsidiaries
or any of their respective ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (B) all notices received by any Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (C) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request.

(h) [Reserved].

(i) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from the Company’s insurance broker(s) outlining
all material insurance coverage maintained as of the date of such certificate by
the Company and its Subsidiaries.

 

160



--------------------------------------------------------------------------------

(j) Information Regarding Collateral. The Company agrees promptly (and in any
event no later than the earlier of (x) 30 days after such change and (y) if
applicable, 10 days prior to the date on which the perfection of the Liens under
the Collateral Documents would (absent additional filings or other actions)
lapse, in whole or in part, by reason of such change) to (i) furnish to the
Collateral Agent written notice of any change (A) in any Loan Party’s corporate
name, (B) in any Loan Party’s identity or corporate structure, (C) in any Loan
Party’s jurisdiction of organization or (D) in any Loan Party’s Federal Taxpayer
Identification Number or state organizational identification number and
(ii) with respect to any U.S. Loan Party, make all filings under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all material respects in all the Collateral as contemplated in the
Collateral Documents; provided that, in connection with any change completed in
connection with the Reorganization, the Company shall not be required to take
any steps under this Section 6.01(j)(ii) until the date that is ninety (90) days
following the date of such change (or such longer period as may be consented to
by the Collateral Agent in its sole discretion) . The Company also agrees
promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

(k) Annual Collateral Verification. Within 90 days after the end of each Fiscal
Year, with respect to the preceding Fiscal Year, the Company shall deliver to
the Administrative Agent a certificate of its Responsible Officer certifying
that all UCC financing statements (including fixtures filings, as applicable)
and all supplemental Intellectual Property security agreements (including the
Intellectual Property Security Agreements) or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each applicable jurisdiction to the
extent necessary to effect, protect and perfect the security interests in the
Collateral owned by the U.S. Loan Parties as of such date, in accordance with
the Collateral Documents, subject to the compliance periods set forth therein,
for a period of not less than 18 months after the Closing Date or the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

(l) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Company to its security holders acting in such
capacity or by any Subsidiary of the Company to its security holders other than
the Company or another Subsidiary of the Company, (B) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Company or any of its Subsidiaries with any securities exchange or with the SEC
or any other Governmental Authority, provided that the Company shall not be
required to compromise in any way its attorney-client privilege and (C) all
press releases and other statements filed with and/or furnished to the SEC by
Company concerning the Company or any of its Subsidiaries and (ii) such other
information and data with respect to the Company or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or any
Lender, provided that the Company and its Subsidiaries shall not be required to
compromise in any way their attorney-client privilege.

 

161



--------------------------------------------------------------------------------

(m) Certification of Public Information. The Borrowers and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 6.01 or otherwise
(the “Company Materials”) are being distributed through IntraLinks/IntraAgency,
SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that the Company has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such Public Lenders. The Company agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Company
which is suitable to make available to Public Lenders. If the Company has not
indicated whether a document or notice delivered pursuant to this Section 6.01
contains Non-Public Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material Non-Public Information with respect to
the Company, its Subsidiaries and their securities.

(n)

(i) Immaterial Subsidiaries. Together with each delivery of a Compliance
Certificate pursuant to Section 6.01(c) hereof, a certificate of a Responsible
Officer of the Company designating any Subsidiary that qualifies as an
Immaterial Subsidiary, and certifying that such Immaterial Subsidiary, together
with all other Immaterial Subsidiaries, (x) has assets comprising less than 5%
of Total Assets on the last day of the immediately preceding Fiscal Quarter or
Fiscal Year, as applicable, and (y) contributes less than 5% of Consolidated
Adjusted EBITDA for the period of four consecutive Fiscal Quarters ending on the
last day of the immediately preceding Fiscal Quarter or Fiscal Year, as
applicable, which certificate shall be deemed to supplement Schedule 1.01(D)(2)
for all purposes hereof; provided that any Domestic Subsidiary that shall have
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement and otherwise complied with the provisions of Section 6.10 shall be
deemed not to be an Immaterial Subsidiary and excluded from the calculations set
forth above unless the Company later designates such Subsidiary as an Immaterial
Subsidiary.

(ii) Immaterial Domestic Subsidiaries. Together with each delivery of a
Compliance Certificate pursuant to Section 6.01(c) hereof, a certificate of a
Responsible Officer of the Company designating any Domestic Subsidiary that
qualifies as an Immaterial Domestic Subsidiary, and certifying that such
Immaterial Domestic Subsidiary, together with all other Immaterial Domestic
Subsidiaries, (x) has assets comprising less than 5% of Total Assets of the
Company and its Domestic Subsidiaries on the last day of the immediately
preceding Fiscal Quarter or Fiscal Year, as applicable, and (y) contributes less
than 5% of Consolidated Adjusted EBITDA of the Company and its Domestic
Subsidiaries for the period of four consecutive Fiscal Quarters ending on the
last day of the immediately preceding Fiscal Quarter or Fiscal Year, as
applicable, which certificate shall be deemed to supplement Schedule 1.01(D)(1)
for all purposes hereof; provided that any Domestic Subsidiary that shall have
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement and

 

162



--------------------------------------------------------------------------------

otherwise complied with the provisions of Section 6.10 shall be deemed not to be
an Immaterial Domestic Subsidiary and excluded from the calculations set forth
above unless the Company later designates such Subsidiary as an Immaterial
Domestic Subsidiary.

(o) Electronic Delivery. Documents required to be delivered pursuant to Sections
6.01(a), 6.01(b), 6.01(d) or 6.01(l) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the internet and, other than information
required to be delivered pursuant to Section 6.01(l), informs the Administrative
Agent in writing on the same date of such posting; or (ii) on which such
documents are posted on the Company’s behalf on an internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial or governmental, third-party website or whether sponsored by the
Administrative Agent) and, other than information required to be delivered
pursuant to Section 6.01(l) informs the Administrative Agent in writing on the
same date of such posting. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide electronic or paper copies of
the Compliance Certificates required by Section 6.01(c) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery of or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it from the
Administrative Agent or maintaining its copies of such documents.

Section 6.02. Existence. Except to the extent not prohibited under Section 7.08
(other than Section 7.08(s)) or if otherwise permitted hereunder, each Loan
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business (except, other than with respect
to the Company, to the extent failing to so preserve and keep its existence
and/or such rights, franchises, licenses and permits would not reasonably be
expected to cause a Material Adverse Effect).

Section 6.03. Payment of Taxes and Claims. Each Loan Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty or fine accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any material penalty or
fine shall be incurred with respect thereto; provided, (i) no such Tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (x) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP, shall
have been made therefor and (y) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, and which is not permitted pursuant
to Section 7.02 such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral

 

163



--------------------------------------------------------------------------------

to satisfy such Tax or claim or (ii) failure to make such payment would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. No Loan Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than the Company or any of its Subsidiaries).

Section 6.04. Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties reasonably necessary in the operation of or used or useful in the
business of the Company and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.
Nothing in this Section 6.04 shall prevent (a) Dispositions, consolidations or
mergers in accordance with Section 7.08 or (b) the abandonment of rights,
franchises, licenses, trade names, copyrights, patents, trademarks or other
Intellectual Property in accordance with Section 7.08(g).

Section 6.05. Insurance. The Borrowers will maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third-party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage, in respect of
the assets, properties and businesses of the Borrowers and their Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, the Company will
maintain or cause to be maintained (a) to the extent required by law, flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the Flood Program, in each case in compliance
with any applicable regulations of the FRB and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall name the Collateral Agent, on behalf of the Secured
Parties, as an additional insured thereunder as its interests may appear or
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Collateral Agent, that names the Collateral Agent, on
behalf of the Secured Parties, as the loss payee thereunder, as applicable, and
provide for at least thirty (30) days’ (or such shorter period as may be
consented to by the Collateral Agent in its reasonable discretion) prior written
notice to the Collateral Agent of any cancellation of such policy; provided
that, unless an Event of Default shall have occurred and be continuing, the
Collateral Agent shall turn over to the applicable Borrower any amounts received
by it as loss payee under any casualty insurance maintained by such Borrower or
its Subsidiaries, the disposition of such amounts to be subject to the
provisions of Section 2.05(c)(ii), and, unless an Event of Default shall have
occurred and be continuing, the Administrative Agent agrees that the applicable
Borrower and/or the applicable Subsidiary shall have the sole right to adjust or
settle any claims under such insurance.

 

164



--------------------------------------------------------------------------------

Section 6.06. Books and Records; Inspections. Each Loan Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities. Each Loan Party will, and will cause each of its Subsidiaries
to, permit representatives of the Administrative Agent (and, after the
occurrence and during the continuation of an Event of Default, of each Lender),
at the expense of the Lenders (or, after the occurrence and during the
continuation of an Event of Default, at the expense of the Company) to visit and
inspect any of the properties of any Loan Party and any of its respective
Subsidiaries (subject to the rights of lessees or sublessees thereof and subject
to any restrictions or limitations in the applicable lease, sublease or other
written occupancy arrangement pursuant to which Borrowers or such their
Subsidiary is a party), to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.

Section 6.07. [Reserved].

Section 6.08. Compliance with Laws. Each Loan Party will comply, and shall cause
each of its Subsidiaries, if any, on or occupying any Real Property Facilities
to comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws), except
in such instances in which the failure to comply therewith would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

Section 6.09. Environmental Matters.

(a) Environmental Disclosure. Provided that the Company and its Subsidiaries
shall not be required to compromise in any way their attorney-client privilege
(except that such attorney-client privilege shall not be asserted in connection
with any environmental audits, investigations, analyses and reports of any kind
or character prepared by a third party that is not legal counsel for the Company
or any of its Subsidiaries), the Company will deliver to the Administrative
Agent and the Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Company or any of its
Subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with respect to significant environmental matters relating to the
Company or any of its Subsidiaries or any Real Property Facility or with respect
to any Environmental Claims that would reasonably be expected to have a Material
Adverse Effect;

(ii) promptly upon a Responsible Officer, the Vice President
(Facilities/Environmental, Health and Safety/Real Estate) or Senior Manager
(Corporate Environmental, Health and Safety) obtaining knowledge thereof,

 

165



--------------------------------------------------------------------------------

written notice describing in reasonable detail (A) any Release required to be
reported to any Governmental Authority under any applicable Environmental Laws
unless the Company reasonably determines that such Release would not reasonably
be expected to have a Material Adverse Effect, (B) any remedial action taken by
any Borrower or any other Person in response to (1) any Hazardous Materials
Activities the existence of which would reasonably be expected to result in one
or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect or (2) any Environmental Claims that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect and (C) any Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Real Property Facility that
could cause such Real Property Facility or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws, except to the extent that such restrictions,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect;

(iii) as soon as practicable following the sending or receipt thereof by the
Company or any of its Subsidiaries, a copy of any and all written communications
with respect to (A) any Environmental Claims that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
(B) any Release required to be reported to any Governmental Authority that would
reasonably be expected to have a Material Adverse Effect and (C) any request for
information from any Governmental Authority that suggests such Governmental
Authority is investigating whether the Company or any of its Subsidiaries may be
potentially responsible for any Hazardous Materials Activity that would
reasonably be expected to have a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets or property by the Company or any of its
Subsidiaries that would reasonably be expected to (1) expose the Company or any
of its Subsidiaries to, or result in, Environmental Claims that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (2) affect the ability of the Company or any of its Subsidiaries to maintain
in full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (B) any proposed
action to be taken by the Company or any of its Subsidiaries to modify current
operations in a manner that would reasonably be expected to subject the Company
or any of its Subsidiaries to any additional obligations or requirements under
any Environmental Laws that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 6.09(a).

 

166



--------------------------------------------------------------------------------

(b) Hazardous Materials Activities, Etc. Each Loan Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Loan Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) make an
appropriate response to any Environmental Claim against such Loan Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 6.10. Subsidiaries.

(a) Unless such Person qualifies as an Excluded Subsidiary, in the event that
any Person becomes a Subsidiary of the Company:

(i) the Company shall promptly (and in any event within thirty (30) Business
Days, or such later date as agreed to by the Administrative Agent in its sole
discretion) cause such Subsidiary to become a Subsidiary Guarantor hereunder and
a Grantor under the Pledge and Security Agreement by executing and delivering to
the Administrative Agent and the Administrative Agent a Counterpart Agreement;
and

(ii) the Company and such Subsidiary shall promptly (and in any event within
thirty (30) Business Days, or such later date as agreed to by the Administrative
Agent in its sole discretion) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements
and certificates reasonably requested by the Collateral Agent, including those
which are similar to those described in Sections 4.01(a)(iii), 4.01(a)(xi) (to
the extent such Person owns any Material Real Estate Asset at such time) and
4.01(a)(xii) (and in the case of actions similar to those in
Section 4.01(a)(xi), within sixty (60) days (or such later date as agreed to by
the Administrative Agent in its sole discretion)).

(b) In the event that any Person becomes a First-Tier Foreign Subsidiary or
Excluded Disregarded Entity, and the Equity Interests of such Foreign Subsidiary
or Excluded Disregarded Entity are owned by the Company or by any Domestic
Subsidiary thereof (other than any Excluded Subsidiary), the Company shall, or
shall cause such Domestic Subsidiary to, promptly (and in any event within
thirty (30) Business Days, or such later date as agreed to by the Administrative
Agent in its sole discretion) deliver all such documents, instruments,
agreements and certificates as are similar to those described in
Section 4.01(a)(iii), and the Company shall take, or shall cause such Domestic
Subsidiary to take, all of the actions referred to in Section 4.01(a)(xii)
necessary to grant and to perfect a First Priority Lien in favor of the
Collateral Agent, for the benefit of the Secured Parties, under the Pledge and
Security Agreement in 65% of the Equity Interests of such First-Tier Foreign
Subsidiary or Excluded Disregarded Entity, as applicable (it being understood
and agreed that (x) no actions to grant or perfect any lien or security interest
in a Foreign Jurisdiction or under the laws of a Foreign Jurisdiction shall be
required to be undertaken with respect to such Equity Interests and

 

167



--------------------------------------------------------------------------------

(y) neither the Company nor any of its Subsidiaries shall be required to enter
into any security agreements or pledge agreements governed by laws of any
non-U.S. jurisdictions).

(c) With respect to any Person that becomes a Domestic Subsidiary of the
Company, the Company shall promptly (and in any event within fifteen
(15) Business Days after such Person becoming a Domestic Subsidiary, or such
later date as agreed to by the Administrative Agent in its sole discretion) send
to the Administrative Agent written notice setting forth with respect to such
Person (x) the date on which such Person became a Domestic Subsidiary of the
Company and (y) all of the data required to be set forth in Schedule 5.01 with
respect to Subsidiaries of the Company, and such written notice shall be deemed
to supplement Schedule 5.01 for all purposes hereof.

Section 6.11. Additional Material Real Estate Assets. In the event that any U.S.
Loan Party acquires a Material Real Estate Asset or any Real Estate Asset owned
on the Closing Date or acquired thereafter, in each case, becomes a Material
Real Estate Asset due to the construction of improvements thereon following the
Closing Date or the acquisition thereof, as applicable, and such interest has
not otherwise been made subject to the Lien of the Collateral Documents in favor
of the Collateral Agent, for the benefit of the Secured Parties, then promptly
(and in any event within ninety (90) days after the acquisition of such Material
Real Estate Asset or any Real Estate Asset becoming a Material Real Estate Asset
(or such longer period as may be consented to by the Administrative Agent in its
sole discretion)) (i) such U.S. Loan Party shall take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages,
Title Policies, documents, instruments, agreements, opinions and certificates,
required pursuant to Section 4.01(a)(xi) (it being understood and agreed that
such U.S. Loan Party shall comply with the requirements of
Section 4.01(a)(xi)(D) prior to the execution and delivery of any Mortgages or
other documents to be provided with respect to each such Material Real Estate
Asset) with respect to each such Material Real Estate Asset that the Collateral
Agent shall reasonably request to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority Lien in such Material
Real Estate Assets and (ii) the Company shall prepare and deliver environmental
site assessments and reliance letters for each such additional Material Real
Estate Asset, each in form and substance reasonably acceptable to the Collateral
Agent; provided that no such Lien shall be required to be granted as
contemplated by this Section 6.11 on any Real Estate Asset or fixtures the
acquisition of which is financed, or is to be financed in whole or in part
through the incurrence of Indebtedness permitted by Section 7.01(n) or
Section 7.09 until such Indebtedness is repaid in full (without giving effect to
any refinancing thereof) or, as the case may be, the Company determines not to
proceed with such financing or refinancing. In addition to the foregoing, the
Company shall, at the request of the Collateral Agent, deliver, from time to
time, to the Collateral Agent such appraisals as are required by law or
regulation of Material Real Estate Assets with respect to which the Collateral
Agent has been granted a Lien to the extent that the Company or any other party
has a copy of the appraisal and is permitted by the applicable third party
appraisers and/or lenders to deliver a copy to Collateral Agent. For the
avoidance of doubt, the Company shall not be required to deliver Phase I
Environmental Site Assessments or reliance letters for any Closing Date
Mortgaged Property.

 

168



--------------------------------------------------------------------------------

Section 6.12. Further Assurances.

(a) At any time or from time to time upon the request of the Administrative
Agent (but subject to the Collateral Documents, if applicable), each Loan Party
will, at its expense, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as the Administrative Agent or the
Collateral Agent may reasonably request in order to effect fully the purposes of
the Loan Documents. In furtherance and not in limitation of the foregoing, the
Company shall take such actions as the Administrative Agent or the Collateral
Agent may reasonably request from time to time to ensure that (i) the
Obligations of the Company are (A) guaranteed by each Subsidiary that is not an
Excluded Subsidiary and (B) secured by substantially all of the assets of the
Company and the Subsidiary Guarantors and all of the outstanding Equity
Interests of the Domestic Subsidiaries (other than Excluded Subsidiaries
pursuant to clauses (i), (iii) and (iv) of the definition of “Excluded
Subsidiary”) and 65% of the Equity Interests of First-Tier Foreign Subsidiaries
and Excluded Disregarded Entities and (ii) the Obligations of the Foreign
Obligors are guaranteed by the Company and each Subsidiary Guarantor, subject in
each case, to the provisions set forth herein, in the Pledge and Security
Agreement and the other Loan Documents, as applicable.

(b) If, at any time and from time to time after the Closing Date, any Immaterial
Domestic Subsidiary that is not a Loan Party, together with all other Immaterial
Domestic Subsidiaries, (i) has assets comprising more than 5% of Total Assets of
the Company and its Subsidiaries on the last day of the then-most recent Fiscal
Quarter or Fiscal Year for which financial statements are required to be
delivered pursuant to this Agreement or (ii) contributes more than 5% of the
Consolidated Adjusted EBITDA of the Company and its Subsidiaries for the period
of four Fiscal Quarters ending on the last day of the Fiscal Quarter or Fiscal
Year then-most recently ended for which financial statements are required to be
delivered pursuant to this Agreement, then the Company shall, not later than 30
days after the date by which financial statements for such Fiscal Quarter or
Fiscal Year are required to be delivered pursuant to this Agreement, cause one
or more Immaterial Domestic Subsidiaries to become Loan Parties such that the
conditions contained in clauses (i) and (ii) of this Section 6.12(b) cease to be
true.

(c) The Company shall, or cause the applicable Loan Party to, complete the
actions listed on Schedule 6.12(c) by the times stated therein (or such later
date as may be consented to by the Administrative Agent in its reasonable
discretion).

Section 6.13. Maintenance of Ratings.

Unless otherwise consented to by the Administrative Agent, at all times, the
Company shall use commercially reasonable efforts to maintain (i) a public
corporate family rating issued by Moody’s and a public corporate credit rating
issued by S&P and (ii) a public credit rating from each of Moody’s and S&P with
respect to each of the facilities provided hereunder and the Senior Notes.

 

169



--------------------------------------------------------------------------------

Section 6.14. Use of Proceeds.

(a) The proceeds of the Term Loans and the Revolving Credit Loans on the Closing
Date shall be applied by the Borrowers to consummate the Refinancing.

(b) The proceeds of the Revolving Credit Loans, Swing Line Loans and Letters of
Credit made or issued after the Closing Date shall be applied by the Borrowers
to the working capital and general corporate purposes of the Borrowers and their
respective Subsidiaries, including Permitted Acquisitions and permitted capital
expenditures, and may be used to pay Convertible Note Repayment Obligations,
purchase or repurchase Convertible Notes pursuant to Section 7.04(c)(y) or fund
the Convertible Note Repayment Reserve as permitted hereunder.

(c) No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the FRB
or any other regulation thereof or to violate the Exchange Act.

ARTICLE 7

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article 7.

Section 7.01. Indebtedness. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Loan Party to the Company or any Subsidiary; provided
(i) all such Indebtedness owed to a U.S. Loan Party shall be (x) evidenced by
the Intercompany Note and (y) subject to a First Priority Lien pursuant to the
Pledge and Security Agreement and (ii) all such Indebtedness that is owed to a
Loan Party that is not a U.S. Loan Party or to a Subsidiary that is not a Loan
Party shall be unsecured and subordinated in right of payment to the payment in
full of the Obligations pursuant to the terms of the Intercompany Note (which
terms shall limit the obligation to subordinate to the extent that material
adverse tax consequences under Section 956 of the Code will arise from such
subordination);

(c) obligations in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, bid, stay, customs, appeal,
replevin, statutory and surety bonds and performance and completion guaranties
provided by the Company or any Subsidiary in the ordinary course of business;

 

170



--------------------------------------------------------------------------------

(d) Indebtedness (i) in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts or (ii) arising from the honoring
by a bank or other financial institution of a check, draft, credit card,
purchase card or similar instrument drawn against insufficient funds in the
ordinary course of business or other cash management services (including
automated clearinghouse (ACH) transfers) in the ordinary course of business;
provided that such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(e) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price, earn-out or similar obligations (including
Indebtedness consisting of the deferred or contingent purchase price of property
or services acquired in a Permitted Acquisition and any other acquisition
constituting a permitted Investment), or from guaranties or letters of credit,
surety bonds or performance bonds securing the performance of any Borrower or
any Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions, permitted Investments or permitted dispositions of any business,
assets or Subsidiary of the Company or any of its Subsidiaries;

(f) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Company or any of its Subsidiaries, in each case after
the Closing Date as the result of a Permitted Acquisition or any other
acquisition constituting a permitted Investment, provided that (x) such
Indebtedness existed at the time such Person became a Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof, (y) such Indebtedness is not guaranteed in any respect by the Company
or any Subsidiary (other than by any such person that so becomes a Subsidiary)
and (z) the aggregate amount thereof does not exceed at any one time
outstanding, together with (A) any Indebtedness incurred pursuant to Sections
7.01(m)(ii), 7.01(n)(i), and 7.01(q) and (B) any Priority Incremental
Obligations, the Priority Debt Cap; and (ii) any Permitted Refinancing of any
Indebtedness specified in subclause (i) above, provided that such Permitted
Refinancing shall not be secured by any assets other than the assets securing
the Indebtedness being renewed, extended or refinanced and the proceeds of such
asset or supporting obligations in connection therewith;

(g) guaranties by the Company and its Subsidiaries with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 7.01 (except that a
Subsidiary that is not a U.S. Loan Party may not by virtue of this clause
(g) guaranty any Indebtedness that such Subsidiary could not otherwise incur
under this Section 7.01); provided that (i) if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations, (ii) no guaranty
by any Subsidiary of any Junior Financing shall be permitted unless such
Subsidiary shall have also guarantied the Obligations pursuant to the Guaranty
and (iii) any guaranty by a U.S. Loan Party of Indebtedness of a Subsidiary that
is not a U.S. Loan Party would have been permitted as an Investment pursuant to
Section 7.06(l);

(h) Indebtedness described in Schedule 7.01 and any Permitted Refinancing
thereof;

 

171



--------------------------------------------------------------------------------

(i) Indebtedness (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes;

(j) (i) the Senior Notes in an aggregate principal amount not to exceed
$1,000,000,000 and any Permitted Refinancing thereof (which, for the avoidance
of doubt, shall include the Permitted Escrow Notes and any Permitted Refinancing
of such Permitted Refinancing) and (ii) the Convertible Notes and any Permitted
Refinancing thereof;

(k) unsecured Indebtedness (including Subordinated Indebtedness and Indebtedness
convertible into equity of the Company) that (i) matures after, and does not
require any scheduled amortization or other scheduled or mandatory payments of
principal or first scheduled put right prior to, the date which is at least 120
days after the latest maturity date of the Term Loans (it being understood that
such Indebtedness may have mandatory prepayment, repurchase or redemption
provisions satisfying the requirement of clause (ii) hereof), (ii) has terms and
conditions (other than interest rates, fees, funding discounts, redemption
premiums and, to the extent customary, subordination terms), taken as a whole,
that are not materially less favorable to the Company than the terms and
conditions for the Term Facility as determined in good faith by the Company,
(iii) shall not be at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and the terms of such guarantee shall be no
more favorable to the secured parties in respect of such Indebtedness than the
terms of the Guaranty and (iv) is incurred by the Company; provided that both
immediately prior and after giving effect to the incurrence thereof, (x) no
Default or Event of Default shall exist or result therefrom and (y) the Company
will be in pro forma compliance with a Total Net Leverage Ratio not greater than
the greater of (1) the Total Net Leverage Ratio required by Section 7.07(b)
minus 0.50 and (2) 4.00:1.00; provided further that a certificate of a
Responsible Officer delivered to the Administrative Agent at least 10 days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Company has determined
in good faith that such terms and conditions satisfy the requirements of this
clause (k) shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Company
in writing within five (5) days of receipt of such certificate that it disagrees
with such determination;

(l) Indebtedness of any Subsidiary that is not a Loan Party to the Company or
any Subsidiary; provided that such Indebtedness owed to any (i) U.S. Loan Party
shall be evidenced by an Intercompany Note and shall be subject to a First
Priority Lien pursuant to the Pledge and Security Agreement and (ii) any Loan
Party that is not a U.S. Loan Party or to a Subsidiary that is not a Loan Party,
shall be unsecured;

(m) (i) deposits or guaranties incurred in the ordinary course of business and
required by any Governmental Authority in a foreign jurisdiction to conduct
business in such jurisdiction and (ii) Indebtedness of (including, for the
avoidance of doubt, guaranties by) any Subsidiary that is not a U.S. Loan Party;
provided that the aggregate

 

172



--------------------------------------------------------------------------------

amount of all such Indebtedness permitted by this clause (ii), together with
(A) any indebtedness incurred pursuant to Sections 7.01(f), 7.01(n)(i), and
7.01(q) and (B) any Priority Incremental Obligations, shall not exceed the
Priority Debt Cap at any time;

(n) (i) Indebtedness of the Company and any of its Subsidiaries incurred to
finance or refinance the acquisition, leasing, construction or improvement of
fixed or capital assets (whether pursuant to a loan, a Capital Lease or
otherwise) otherwise permitted pursuant to this Agreement, and any other Capital
Leases and purchase money Indebtedness and Indebtedness incurred pursuant to a
Sale and Leaseback Transaction permitted under Section 7.09, and in each case a
Permitted Refinancing thereof, in an aggregate principal amount not exceeding in
the aggregate as to the Company and its Subsidiaries at any one time outstanding
(excluding any Indebtedness arising from the Permitted Gen-Probe Asset Sale),
together with (A) any Indebtedness incurred pursuant to Sections 7.01(f),
7.01(m)(ii), and 7.01(q) and (B) any Priority Incremental Obligations, the
Priority Debt Cap and (ii) Indebtedness arising in connection with the Permitted
Gen-Probe Asset Sale;

(o) Refinancing Indebtedness, applied as required pursuant to the definition
thereof; provided that (i) if any Term Loans remain outstanding after giving
effect to the prepayment required under this clause (o), the aggregate principal
amount of such outstanding Term Loans shall not be less than $25,000,000 and
(ii) before and after giving effect to the incurrence of any Refinancing
Indebtedness, each of the conditions set forth in Section 4.02 shall be
satisfied;

(p) Permitted Incremental Equivalent Debt; provided that after giving effect to
the incurrence thereof (i) the sum of the aggregate principal amount of (x) all
New Term Loans and New Revolving Credit Commitments established (and, without
duplication, New Revolving Credit Loans incurred) at or prior to such time
pursuant to Section 2.16 and (y) any other Permitted Incremental Equivalent Debt
shall not exceed the Incremental Cap, (ii) the Company and its Subsidiaries
shall be in pro forma compliance with each of the covenants set forth in
Section 7.07 as of the last day of the then-most recently ended Fiscal Quarter
after giving effect to the incurrence of such Indebtedness, (iii) before and
after giving effect to the incurrence of any Permitted Incremental Equivalent
Debt, each of the conditions set forth in Section 4.02 shall be satisfied
(provided that, to the extent the proceeds of any Permitted Incremental
Equivalent Debt will be used to consummate a Limited Condition Acquisition, the
requirements specified in clauses (ii) and (iii) above shall only be required to
be satisfied on the date on which definitive purchase or merger agreements with
respect to such Limited Condition Acquisition are entered into) and (iv) the
Company shall deliver to the Administrative Agent at least ten (10) Business
Days prior to the incurrence of such Permitted Incremental Equivalent Debt (x) a
certificate of a Responsible Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, demonstrating
compliance with clauses (i), (ii) and (iii) of this clause (provided that such
certificate shall be conclusive evidence that such terms and conditions satisfy
such requirements unless the Administrative Agent provides notice to the Company
of its objection within five Business Days after the commencement of such ten
Business Day period) and (y) any customary legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements reasonably requested by
the Administrative Agent;

 

173



--------------------------------------------------------------------------------

(q) Indebtedness incurred by a Receivables Entity that is a Subsidiary in a
Qualified Receivables Transaction in an aggregate amount outstanding at any time
not to exceed, together with (A) any Indebtedness incurred pursuant to Sections
7.01(f), 7.01(m)(ii), and 7.01(n)(i) and (B) any Priority Incremental
Obligations, the Priority Debt Cap;

(r) Indebtedness in the form of guaranties of loans and advances to officers,
directors, consultants and employees of the Company and/or its Subsidiaries, in
an aggregate amount not to exceed $15,000,000 outstanding at any time;

(s) Indebtedness consisting of guaranties of Indebtedness of joint ventures to
the extent such guaranty would have been permitted as an Investment pursuant to
Section 7.06(o);

(t) Indebtedness incurred in connection with the settlement of the Adverse
Proceedings set forth on Schedule 5.11;

(u) Indebtedness of the Company or any of its Subsidiaries consisting of
take-or-pay obligations contained in supply agreements, in each case, in the
ordinary course of business;

(v) Indebtedness consisting of obligations to make payments to current or former
officers, directors, former or current consultants and employees of the Loan
Parties or any of their Subsidiaries and their respective estates, spouses or
former spouses with respect to the cancellation, purchase or redemption of,
Equity Interests of the Company to the extent permitted under Section 7.04(d);

(w) letters of credit or bank guaranties (other than Letters of Credit issued
pursuant to this Agreement) not supporting Indebtedness and having an aggregate
face amount not to exceed $50,000,000 outstanding at any time;

(x) other unsecured Indebtedness of the Company and its Subsidiaries in an
aggregate amount outstanding at any time not to exceed the greater of
(x) $200,000,000 and (y) 3% of Total Assets; and

(y) intercompany Indebtedness by and between the Company and any of its
Subsidiaries and/or between any of Company’s Subsidiaries to effect or in
furtherance of the Reorganization.

Section 7.02. Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed, or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain

 

174



--------------------------------------------------------------------------------

in effect, any financing statement or other similar notice of any Lien with
respect to any such property, asset, income, profits or royalties under the UCC
of any state or under any similar recording or notice statute or under any
applicable Intellectual Property laws, rules or procedures, except:

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document;

(b) Liens for Taxes that are (i) not yet due and payable or (ii) being contested
in good faith by appropriate proceedings being diligently conducted and for
which adequate reserves have been made in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen or customers in
connection with purchase orders and other agreements entered into in ordinary
course of business, and other Liens imposed by law (other than any such Lien
imposed pursuant to Section 430(k) of the Code or ERISA or a violation of
Section 436 of the Code), in each case incurred in the ordinary course of
business (i) for amounts not yet more than 30 days overdue or (ii) for amounts
that are more than 30 days overdue and that (in the case of any such amounts
overdue for a period in excess of 30 days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance laws or similar legislation and
other types of social security, or to secure the performance of tenders, public
or statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds, import duties
or for the payment of rent and other similar obligations (exclusive of
obligations for the payment of borrowed money or other Indebtedness) or deposits
to secure public or statutory obligations of such Persons, so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

(e) easements, rights of way, restrictions, encroachments, reservations of
rights of others for licenses, sewers, electric lines, telegraph and telephone
lines and other similar purposes, and other minor survey exceptions, defects,
encumbrances or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries;

(f) any interest or title of a lessor under any lease of real estate permitted
hereunder;

(g) Liens solely on any cash earnest money deposits made by the Company or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

175



--------------------------------------------------------------------------------

(h) (i) Liens evidenced by the filing of precautionary UCC financing statements
and (ii) Liens arising from UCC financing statements regarding operating leases
or consignments entered into by the Loan Parties in the ordinary course of
business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) (i) Liens consisting of Permitted Licenses and (ii) leases of real estate or
equipment entered into in the ordinary course of business or consistent with
past practice which do not (x) interfere in any material respect with the
business of the Company and its Subsidiaries or (y) secure any Indebtedness;

(l) Liens described in Schedule 7.02;

(m) (i) Liens securing Indebtedness permitted pursuant to Section 7.01(n)(i);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and the proceeds of such asset or supporting
obligations in connection therewith, (ii) Liens securing the Indebtedness
permitted pursuant to Section 7.01(n)(ii) and (iii) Liens securing Indebtedness
permitted by Section 7.01(f); provided that such Lien was not incurred in
contemplation of the Permitted Acquisition (or any other acquisition) referred
to in Section 7.01(f) and only encumbers the assets acquired in such Permitted
Acquisition (or other acquisition) referred to in Section 7.01(f);

(n) (i) Liens on cash or deposits securing Indebtedness permitted pursuant to
Section 7.01(c) or (d), (ii) Liens on property in favor of any U.S. Loan Party
securing Indebtedness permitted by Section 7.01(l) and (iii) Liens securing
Indebtedness permitted pursuant to Section 7.01(o) and (p);

(o) Liens securing judgments for the payment of money not constituting an Event
of Default;

(p) Liens on property of a Subsidiary that is not a U.S. Loan Party that secure
Indebtedness of such Subsidiary permitted under Section 7.01(m)(ii);

(q) Liens on accounts receivable and related assets of the types specified in
the definition of “Qualified Receivables Transaction” incurred in connection
with a Qualified Receivables Transaction;

(r) (i) any other Liens (not securing Indebtedness) arising under, pursuant to
or in connection with Co-Development Agreements and (ii) Liens on Discontinued
Real Property (or any lease relating thereto);

(s) Liens on specific items of inventory or other goods and proceeds of any
Person arising in the ordinary course of business securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

 

176



--------------------------------------------------------------------------------

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, or otherwise arising on goods in
favor of suppliers of such goods, in each case in the ordinary course of
business;

(u) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business, including Liens encumbering reasonable customary initial deposits
and margin deposits;

(v) Liens on insurance policies and the proceeds thereof securing financing of
the premiums with respect thereto;

(w) Liens consisting of an agreement to Dispose of any property permitted to be
Disposed of pursuant to Section 7.08;

(x) any customary encumbrance or restriction on the Equity Interests in a joint
venture, including customary rights of first refusal, “tag-along” and “drag
along” rights, transfer restrictions and put and call arrangements with respect
to the Equity Interests of any joint venture pursuant to any joint venture or
similar agreement;

(y) Liens arising on property in connection with a Sale and Leaseback
Transaction with respect to such property as permitted under Section 7.09;
provided that such Lien applies solely to the property subject to such Sale and
Leaseback Transaction;

(z) Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
and not given in connection with the issuance of Indebtedness, (ii) related to
pooled deposit or sweep accounts of the Company or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business or (iii) relating to purchase orders and other agreement
entered into with customers of the Company or any of the Subsidiaries in the
ordinary course of business;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 7.02(l) and (m); provided that (i) such Lien does not extend to any
additional property other than (A) after acquired property that is affixed or
incorporated into the property covered by such Lien and (B) the proceeds and
products thereof and (ii) the renewal, extension or refinancing of the
obligations secured by such Lien is permitted by Section 7.01;

(bb) three-way technology escrow agreements entered into using reputable escrow
agents in connection with the license, development and distribution agreements
of the Company and its Subsidiaries, pursuant to which Intellectual Property of
the Company and its Subsidiaries, as applicable, is placed in escrow for the
benefit of the agreement party that do not materially interfere with the conduct
of the Company’s or any of its Subsidiaries’ business as conducted on the
Closing Date (or as permitted by

 

177



--------------------------------------------------------------------------------

Section 7.11) or materially detract from the value thereof; provided that
(i) the escrowed Intellectual Property is only released to the agreement party
upon the bankruptcy, cessation of business, repudiation of material obligations
or similar industry standard trigger events of the Company and its Subsidiaries
and (ii) upon such release, the agreement party’s use is limited to its internal
use only, consistent with the manner in which the Intellectual Property was used
by the Company and/or its Subsidiaries on behalf of the agreement party prior to
the technology’s release from escrow;

(cc) other Liens securing Indebtedness in an aggregate amount not to exceed the
greater of (x) $100,000,000 and (y) 1.5% of Total Assets;

(dd) (x) Liens on the Notes Escrow Account (and the Notes Proceeds held therein)
securing the Permitted Escrow Notes or otherwise under the Notes Escrow
Arrangements, but only so long as the Notes Escrow Arrangements are in effect or
(y) Liens of the applicable trustee in connection with any discharge and/or
defeasance of the Senior Notes, Convertible Notes and/or any other Indebtedness
permitted hereunder on proceeds deposited with such trustee for such purpose to
the extent permitted pursuant to Section 7.04, including the Notes Proceeds or
proceeds of the issuance of any Permitted Refinancing of the Convertible Notes
or such other Indebtedness (or any account in which such proceeds are
deposited); and

(ee) restrictions on transfers under applicable securities laws.

For the avoidance of doubt, this Section 7.02 shall be subject to Section 2.20.

Section 7.03. No Further Negative Pledges. No Loan Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations except (a) with respect to
specific property subject to a Lien permitted hereunder to secure payment of
Indebtedness permitted hereunder or to be sold pursuant to an executed agreement
with respect to an Asset Sale or other Disposition permitted hereunder; provided
that such restrictions are limited to the property so encumbered or subject to
such Asset Sale or other Disposition, (b) customary restrictions contained in
any Permitted License, lease or similar agreement permitted hereunder (provided
that such restrictions are limited to the property or assets subject to such
Permitted License, lease or similar agreement), (c) customary provision in joint
venture agreements applicable to joint ventures permitted hereunder; provided
that such restrictions are applicable solely to such joint venture entered into
in the ordinary course of business, (d)) customary provisions set forth in
Co-Development Agreements; provided that such restrictions are applicable solely
to the property subject to such Co-Development Agreement, (e) with respect to
Discontinued Real Property, (f) restrictions identified on Schedule 7.03,
(g) restrictions set forth in Indebtedness permitted under Section 7.01(f) that
impose restrictions on the property so acquired in connection with the Permitted
Acquisition (and any other acquisition) referred to in Section 7.01(f),
(h) restrictions under any Refinancing Indebtedness or Permitted Incremental
Equivalent Debt, (i) restrictions contained in the indentures relating to the
Convertible Notes and the Senior Notes and (j) pursuant to any amendment,
modification, restatement, renewal,

 

178



--------------------------------------------------------------------------------

increase, supplement, refunding, replacement or refinancing of an agreement
referred to in clauses (a) through (i) above; provided, however, that such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is not more materially restrictive with respect to
such restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

Section 7.04. Restricted Junior Payments. No Loan Party shall, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment, except (a) each Subsidiary may make Restricted Junior Payments
of the types referred to in clauses (i), (ii) and (iii) of the definition of
Restricted Junior Payments with respect to its Equity Interests to the Company
and its other Subsidiaries (and, in the case of non-wholly owned Subsidiaries to
the Company and any of its other Subsidiaries and to each other owner of Equity
Interest of such Subsidiary based on their relative ownership interest of the
relevant class), (b) the Company and each Subsidiary may make Restricted Junior
Payments of the type referred to in clause (iv) of the definition thereof to the
Company or one or more other Subsidiaries, subject only to the subordination
provisions, if any, applicable thereto, (c) the Company may (x) pay Convertible
Note Repayment Obligations then due and payable or (y) make any cash payment in
respect of any purchase or repurchase through negotiated or open market
transactions of any Convertible Notes (i) not more than 18 months prior to a
Convertible Note Put Date in respect thereof or (ii) at any time on and after
the date on which the Company has the option to call or otherwise redeem such
Convertible Notes from the holder thereof, in each case so long as (A) no
Default or Event of Default shall have occurred and be continuing or shall be
caused thereby and (B) the Company shall have delivered to the Administrative
Agent a compliance certificate signed by a Responsible Officer demonstrating pro
forma compliance with the financial covenants in Section 7.07 after giving
effect to the subject Restricted Junior Payment, (d) so long as no Default or
Event of Default shall have occurred and be continuing or shall be caused
thereby, the Company and each Subsidiary may repurchase, redeem or otherwise
acquire or retire for value any Equity Interests (or any restricted stock units)
of the Company or any of its Subsidiaries held by any current or former officer,
director, consultant or employee of the Company or any of its Subsidiaries, or
his or her estate, spouse, former spouse or family member (or pay principal or
interest on any Indebtedness issued in connection with such repurchase,
redemption or other acquisition) pursuant to any equity subscription agreement,
stock option agreement, shareholders’ agreement, similar agreement or any other
agreement pursuant to which such Equity Interests (or restricted stock units)
were acquired or benefit plan of any kind and pay the amount of withholding
Taxes owed by the recipient of such payment on account thereof, provided that
only the Company may repurchase, redeem or otherwise acquire or retire for value
any Equity Interests (or restricted stock units) of the Company specified in
this clause (d), (e) the Company or any Subsidiary may make cash payments in the
form of cash settlements with respect to the Spread Overlay Agreements in
accordance with the terms thereof, and only to the extent required thereby, so
long as the Company receives contemporaneously with or

 

179



--------------------------------------------------------------------------------

within ninety (90) days preceding such distribution aggregate cash payments in
connection with such Spread Overlay Agreements of not less than the amount of
such distribution, (f) as set forth on Schedule 7.04 hereof, (g) the Company or
any Subsidiary may refinance any Junior Financing with the proceeds of the
Permitted Refinancing thereof (including without limitation by (i) depositing
such proceeds in the Notes Escrow Account pursuant to the Notes Escrow
Arrangement or (ii) defeasance and/or discharge of the applicable Junior
Financing as permitted or contemplated under the definition of Permitted
Refinancing), (h) the Company or any Subsidiary may make payments or
distributions to dissenting stockholders pursuant to applicable law, pursuant to
or in connection with a consolidation, merger or disposition of assets that
complies, if applicable, with the provisions of this Agreement, (i) so long as
no Default or Event of Default shall have occurred and be continuing, the
Company or any Subsidiary may purchase, redeem or acquire its outstanding Equity
Interests or any Indebtedness with the Net Equity Proceeds received from a
substantially concurrent issuance of new Equity Interests, (j) any Loan Party or
any Subsidiary may make any Restricted Junior Payment on account of the
repurchase of Equity Interests deemed to occur upon exercise of stock options,
warrants or similar rights or grant, vesting or lapse of restrictions on the
grant of any other performance shares, restricted stock, restricted stock units
or other equity awards to the extent that shares of such Equity Interests
represent all or a portion of (i) the exercise or purchase price of such
options, warrants or similar rights or other equity awards and (ii) the amount
of withholding Taxes owed by the recipient of such award in respect of such
grant, exercise, vesting or lapse of restrictions covered by clause (i), (k) so
long as no Default or Event of Default shall have occurred and be continuing or
shall be caused thereby, any Loan Party or any Subsidiary may make other
Restricted Junior Payments in an aggregate amount during the term of this
Agreement not to exceed the sum of (i) $300,000,000 plus (ii) the Available
Amount; provided that such amount shall be unlimited if (1) the Net Senior
Secured Leverage Ratio is less than or equal to 3.50:1.00 and (2) there is no
continuing Default and (l) any Restricted Junior Payment made to effect or in
furtherance of the Reorganization.

Section 7.05. Restrictions on Subsidiary Distributions. No Loan Party shall, nor
shall it permit any of its Subsidiaries to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary of the Company to (a) pay dividends or
make any other distributions on any of such Subsidiary’s Equity Interests owned
by the Company or any other Subsidiary of the Company, (b) repay or prepay any
Indebtedness owed by such Subsidiary to the Company or any other Subsidiary of
the Company, (c) make loans or advances to the Company or any other Subsidiary
of the Company or (d) transfer, lease or license any of its property or assets
to the Company or any other Subsidiary of the Company other than (i) with
respect to specific property subject to a Lien permitted hereunder to secure
payment of Indebtedness permitted hereunder or to be sold pursuant to an
executed agreement with respect to an Asset Sale or other Disposition permitted
hereunder; provided that such restrictions are limited to the property so
encumbered or subject to such Asset Sale or Disposition, (ii) customary
restrictions contained in any Permitted License, leases or similar agreements
permitted hereunder; provided that such restrictions are limited to the property
or assets subject to such Permitted License, lease or similar agreement,
(iii) customary provision in joint venture agreements applicable to joint

 

180



--------------------------------------------------------------------------------

ventures permitted hereunder; provided that such restrictions are applicable
solely to such joint venture entered into in the ordinary course of business,
(iv) customary provision set forth in Co-Development Agreements; provided that
such restrictions are applicable solely to the property subject to such
Co-Development Agreements, (v) with respect to Discontinued Real Property,
(vi) restrictions identified on Schedule 7.05, (vii) restrictions set forth in
Indebtedness permitted under Section 7.01(f) that imposes restrictions on the
property so acquired in connection with the Permitted Acquisition (and/or any
other acquisition) referred to in Section 7.01(f), Section 7.01(g) (to the
extent not more restrictive that the restrictions contained in this Agreement),
7.01(k) (to the extent not more restrictive that the restrictions contained in
this Agreement), Section 7.01(m)(ii) (solely with respect to the entity
incurring such Indebtedness), Section 7.01(n) (solely with respect to the assets
financed thereby in the case of Section 7.01(n)(i)), Section 7.01(q) and Section
7.01(x) (to the extent not more restrictive that the restrictions contained in
this Agreement), (viii) restrictions under any Refinancing Indebtedness or
Permitted Incremental Equivalent Debt, (ix) restrictions contained in this
Agreement and the indentures relating to the Convertible Notes and the Senior
Notes, (x) restrictions on cash or other deposits or customary net worth
provisions imposed by customers under contracts entered into in the ordinary
course of business, (xi) pursuant to any amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing of an
agreement referred to in clauses (i) through (x) above; provided, however, that
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing is no more materially restrictive with
respect to such encumbrances and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

Section 7.06. Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture, except:

(a) Investments in Cash, Cash Equivalents, Investment Grade Securities and
Acquired Non-Investment-Grade Securities;

(b) Investments owned as of or made prior to the Closing Date in any Subsidiary
and Investments made or owned after the Closing Date in any U.S. Loan Party;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business of the Company and its Subsidiaries;

(d) Investments made or owned by any Subsidiary that is not a U.S. Loan Party in
another Subsidiary that is not a U.S. Loan Party;

 

181



--------------------------------------------------------------------------------

(e) Investments in the nature of pledges or deposits with respect to leases,
utilities, worker’s compensation, performance and other similar deposits
provided to third parties in the ordinary course of business;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(g) Investments representing non-cash consideration received by the Company or
any of its Subsidiaries in connection with (i) any Asset Sale effected in
accordance with Section 7.08(c) or (ii) a Disposition of assets not constituting
an Asset Sale; provided that any such non-cash consideration received by the
Company or any other U.S. Loan Party is pledged to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Collateral Documents;

(h) Investments by the Company or any of its Subsidiaries in a Person in an
aggregate amount not to exceed at any time an amount equal to (i) $200,000,000
plus (ii) the Available Amount during the term of this Agreement; provided that
before and immediately after giving effect to such Investment, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

(i) loans and advances to employees, directors, officers and consultants of the
Company and its Subsidiaries made in the ordinary course of business in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding in
the aggregate;

(j) Permitted Acquisitions;

(k) Investments existing on the Closing Date or made or owned pursuant to
legally binding written contracts in existence on the Closing Date, in each case
as described in Schedule 7.06(k) and any modification, replacement, renewal or
extension thereof so long as the amount of such Investment is not increased
thereby other than as otherwise permitted by this Section 7.06;

(l) Investments made after the Closing Date by any U.S. Loan Party in any
Subsidiary that is not a U.S. Loan Party in an aggregate amount in any Fiscal
Year not to exceed at any time, together with the aggregate amount of any
Investment made during such Fiscal Year pursuant to the proviso to clause (c) of
the definition of Permitted Acquisition, the greater of (x) $200,000,000 and
(y) 10% of the aggregate value of Consolidated Tangible Assets of the Company
and its Subsidiaries as of the date of such Investment (after giving effect to
such Investment); provided that any such Investments in the form of loans shall
comply with Section 7.01(l); provided further, (i) that up to $100,000,000 of
unused amounts under this clause (l) in any Fiscal Year may be carried forward
to the next succeeding Fiscal Year only and (ii) for Company’s Fiscal Year
ending in September 2015, only such Investments made after the Closing Date
shall be included for purposes of this clause (l) for such Fiscal Year;

(m) the Spread Overlay Agreements to the extent constituting an Investment;

 

182



--------------------------------------------------------------------------------

(n) all Investments existing or arising under any Hedge Agreement entered into
in the ordinary course of business and not for speculative purposes;

(o) Investments in any joint ventures in an amount outstanding at any one time
not to exceed the greater of (i) $200,000,000 and (ii) 3.0% of Total Assets;

(p) any Investments received in good faith in settlement or compromise of
obligations of trade creditors or customers that were incurred in the ordinary
course of business, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;

(q) any Permitted License to the extent constituting an Investment;

(r) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(s) Investments made solely in exchange for the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Company;

(t) Investments made (i) by any non-Loan Party to the extent such investments
are financed or otherwise funded with the proceeds received by such non-Loan
Party from an investment previously made pursuant to Section 7.06(h) or
Section 7.06(l) and (ii) in any non-Loan Party of an investment previously made
pursuant to Section 7.06(h).

(u) Investments in a Receivables Entity, or any Investment by a Receivables
Entity in any other Person in connection with a Qualified Receivables
Transaction, including Investments of funds held in accounts permitted or
required by the arrangements governing such Qualified Receivables Transaction or
any related Indebtedness; provided, however, that any Investment in a
Receivables Entity is in the form of a purchase money note, contribution of
additional receivables or an equity interest;

(v) Investments held by a Subsidiary acquired after the Closing Date, including
by way of a merger, amalgamation or consolidation with or into the Company or
any of its Subsidiaries in a transaction that is not prohibited by Section 7.08
to the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation (it being
understood that Investments in Subsidiaries of such acquired Subsidiary must be
otherwise permitted by Section 7.06(j));

(w) Investments in guaranteed investment contracts, annuities, mutual funds,
insurance policies and similar products and investments purchased in the
ordinary course of business in accordance with the Company’s qualified and/or
non-qualified deferred compensation plan;

(x) Investments held by a Massachusetts securities corporation in an aggregate
amount not to exceed $1,000,000; and

(y) Investments to effect or in furtherance of the Reorganization.

 

183



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment that results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 7.04.

Section 7.07. Financial Covenants.

(a) Interest Coverage Ratio. The Company shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the first full
Fiscal Quarter ending after the Closing Date, to be less than 3.75:1.00.

(b) Total Net Leverage Ratio. The Company shall not permit the Total Net
Leverage Ratio as of the last day of any Fiscal Quarter ending on or about each
date set forth below, beginning with the first full Fiscal Quarter ending after
the Closing Date, to exceed the correlative ratio indicated opposite such date:

 

Fiscal Quarter    Total Net Leverage Ratio September 26, 2015    5.50:1.00
December 26, 2015    5.50:1.00 March 26, 2016    5.50:1.00 June 25, 2016   
5.50:1.00 September 24, 2016    5.50:1.00 December 31, 2016    5.50:1.00
April 1, 2017    5.00:1.00 July 1, 2017    5.00:1.00 September 30, 2017   
5.00:1.00 December 30, 2017    5.00:1.00 March 31, 2018    5.00:1.00 June 30,
2018    5.00:1.00 September 29, 2018    4.50:1.00 December 29, 2018    4.50:1.00
March 30, 2019    4.50:1.00 June 29, 2019    4.50:1.00 September 28, 2019   
4.50:1.00 December 28, 2019    4.50:1.00 March 28, 2020    4.00:1.00 June 27,
2020 and thereafter    4.00:1.00

Section 7.08. Fundamental Changes; Disposition of Assets; Acquisitions. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction

 

184



--------------------------------------------------------------------------------

of merger or consolidation, or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of transactions
all or any part of its business, assets or property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, created, leased or licensed, or acquire by purchase
or otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and capital expenditures in the ordinary course of business) the
business, substantially all property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(a) (i) any Subsidiary of the Company may be merged with or into the Company or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets or the Equity Interests issued by it may be
conveyed, sold, leased, transferred or otherwise Disposed of, in one transaction
or a series of transactions, to the Company or any Guarantor; provided, in the
case of such a merger, the Company or such Guarantor, as applicable shall be the
continuing or surviving Person; (ii) any Massachusetts securities corporation
may be merged with or into any other Massachusetts securities corporation, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets or the Equity Interests issued by it may be conveyed, sold, leased,
transferred or otherwise Disposed of, in one transaction or a series of
transactions, to any other Massachusetts securities corporation or any U.S. Loan
Party; and (iii) any Subsidiary that is not a Loan Party may be merged with or
into any other Subsidiary, or be liquidated, wound up or dissolved, or its
issued Equity Interests or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise Disposed of, in one
transaction or a series of transactions to any other Subsidiary.

(b) sales, licenses, leases or other Dispositions of assets that do not
constitute Asset Sales;

(c) Asset Sales; provided (i) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the Board of Directors of the Company (or similar governing
body)), (ii) no less than 70% thereof shall be paid in Cash; provided that for
the purpose of this clause (ii), the following shall be deemed to be Cash:
(A) any securities received by the Company or such Subsidiary that are converted
by the Company or such Subsidiary into Cash or Cash Equivalents (to the extent
of the Cash or Cash Equivalents received in such conversion) within 180 days
following the closing of the applicable Asset Sale, (B) any Designated Non-Cash
Consideration in respect of such Asset Sale having an aggregate fair market
value, taken together with the Designated Non-Cash Consideration in respect of
all such Asset Sales, not to exceed at any time the greater of $200,000,000 and
3% of Total Assets and (C) any liabilities (as shown on the Company’s then-most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Company and/or any of its Subsidiaries (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee with
respect to the applicable Disposition and for which the Company and the
applicable Subsidiaries shall have been validly released by

 

185



--------------------------------------------------------------------------------

all applicable creditors in writing, (iii) the Net Asset Sale Proceeds thereof
shall be applied as required by Section 2.05(c)(i) and (iv) at the time of such
Asset Sale, no Default or Event of Default shall have occurred and be continuing
or would result therefrom (it being understood and agreed that the proceeds of
such Asset Sales shall be valued at the principal amount thereof in the case of
non-Cash proceeds consisting of notes or other debt Securities and valued at
fair market value in the case of other non-Cash proceeds);

(d) Disposals of obsolete, worn out or surplus property or damaged property no
longer useful in the business of the Company and its Subsidiaries (including
without limitation, in connection with scheduled maintenance);

(e) Permitted Acquisitions;

(f) Investments made or owned in accordance with Section 7.06 and Sale and
Leaseback Transactions made in accordance with Section 7.09;

(g) (i) the abandonment of rights, franchises, licenses, trade names,
copyrights, patents, trademarks or other Intellectual Property that are, in the
reasonable judgment of the Company, either no longer economically practicable to
maintain or no longer material in the conduct of the business of the Company and
its Subsidiaries taken as a whole, (ii) the transfer of Intellectual Property
rights (including Permitted Licenses) in settlement of any dispute or litigation
with governmental regulatory authorities or otherwise necessary to comply with
any legal or regulatory requirement, (iii) the transfer of Intellectual Property
rights (including Permitted Licenses) to third parties in settlement of any
dispute or litigation with third parties and (iv) the transfer, sale or other
disposition of non-core Intellectual Property, which, in the case of clauses
(i), (iii) and (iv), does not materially interfere with the conduct of the
Company’s or any of its Subsidiaries’ business as conducted on the Closing Date
(or as permitted by Section 7.11) or materially detract from the value thereof;

(h) sales to a Receivables Entity or transfers by a Receivable Entity of
accounts receivable and related assets of the type specified in the definition
of “Qualified Receivables Transaction”;

(i) (x) to the extent allowable under Section 1031 of the Code, any exchange of
like-kind property (excluding any boot thereon) for use in any business or lines
of business in which the Company and/or its Subsidiaries are engaged as of the
Closing Date (or as permitted by Section 7.11) and (y) or any other exchange for
replacement property or for credit to purchase similar replacement property
provided that, in each case, to the extent the property exchanged is Collateral,
such replacement property shall constitute Collateral;

(j) sales, licenses, leases or other Dispositions of property to the Company or
a Subsidiary; provided that if the transferor of such property is a U.S. Loan
Party either (i) the transferee thereof must be a U.S. Loan Party, (ii) such
sale, license, lease or other Disposition must be for fair market value or
(iii) such transaction shall constitute an Investment and must be permitted by
Section 7.06;

 

186



--------------------------------------------------------------------------------

(k) the unwinding of any Hedge Agreement or Swap Obligations;

(l) sales, transfers and other Dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements, which
do not materially interfere with the conduct of the business of the Company and
its Subsidiaries;

(m) the creation of a Lien permitted under Section 7.02 (other than 7.02(w));

(n) dispositions of Investments or accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(o) the sale, discount or other Disposition of accounts receivable or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

(p) the taking of any Real Estate Asset by any Person pursuant to the power of
eminent domain, condemnation or otherwise; provided that any Net Insurance/
Condemnation Proceeds realized by the Company or any of its Subsidiaries in
connection with such taking are applied in accordance with Section 2.05(c)(ii),
if applicable;

(q) Dispositions of assets not used or useful in the business of the Company and
its Subsidiaries acquired in connection with (i) any Permitted Acquisition or
any other acquisition or Investment permitted under this Agreement within 180
days thereof and (ii) any Prior Acquisition (it being understood and agreed that
(x) Cash and Cash Equivalents shall not constitute non-core assets and
(y) Acquired Non-Investment Grade Securities shall constitute non-core assets);
provided that, in regards to any Permitted Acquisition, Prior Acquisition or
other acquisition constituting a Investment, the aggregate amount of assets
disposed of pursuant to this clause (q) shall not exceed the greater of (x) 20%
of the net purchase price of such Permitted Acquisition, Prior Acquisition or
other acquisition constituting an Investment, as applicable and (y) 1% of Total
Assets;

(r) (i) any leases or subleases of any Real Estate Asset permitted by
Section 7.02 and (ii) Dispositions of leasehold improvements or leased assets in
connection with the termination of any operating lease;

(s) the abandonment, termination or lapse of rights, franchises, licenses and
permits to the extent permitted by Section 6.02;

(t) Dispositions of mutual funds and other Investments permitted to be made
pursuant to Section 7.06(w);

 

187



--------------------------------------------------------------------------------

(u) Restricted Junior Payments permitted by Section 7.04 to the extent
constituting a Disposition or Asset Sale; and

(v) the Permitted Gen-Probe Asset Sale.

For the avoidance of doubt, the formation of a Subsidiary, in and of itself,
shall be permitted under this Section 7.08 hereof provided that any
capitalization or other initial or subsequent Investment in connection therewith
shall be subject to Section 7.06 hereof.

Section 7.09. Sales and Leasebacks. Except as set forth on Schedule 7.09, no
Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Company or any of its Subsidiaries) or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Loan Party to any Person (other than the Company or any of
its Subsidiaries) in connection with such lease (any such sale or use pursuant
to clauses (a) or (b), a “Sale and Leaseback Transaction”), unless (i) the
Company shall be in compliance, on a pro forma basis after giving effect to the
consummation of the Sale and Leaseback Transaction and the application of the
proceeds thereof, with the Total Net Leverage Ratio set forth in subsection
7.07, recomputed as at the last day of the then-most recently ended Fiscal
Quarter of the Company for which the relevant information is available as if
such Sale and Leaseback Transaction had been consummated on the first day of the
relevant period for testing such compliance (such calculation to be made in a
manner reasonably satisfactory to the Administrative Agent and to be evidenced
by a certificate in form and substance reasonably satisfactory to the
Administrative Agent signed by a Responsible Officer of the Company and
delivered to the Administrative Agent (which shall promptly deliver copies to
each Lender) at least three (3) Business Days prior to the consummation of such
Sale and Leaseback Transaction), (ii) the lease entered into by the Company or
any of its Subsidiaries in connection with such Sale and Leaseback Transaction
is either (A) a Capital Lease or (B) a lease the payments under which will be
treated as an operating expense for purposes of determining Consolidated
Adjusted EBITDA and (iii) an amount equal to 100% of the Net Cash Proceeds of
such Sale and Leaseback Transaction (other than any Net Cash Proceeds with
respect to the Permitted Gen-Probe Asset Sale, to the extent applicable) is
applied in accordance with Sections 2.05 and 2.06.

Section 7.10. Transactions with Shareholders and Affiliates. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction involving aggregate consideration
in excess of $5,000,000 (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Company on
terms that are less favorable to the Company or that Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not such
a holder or Affiliate; provided, the foregoing restriction shall not apply to
(a) any transaction between the Company and any of its

 

188



--------------------------------------------------------------------------------

Subsidiaries or among Subsidiaries of the Company; (b) customary fees paid to
members of the Board of Directors (or similar governing body) of the Company and
its Subsidiaries; (c) compensation or fees to, or the provision of benefits for
officers, consultants and former consultants, directors and employees of the
Company and its Subsidiaries entered into in the ordinary course of business
(including, without limitation, loans and advances permitted under
Section 7.06(i)); (d) transactions or arrangements described in Schedule 7.10 or
any renewals or extensions of any such agreements (so long as such renewals or
extensions are not less favorable in any material respect to the Company or its
Subsidiaries); (e) (i) any transactions between a Loan Party and any Person that
is an Affiliate solely because a director of such Person is also a director of a
Loan Party, so long as such director abstains from voting as a director of such
Loan Party in any matter involving such Person and (ii) any transactions with a
Person that is an Affiliate of the Company (other than a Subsidiary) solely
because the Company or any Subsidiary owns Equity Interests in such Person;
(f) Restricted Junior Payments permitted to be made under Section 7.04;
(g) transactions with consultants, customers, clients, suppliers, lessees or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement;
(h) transactions effected as a part of a Qualified Receivables Transaction and
any Permitted Refinancing thereof; (i) Investments permitted under Sections
7.06(c), (o), and (p); (j) the issuances of Equity Interests or other securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment arrangements, stock option and stock ownership
plans or similar employee benefit plans approved by a majority of the Board of
Directors of the Company or majority of disinterested members of the Board of
Directors or any direct or indirect parent company of a Subsidiary of the
Company, as appropriate, in good faith; (k) any employment or consulting
agreement, incentive agreement, employee benefit plan, severance agreement,
stock option or stock ownership plan, or any similar arrangement entered into by
the Company or any of its Subsidiaries in the ordinary course of business
approved by the Board of Directors of the Company, and payments, awards, grants
or issuances of Capital Stock or other securities pursuant thereto; (l) any
transaction with a Person in its capacity as a holder of Indebtedness or Equity
Interests of the Company or any of its Subsidiaries where such Person is treated
no more favorably than the other holders of Indebtedness or Equity Interests of
the Company or any of its Subsidiaries, (m) entering into, making payments
pursuant to and otherwise performing an indemnification and contribution
agreement in favor of any Person and each Person who is or becomes a director,
officer, agent or employee of the Company or any of its Subsidiaries, in respect
of liabilities (i) arising under the Securities Act, the Exchange Act and any
other applicable securities laws or otherwise, in connection with any offering
of securities by the Company, (ii) incurred to third parties for any action or
failure to act of the Company or any of its Subsidiaries, predecessors or
successors, (iii) arising out of the fact that any indemnitee was or is a
director, officer, agent or employee of the Company or any of its Subsidiaries,
or is or was serving at the request of any such corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or enterprise or (iv) to the fullest extent permitted by Delaware or other
applicable state law, arising out of any breach or alleged breach by such
indemnitee of his or her fiduciary duty as a director or officer of the Company
or any of its Subsidiaries and (n) any transaction to effect and/or in
furtherance of the Reorganization.

 

189



--------------------------------------------------------------------------------

For purposes of this Section 7.10, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in the first sentence hereof if
such transaction shall be approved (in form and substance reasonably
satisfactory to the Administrative Agent) by a nationally recognized expert with
expertise in appraising the terms and conditions of the type of transaction for
which approval is required (for the avoidance of doubt, however, no such
approval shall be required).

Section 7.11. Conduct of Business. From and after the Closing Date, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (a) the businesses engaged in by such Loan Party on the
Closing Date including, without limitation, any medical, pharmaceutical,
diagnostic, medical device or other health oriented business and any businesses
similar, related, ancillary or incidental thereto or a reasonable extension,
development or expansion thereof; (b) any other business acquired in connection
with a Permitted Acquisition and any businesses similar, related, ancillary or
incidental thereto, or that is an adjunct thereto (provided that the
Administrative Agent consents to such adjunct if material), or a reasonable
extension, development or expansion thereof, and (c) such other lines of
business as may be consented to by the Required Lenders.

Section 7.12. Amendments or Waivers of Organizational Documents. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents if such amendment, restatement, supplement,
modification or waiver would have a Material Adverse Effect on the rights or
remedies of the Lenders under the Loan Documents or with respect to the Loan
Parties, without in each case obtaining the prior written consent of the
Required Lenders to such amendment, restatement, supplement or other
modification or waiver.

Section 7.13. Amendments or Waivers with Respect to Junior Financing. Except in
connection with a Permitted Refinancing thereof, no Loan Party shall, nor shall
it permit any of its Subsidiaries to, amend or otherwise change the terms of any
Junior Financing, or make any payment consistent with an amendment thereof or
change thereto, if the effect of such amendment or change is to change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto or otherwise make such event of default more
favorable to the Loan Party), change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions of such Junior Financing
(or of any guaranty thereof), if the effect of such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Junior Financing (or a trustee or other representative on
their behalf) which would be materially adverse to any Loan Party or Lenders.

 

190



--------------------------------------------------------------------------------

Section 7.14. Fiscal Year. The Company shall not change its Fiscal Year end for
SEC reporting purposes from the last Saturday in September.

Section 7.15. Massachusetts Securities Corporation. Notwithstanding any other
provision of this Article 7, (a) no Loan Party shall permit any Subsidiary that
is a Massachusetts securities corporation to create, incur, assume or suffer to
exist any Liens or any Indebtedness, Dispose of any assets (other than (i) in
compliance with Section 7.08(a)(ii) or (ii) Dispositions to a U.S. Loan Party or
in connection with the sale and purchase of Investments), make any Investments
or engage in any other business operations, other than Investments permitted by
Section 7.06(a), in each case in accordance with Massachusetts General Laws
Chapter 63, § 38B and, in addition, (b) no Loan Party shall permit any
Subsidiary that is a Massachusetts securities corporation to engage in any
business other than (i) investing in assets and securities of all kinds,
including but not limited to debt securities and securities sold in transactions
originated by it or its manager and (ii) other activities required by law to
maintain tax advantaged status under Massachusetts General Laws Chapter 63, §
38B.

Section 7.16. Sanctions and Anti-Corruption: Use of Proceeds.

(a) No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-corruption Law.

(b) The Borrowers will not, directly or indirectly, use the proceeds of the
Loans or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loan or Letter of Credit, whether as lender, underwriter, advisor, investor or
otherwise).

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Failure to Make Payments When Due. Failure by any Borrower to pay (i) when
due any Installment or payment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to the L/C Issuer in
reimbursement of any drawing under a Letter of Credit or any Cash
Collateralization required pursuant to Section 2.18; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) Business
Days after the date due; or

 

191



--------------------------------------------------------------------------------

(b) Default in Other Agreements. (i) Except for the failure to fund the disputed
portion of a payment in connection with an earn-out that is the subject of a
good faith dispute and for which adequate reserve or other appropriate provision
shall have been made in accordance with GAAP, failure of any of the Loan Parties
or any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount, including any payment in settlement, payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 7.01(a)) individually or in the aggregate in a principal amount
(or Net Mark-to-Market Exposure) of $75,000,000 or more, in each case beyond the
grace period, if any, provided therefor; or (ii) breach or default by any Loan
Party with respect to any other material term of (A) one or more items of
Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 6.01(e), 6.02 or 6.14 or Article
7; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or in any of the
other Loan Documents, other than any such term referred to in any other
paragraph of this Section 8.01, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) a Responsible Officer of
such Loan Party becoming aware of such default or (ii) receipt by the Company of
notice from the Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Company or any of its Subsidiaries (other than any Immaterial Subsidiary) in
an involuntary case under any Debtor Relief Laws now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law or applicable foreign law; or
(ii) an involuntary case shall be commenced against the Company or any of its
Subsidiaries (other than any Immaterial Subsidiary) under any Debtor Relief Laws
now or hereafter in effect; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, interim receiver, liquidator,
sequestrator, trustee, custodian, receiver and manager, administrator,
administrative

 

192



--------------------------------------------------------------------------------

receiver, insolvency practitioner or other officer having similar powers over
the Company or any of its Subsidiaries (other than any Immaterial Subsidiary),
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of a receiver, interim
receiver, liquidator, receiver and manager, administrator, administrative
receiver, insolvency practitioner, trustee or other custodian of the Company or
any of its Subsidiaries (other than any Immaterial Subsidiary) for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary), and any such event described in this clause (ii) shall continue for
sixty days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Company or any
of its Subsidiaries (other than any Immaterial Subsidiary) shall have an order
for relief entered with respect to it or shall commence a voluntary case under
any Debtor Relief Laws now or hereafter in effect, or shall consent to the entry
of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, interim receiver,
liquidator, receiver and manager, administrator, administrative receiver,
insolvency practitioner, trustee or other custodian for all or a substantial
part of its property; or the Company or any such Subsidiaries (other than any
Immaterial Subsidiary) shall make any assignment for the benefit of creditors;
or (ii) the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall be unable, or shall fail generally, or shall admit in writing
its general inability, to pay its debts as such debts become due; or the Board
of Directors (or similar governing body) of the Company or any such Subsidiaries
(other than any Immaterial Subsidiary) (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate in an
amount in excess of $75,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against the Company or any
of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Code or ERISA or a
violation of Section 436 of the Code; or

 

193



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or the Collateral
Agent shall not have or shall cease to have a valid and perfected Lien in any
material portion of the Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, except
as otherwise provided in any Collateral Document, in each case for any reason
other than the failure of the Collateral Agent or any Secured Party to take any
action within its control or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be granted by the
Collateral Documents; or

(m) Subordination Provisions. The Company or any other Loan Party shall make any
payment in violation of any subordination terms or conditions, if any, with
respect to any Junior Financing;

Section 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the applicable Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

 

194



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an Event of Default pursuant to
Section 8.01(f) or 8.01(g), the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03. Application of Funds. Subject to Section 2.20, after the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.17 and 2.18, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Loan Document Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Loan Document Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article 3,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Loan Document Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.17;

Sixth, to payment of that portion of the Obligations constituting Hedge
Obligations and Cash Management Obligations then owing under Hedge Agreements
and Cash Management Agreements, ratably among the Lender Counterparties and Cash
Management Providers in proportion to the respective amounts described in this
clause Sixth held by them; and

 

195



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c), 2.17 and 2.20 , amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE 9

ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except with respect to
provisions in this Article referencing notices to, consents of, and
consultations with any Loan Party, the provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Company nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Lender Counterparty and a potential Cash Management Provider) and the
L/C Issuer hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the U.S.
Loan Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “Collateral Agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 and Article 10
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “Collateral Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

196



--------------------------------------------------------------------------------

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.02) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

 

197



--------------------------------------------------------------------------------

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

198



--------------------------------------------------------------------------------

Section 9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with, prior to the
occurrence of an Event of Default, the consent of the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal

 

199



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder, and the
acceptance by such successor of such appointment (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

200



--------------------------------------------------------------------------------

Section 9.09. Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Document Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Loan Document Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Loan Document Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent

 

201



--------------------------------------------------------------------------------

or at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Loan Document Obligations owed to the Secured
Parties shall be entitled to be, and shall be, credit bid on a ratable basis
(with Loan Document Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Loan Document Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Loan Document Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Loan Document Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Loan Document Obligations assigned to the acquisition vehicle exceeds the amount
of debt credit bid by the acquisition vehicle or otherwise), such Loan Document
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Loan Document Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.

Section 9.10. Collateral and Guaranty Matters. Without limiting the provisions
of Section 9.09, each of the Lenders (including in its capacity as a potential
Lender Counterparty and a potential Cash Management Bank, as applicable) and the
L/C Issuer irrevocably authorize the Administrative Agent to, and the
Administrative Agent shall,

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Loan Document Obligations (other than contingent
indemnification obligations as to which no claim has been made or notice has
been given and the expiration or termination of all Letters of Credit (other
than Letters of Credit which have been Cash Collateralized or secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the Administrative Agent and the L/C
Issuer), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other

 

202



--------------------------------------------------------------------------------

disposition permitted hereunder or under any other Loan Document to a person
that is not a U.S. Loan Party, (iii) that constitutes “Excluded Assets” (as such
term is defined in the Pledge and Security Agreement), or (iv) if approved,
authorized or ratified in accordance with Section 10.01; provided, however, that
with respect to clause (ii), the Company shall have delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent, certifying that the transaction is permitted by
this Agreement and the other Loan Documents;

(b) release any Subsidiary Guarantor from its obligations under the Guaranty
(and to release any Lien on any property of such Subsidiary Guarantor granted to
or held by the Administrative Agent under any Loan Document) if such Person
ceases to be a Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction permitted under the Loan Documents; provided, however, that the
Company shall have delivered to the Administrative Agent a certificate in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that the transaction is permitted by this Agreement and the other Loan
Documents;

(c) release the U.K. Borrower from its obligations under each Loan Document if
such Person ceases to be a Borrower as provided in Section 2.14(e);

(d) release any Designated Borrower from its obligations under each Loan
Document if such Person ceases to be a Designated Borrower as provided in
Section 2.14(d); and

(e) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(m).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10, or to release the U.K. Borrower from its obligations as a
Borrower pursuant Section 2.14(e) and this Section 9.10 or to release a
Designated Borrower from its obligations as a Borrower pursuant Section 2.14(d)
and this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

203



--------------------------------------------------------------------------------

Section 9.11. Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Cash Management Provider or Lender Counterparty that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Hedge Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Provider or Lender Counterparty, as the case may be.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) and the applicable Loan Party or Loan Parties signatory thereto, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that any provision of this Agreement
or any other Loan Document may be amended by an agreement in writing entered
into by the Company and the Administrative Agent without the consent of any
other Lender or party hereto to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days’ of the date of such notice
to the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment; provided, further, that no amendment,
waiver or consent pursuant to this Section 10.01 shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent or the waiver of
any Default, Event of Default or (waiver or extension of a) mandatory prepayment
shall not constitute an extension or increase of any Commitment);

 

204



--------------------------------------------------------------------------------

(c) extend any scheduled maturity hereunder or postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such Loan Document without the written consent of each Lender directly affected
thereby (it being understood that a waiver of any Default, Event of Default or
(or waiver or extension of a) mandatory prepayment shall not constitute an
extension or postponement under this clause);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the third proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby (it being understood that a waiver, extension or
reduction of a mandatory prepayment shall not be deemed to constitute a
reduction under this clause); provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest or Letter of Credit Fees
at the Default Rate;

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Multicurrency Revolving Credit Lender and the L/C
Issuer;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii), (iii) or (iv) of this
Section 10.01(g)), without the written consent of each Lender, (ii) the
definition of “Required Revolving Credit Lenders” without the written consent of
each Revolving Credit Lender, (iii) the definition of “Required Multicurrency
Revolving Credit Lenders” without the written consent of each Multicurrency
Revolving Credit Lender or (iv) the definition of “Required USD Revolving Credit
Lenders” without the written consent of each USD Revolving Credit Lender;

(h) release the Company or any material Subsidiary Guarantor from the Guaranty
without the written consent of each Lender, except, with respect to any
Subsidiary Guarantor, to the extent the release of such Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(i) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

 

205



--------------------------------------------------------------------------------

(j) other than in connection with the making of the initial Credit Extension on
the Closing Date, waive any Default or Event of Default for purposes of
Section 4.02 or amend or waive the provisions of Section 4.02, in each case with
respect to Revolving Credit Loans without the consent of the Required
Multicurrency Revolving Credit Lenders or Required USD Revolving Credit Lenders,
as applicable;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document,(iv) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and (v) no such amendment, waiver
or consent shall (x) solely affect the Lenders holding Loans of a particular
Facility or tranche (the “Affected Tranche”) or (y) adversely affect the Lenders
holding Loans of the Affected Tranche in a disproportionate manner relative to
the Lenders holding Loans in any other tranche, in each case without the consent
of Lenders holding more than 50% of the aggregate outstanding principal amount
of all Loans (and unutilized Commitments, if any) of the Affected Tranche.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

If any Lender is a Non-Consenting Lender, the Company may replace such
non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

Section 10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic email
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Company or any other Loan Party, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any Loan
Party).

 

206



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Agents,
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article 2 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or any Loan Party may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications; provided
that notwithstanding anything contained herein to the contrary, neither the
Administrative Agent, the L/C Issuer nor any Lender is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it; provided further that without limiting
the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by a manually executed counterpart.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and

 

207



--------------------------------------------------------------------------------

(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Company Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to each Loan
Party, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Company Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Loan Party or its securities for
purposes of United States Federal or state securities laws. The Company shall
not have any responsibility for such Public Lender’s decision to limit the scope
of the information it has obtained in connection with this Agreement and the
other Loan Documents.

 

208



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein. The Company shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) subject to
Section 2.20, any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02.

Section 10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
or invoiced out of pocket expenses incurred by the Administrative Agent,

 

209



--------------------------------------------------------------------------------

the Arrangers and their respective Affiliates (including, but not limited to,
(a) the reasonable fees, disbursements and other charges of counsel which shall
be limited to the reasonable and documented or invoiced out-of-pocket fees,
disbursements and other charges of a single counsel, as counsel to the Arrangers
and the Administrative Agent, and if necessary, of one regulatory and one local
counsel retained by the Arrangers or the Administrative Agent in each relevant
regulatory field and each relevant jurisdiction, respectively, and (b) the
reasonable and documented or invoiced out-of-pocket due diligence expenses), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented or invoiced out of pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out of pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including,
but not limited to, the reasonable fees, disbursements and other charges of
counsel which shall be limited to the reasonable and documented or invoiced
out-of-pocket fees, disbursements and other charges of (x) a single counsel, as
counsel to the Administrative Agent, the Lenders and the L/C Issuer, (y) if
necessary, of one regulatory and one local counsel to the Administrative Agent,
the Lenders and the L/C Issuer retained by the Administrative Agent in each
relevant regulatory field and each relevant jurisdiction, respectively and
(z) in the case of any actual or reasonably perceived conflict of interest, one
additional legal counsel for all similarly situated Persons in each applicable
jurisdiction), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Company.

(i) The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims (including
Environmental Claims), damages, liabilities, penalties and related expenses
(including, without limitation, the reasonable and documented fees,
disbursements and other charges of counsel (but limited, in the case of legal
fees and expenses, to the reasonable and documented or invoiced out-of-pocket
fees and expenses (x) of one counsel, representing all of the Indemnitees, taken
as a whole, (y) if necessary, of one regulatory and one local counsel of the
Indemnitees, taken as a whole, in each relevant regulatory field and each
relevant jurisdiction and (z) in the case of any actual or reasonably perceived
conflict of interest, one additional legal counsel for all similarly situated
Indemnitees in each applicable jurisdiction)), incurred by or asserted or
awarded against any Indemnitee by any Person (including the Company or any other
Loan Party), in

 

210



--------------------------------------------------------------------------------

each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (A) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (B) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (C) any Environmental Claim,
Environmental Law, Hazardous Material or any Hazardous Material Activity
relating to or arising from, directly or indirectly, any Loan Party, any of its
Subsidiaries or any of their respective predecessors or any past or present
activity, operation, property or practice of any Loan Party, any of its
Subsidiaries or any of their respective predecessors, or (D) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities, penalties or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) such Indemnitee’s gross negligence, bad faith or willful
misconduct, (y) such Indemnitee’s material breach of its obligations hereunder
or under any other Loan Document or (z) disputes solely among Indemnitees (other
than (x) claims arising from or in connection with any act or omission by the
Company or any of its Affiliates and (y) claims against any Lender, any Arranger
or the Administrative Agent, in each case in its capacity as such). Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(ii) The Company shall not be liable for (x) any indirect, special, punitive, or
consequential damages in connection with the Senior Secured Credit Facilities;
provided that nothing contained in this clause (x) shall limit the Company’s
indemnification and reimbursement obligations to the extent expressly set forth
herein and (y) any settlement of any proceeding effected without its prior
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with the Company’s written consent, or if there is a final
judgment against an Indemnitee in any such proceeding, the Company agrees to
indemnify and hold harmless each Indemnitee to the extent and in the manner set
forth in this Section 10.04. Notwithstanding any other provisions set

 

211



--------------------------------------------------------------------------------

forth herein, if any Indemnitee is entitled to indemnification under
Section 10.04(b)(i) with respect to any action or proceeding brought by a third
party that is also brought against the Company, the Company shall be entitled to
assume the defense of any such action or proceeding with counsel reasonably
satisfactory to the Indemnitee. Upon assumption by the Company of the defense of
any such action or proceeding, the Indemnitee shall have the right to
participate in such action or proceeding and to retain its own counsel but the
Company shall not be liable for any legal expenses of other counsel subsequently
incurred by such Indemnitee in connection with the defense thereof unless
(i) the Company has agreed to pay such fees and expenses, (ii) the Company shall
have failed to employ counsel reasonably satisfactory to the Indemnitee in a
timely manner or (iii) the Indemnitee shall have been advised by counsel that
there are actual or potential conflicting interests between the Company and the
Indemnitee, including situations in which there are one or more legal defenses
available to the Indemnitee that are different from or additional to those
available to the Company. The Company shall not consent to the terms of any
compromise or settlement of any action defended by the Company in accordance
with the foregoing without the prior written consent of the Indemnitee, which
shall not be unreasonably withheld or delayed.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that
(x) the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity, (y) only the
Revolving Credit Lenders shall be required to pay any amount required to be paid
to the L/C Issuer pursuant to this subsection (c) and (z) only the USD Revolving
Credit Lenders shall be required to pay any amount required to be paid to the
Swing Line Lender pursuant to this subsection (c). The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive

 

212



--------------------------------------------------------------------------------

damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing contained in this sentence shall limit the
Company’s indemnification and reimbursement obligations to the extent expressly
set forth in Section 10.04(a) and 10.04(b). No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Loan Document Obligations.

Section 10.05. Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except

 

213



--------------------------------------------------------------------------------

that neither the Company nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(e). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (other than a Disqualified Institution unless the Company consents to
such assignment in its sole and absolute discretion, in which case such entity
will not be considered a Disqualified Institution for purposes of such
assignment) all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

214



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received a written request for such consent;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuer shall be required for any assignment in
respect of the Revolving Credit Facility and the consent of the Swing Line
Lender shall be required for any assignment in respect of the USD Revolving
Credit Facility (in each case, such consent not to be unreasonably withheld or
delayed).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent and the Company an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. Notwithstanding any other provisions
hereof, no such assignment shall be made (A) to the Company or any

 

215



--------------------------------------------------------------------------------

of the Company’s Affiliates or Subsidiaries, (B) to any Disqualified Institution
(except to the extent expressly permitted hereunder), (C) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (C), or (D) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person). Notwithstanding anything to the contrary in this Agreement, the
Borrowers and the other Loan Parties and the Lenders acknowledge and agree that
in no event shall the Administrative Agent be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender,
participant or prospective Lender is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or any disclosure of confidential information, to any
Disqualified Institution.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to

 

216



--------------------------------------------------------------------------------

be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If any such assignment occurs after the issuance
of any Note to the assigning Lender, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrowers shall issue and deliver new Notes, if so requested by
the assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Credit
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register in which it shall record the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and stated interest) of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, any
Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender,
sell participations to any Person (other than a natural Person, a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries and, to the extent the list thereof has
been made available to all Lenders, any Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (ii) such Lender’s obligations under
this Agreement shall remain unchanged, (iii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iv) the Borrowers, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such

 

217



--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.

(v) (ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(b),
(c), (d), or (i) that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
Section 10.06(b) and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

218



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) [Reserved.]

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder that agrees in its sole discretion to serve as L/C Issuer or
Swing Line Lender, as applicable; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, and the acceptance by such successor of such
appointment, (A) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (B) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

Section 10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties who need to
know such information (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information); provided that each of the Administrative Agent, the Lenders and
the L/C Issuer shall be responsible for their

 

219



--------------------------------------------------------------------------------

Related Parties’ compliance with this Section 10.07 to the extent that any such
Person is not otherwise bound in writing by the terms of this Section 10.07 or
language substantially similar to this Section 10.07, (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (c) pursuant to
the order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise to the extent required by applicable
laws or compulsory legal process (in which case the disclosing Person agrees to
inform the Company promptly thereof prior to such disclosure to the extent not
prohibited by law, rule or regulation), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement to be bound by the terms of this Section 10.07 (or language
substantially similar to this paragraph or as otherwise reasonably acceptable to
the Company, the Lenders and the Administrative Agent, including as may be
agreed in any confidential information memorandum or other marketing material),
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in (but not a Disqualified Institution), any of its rights and
obligations under this Agreement or any Eligible Assignee invited to be an
Additional Lender pursuant to Section 2.19 or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any of the Borrowers and
their obligations, this Agreement or payments hereunder (provided that, such
assignees (or prospective assignees), transferees, Participants (or prospective
participants), Eligible Assignees and counterparties or prospective
counterparties (and their respective Related Parties) are advised of and agree
to be bound by either the provisions of this Section 10.07 or other provisions
at least as restrictive as this Section 10.07)), (g) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.07, (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates from a source other
than the Company that is not, to the Administrative Agent’s knowledge, subject
to confidentiality obligations to the Company or (z) is independently developed,
(h) for purposes of establishing a “due diligence” defense or (i) with the
written consent of the Company. In addition, each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

220



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have, but in all respects are subject to Section 2.20. Each
Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. This Section 10.08 shall be subject in all respects to
Section 2.20.

Section 10.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received

 

221



--------------------------------------------------------------------------------

by the Administrative Agent or a Lender exceeds the Maximum Rate, such Person
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

Section 10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Arrangers or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements (including, without limitation, any
commitment letter(s) (other than the provisions thereof that expressly survive
the execution of this Agreement)) and understandings, oral or written, relating
to the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 10.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.12. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

222



--------------------------------------------------------------------------------

Section 10.13. Replacement of Lenders. If (x) the Borrowers are entitled to
replace a Lender pursuant to the provisions of Section 3.06, (y) any Lender is a
Defaulting Lender or a Non-Consenting Lender or (z) any Lender is prohibited
under applicable Law or shall not be licensed to make Loans or otherwise extend
credit to an Applicant Borrower as provided in Section 2.14(a) (provided that
such Applicant Borrower is otherwise approved by the Required Revolving Credit
Lenders), then the Borrowers may, at their sole expense and effort, upon notice
by the Company to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN

 

223



--------------------------------------------------------------------------------

DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR

 

224



--------------------------------------------------------------------------------

NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company and each other Loan Party acknowledges and agrees, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Company, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Company and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Company and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Company, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to the
Company, any other Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Company, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Company and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

225



--------------------------------------------------------------------------------

Section 10.17. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

Section 10.18. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. The Loan Parties shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

Section 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in

 

226



--------------------------------------------------------------------------------

accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or any Lender from
any Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).

Section 10.20. Entire Agreement. This Agreement and the other Loan Documents
represent the final Agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreement of the parties.
There are no unwritten oral agreements among the parties.

ARTICLE 11

GUARANTY

Section 11.01. Guaranty of the Obligations. Subject to the provisions of
Section 11.02, the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Secured Parties the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or other applicable Debtor Relief Laws)
(collectively, the “Guaranteed Obligations”).

Section 11.02. Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of

 

227



--------------------------------------------------------------------------------

calculating the Fair Share Contribution Amount with respect to any Contributing
Guarantor for purposes of this Section 11.02, any assets or liabilities of such
Contributing Guarantor arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, an amount equal to (1) the aggregate amount of
all payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
11.02), minus (2) the aggregate amount of all payments received on or before
such date by such Contributing Guarantor from the other Contributing Guarantors
as contributions under this Section 11.02. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their obligations as set forth in this Section 11.02
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 11.02.

Section 11.03. Payment by Guarantors. Subject to Section 11.02, the Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Secured Party may have at law or in
equity against any Guarantor by virtue hereof, that upon the failure of any
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) or other applicable Debtor Relief Laws), the Guarantors
will upon demand pay, or cause to be paid, in Cash, to the Administrative Agent
for the ratable benefit of the Secured Parties, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for any Borrower’s becoming the subject of a case under the
Bankruptcy Code or other applicable Debtor Relief Laws, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against such
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to the Secured Parties as aforesaid.

Section 11.04. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

228



--------------------------------------------------------------------------------

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Secured Party with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrowers and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrowers, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the applicable Hedge Agreement or Cash Management
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Borrower or
any other Guarantor or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Loan Documents, any
Hedge Agreements or any Cash Management Agreements, as applicable; and

 

229



--------------------------------------------------------------------------------

(f) this Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, any Hedge Agreements, any Cash Management Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, any of the Hedge Agreements, any of the Cash
Management Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Loan Document,
such Hedge Agreement, such Cash Management Agreement or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or any
of the Hedge Agreements or Cash Management Agreements or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Company or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which any Borrower may allege or assert against any Secured Party
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Section 11.05. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Secured Parties: (a) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from any Borrower, any

 

230



--------------------------------------------------------------------------------

such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of any Secured
Party in favor of any Loan Party or any other Person or (iv) pursue any other
remedy in the power of any Secured Party whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of any Borrower or any other Guarantor including any defense based on or arising
out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Secured Party’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims and (iv) promptness, diligence and any requirement
that any Secured Party protect, secure, perfect or insure any security interest
or lien or any property subject thereto; (f) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder, the Hedge
Agreements, the Cash Management Agreements or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 11.04 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

Section 11.06. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Credit Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against any Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Borrower with respect
to the Guaranteed Obligations, (ii) any right to enforce, or to participate in,
any claim, right or remedy that any Secured Party now has or may hereafter have
against any Borrower and (iii) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Secured Party. In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and the Revolving Credit Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including

 

231



--------------------------------------------------------------------------------

any such right of contribution as contemplated by Section 11.02. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against any Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Secured Party may have against any Borrower, to all right, title and
interest any Secured Party may have in any such collateral or security, and to
any right any Secured Party may have against such other guarantor. If any amount
shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for the Administrative Agent on behalf
of the Secured Parties and shall forthwith be paid over to the Administrative
Agent for the benefit of the Secured Parties to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

Section 11.07. Subordination of Other Obligations. Any Indebtedness of any
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of the Secured Parties and
shall, upon acceleration of the Obligations, forthwith be paid over to the
Administrative Agent for the benefit of the Secured Parties to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

Section 11.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Credit Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

Section 11.09. Authority of Guarantors or Borrowers. It is not necessary for the
enforcement of this Article 11 for any Secured Party to inquire into the
capacity or powers of any Guarantor or any Borrower or the officers, directors
or any agents acting or purporting to act on behalf of any of them.

Section 11.10. Financial Condition of Loan Parties. Any Credit Extension may be
made to any Borrower or continued from time to time, and any Hedge Agreements or
Cash Management Agreements may be entered into by any Loan Party or any of its
Subsidiaries from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the Loan
Parties at the time of any such grant or continuation or at the time such Hedge
Agreement or such Cash

 

232



--------------------------------------------------------------------------------

Management Agreement is entered into, as the case may be. No Secured Party shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of any Loan Party. Each
Guarantor has adequate means to obtain information from the Loan Parties on a
continuing basis concerning the financial condition of the Loan Parties and
their Subsidiaries and their ability to perform their obligations under the Loan
Documents, the Hedge Agreements and the Cash Management Agreements, as
applicable, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Loan Parties and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, operations
or conditions of the Loan Parties now known or hereafter known by any Secured
Party.

Section 11.11. Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of the Required Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Loan Parties. The obligations of the Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Loan Parties or by any defense which the Loan Parties may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and the Secured Parties that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations. The Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person in any jurisdiction to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by any Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

 

233



--------------------------------------------------------------------------------

Section 11.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the
Equity Interests of any Guarantor (other than the Company) or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Secured Party or any other Person effective as
of the time of such sale.

Section 11.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations that would otherwise constitute Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.14 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 11.14, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. Each Qualified ECP Guarantor intends that
this Section 11.14 constitute, and this Section 11.14 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

For the avoidance of doubt, this Article 11 shall be subject to Section 2.20.

 

234



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HOLOGIC, INC. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Vice President and Treasurer

 

HOLOGIC GGO 4 LTD By:

/s/ Robert W. McMahon

Name: Robert W. McMahon Title: Director

 

BIOLUCENT, LLC By:

Hologic, Inc.

Its: Sole Member and Manager

By:

/s/ Marci Lerner

Name: Marci Lerner Title: Vice President and Treasurer

 

CYTYC CORPORATION By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

CYTYC INTERNATIONAL, INC. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

CYTYC LIMITED LIABILITY COMPANY By:

Cytyc Corporation,

Its: Sole Member

By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

CYTYC PRENATAL PRODUCTS CORP. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

CYTYC SURGICAL PRODUCTS, LIMITED PARTNERSHIP By:

Cytyc Corporation,

Its: General Partner

By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer



--------------------------------------------------------------------------------

DIRECT RADIOGRAPHY CORP. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

GEN-PROBE INCORPORATED By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

GEN-PROBE PRODESSE, INC. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

GEN-PROBE SALES & SERVICE, INC. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

HOLOGIC LIMITED PARTNERSHIP By:

Cytyc Corporation,

Its: General Partner

By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

INTERLACE MEDICAL, INC. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

SUROS SURGICAL SYSTEMS, INC. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

THIRD WAVE AGBIO, INC. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

THIRD WAVE TECHNOLOGIES, INC. By:

/s/ Marci Lerner

Name: Marci Lerner Title: Treasurer

 

BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Lori Egan

Name: Lori Egan Title: SVP



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:

/s/ Lori Egan

Name: Lori Egan Title: SVP

 

CITIBANK, N.A., as a Lender By:

/s/ Blake Gronich

Name: Blake Gronich Title: Vice President

 

GOLDMAN SACHS BANK USA, as a Lender By:

/s/ Rebecca Kratz

Name: Rebecca Kratz Title: Authorized Signatory

 

JPMORGAN CHASE BANK, N.A., as a Lender By:

/s/ D. Scott Farquhar

Name: D. Scott Farquhar Title: Executive Director

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:

/s/ Brian McNany

Name: Brian McNany Title: Director

 

DNB CAPITAL, as a Lender By:

/s/ Kristie Li

Name: Kristie Li Title: First Vice President By:

/s/ Thomas Tangen

Name: Thomas Tangen

Title: Senior Vice President

Head of Corporate Banking

 

HSBC BANK USA, N.A., as a Lender By:

/s/ Elizabeth R. Peck

Name: Elizabeth R. Peck Title: Senior Vice President

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:

/s/ David W. Kee

Name: David W. Kee Title: Managing Director



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:

/s/ Joshua N. Livingston

Name: Joshua N. Livingston Title: Duly Authorized Signatory

 

MORGAN STANLEY BANK, N.A., as a Lender By:

/s/ Michael King

Name: Michael King Title: Authorized Signatory

 

WELLS FARGO BANK, N.A., as a Lender By:

/s/ Matthew Olson

Name: Matthew Olson Title: Vice President

 

CITIZENS BANK, N.A., as a Lender By:

/s/ Oksana S. Levin

Name: Oksana S. Levin Title: Vice President

 

KEYBANK NATIONAL ASSOCIATION, as a Lender By:

/s/ Sanya Valeva

Name: Sanya Valeva Title: Senior Vice President

 

TD BANK, N.A., as a Lender By:

/s/ Shreya Shah

Name: Shreya Shah Title: Senior Vice President

 

THE BANK OF NOVA SCOTIA, as a Lender By:

/s/ Mauricio Saishio

Name: Mauricio Saishio Title: Director

 

PEOPLE’S UNITED BANK, N.A., as a Lender By:

/s/ Yvette D. Hawkins

Name: Yvette D. Hawkins Title: Vice President

 

BANCO DE SABADELL, S.A. MIAMI BRANCH, as a Lender By:

/s/ Maurici Lladó

Name: Maurici Lladó Title: Executive Director, Corporate & Investment Banking
Americas



--------------------------------------------------------------------------------

CATHAY BANK, as a Lender By:

/s/ Nancy A. Moore

Name: Nancy A. Moore Title: Senior Vice President

 

CHANG HWA COMMERCIAL BANK LTD., LOS ANGELES BRANCH, as a Lender By:

/s/ Kang Yang

Name: Kang Yang Title: Vice President/General Manager

 

CITY NATIONAL BANK OF FLORIDA, as a Lender By:

/s/ Tyler Kurau

Name: Tyler Kurau Title: Senior Vice President

 

EASTERN BANK, as a Lender By:

/s/ David Nussbaum

Name: David Nussbaum Title: Senior Vice President

 

REGIONS BANK, as a Lender By:

/s/ Ned Spitzer

Name: Ned Spitzer Title: Managing Director